--------------------------------------------------------------------------------

Exhibit 10.2


[Published CUSIP Number:  _________]
 
$525,000,000
CREDIT AGREEMENT


Dated as of January 13, 2012


among


NUMBER MERGER SUB, INC.,
as the initial Borrower,
which on the Effective Date shall be merged within and into
 
99¢ ONLY STORES,
with 99¢ ONLY STORES surviving such merger as the Borrower,
 
NUMBER HOLDINGS, INC.,
as Holdings,


ROYAL BANK OF CANADA,
as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO
________________


BMO CAPITAL MARKETS+,
and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,


and


RBC CAPITAL MARKETS,*
BMO CAPITAL MARKETS
and
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and as Joint Bookrunners
 

--------------------------------------------------------------------------------

 + BMO Capital Markets is a brand name for the capital markets activities of
Bank of Montreal and its affiliates
 * RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
      ARTICLE I            Definitions, Interpretation and Accounting Terms
2
 
SECTION 1.1
Defined Terms
2
 
SECTION 1.2
Other Interpretive Provisions
60
 
SECTION 1.3
Accounting Terms
61
 
SECTION 1.4
Rounding
61
 
SECTION 1.5
References to Agreements, Laws, Etc
61
 
SECTION 1.6
Times of Day
61
 
SECTION 1.7
Pro Forma Calculations
61
ARTICLE II          The Facility
63
 
SECTION 2.1
The Loans
63
 
SECTION 2.2
Borrowings, Conversions and Continuations of Loans
63
 
SECTION 2.3
Optional Prepayments
65
 
SECTION 2.4
Mandatory Prepayments
72
 
SECTION 2.5
Reduction and Termination of Commitments
76
 
SECTION 2.6
Repayment of Loans
76
 
SECTION 2.7
Evidence of Indebtedness
76
 
SECTION 2.8
Interest
77
 
SECTION 2.9
Fees
78
 
SECTION 2.10
Payments and Computations
78
 
SECTION 2.11
Determination of Adjusted Eurocurrency Rate
80
 
SECTION 2.12
Incremental Borrowings
80
 
SECTION 2.13
Extensions of Loans
81
 
SECTION 2.14
Refinancing Amendments
84
 
SECTION 2.15
Loan Repricing Protection
85
ARTICLE III         TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
85
 
SECTION 3.1
Taxes
85
 
SECTION 3.2
Illegality
90
 
SECTION 3.3
Inability to Determine Rates
91
 
SECTION 3.4
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
92

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page

         
SECTION 3.5
Funding Losses
93
 
SECTION 3.6
Matters Applicable to All Requests for Compensation
94
 
SECTION 3.7
Replacement of Lenders under Certain Circumstances
95
 
SECTION 3.8
Survival
96
ARTICLE IV         Conditions Precedent
96
 
SECTION 4.1
Conditions Precedent to Initial Borrowing
96
 
SECTION 4.2
Conditions Precedent to Each Loan
99
ARTICLE V           Representations and Warranties
100
 
SECTION 5.1
Existence, Qualification and Power; Compliance with Laws
100
 
SECTION 5.2
Authorization; No Contravention
100
 
SECTION 5.3
Governmental Authorization
101
 
SECTION 5.4
Binding Effect
101
 
SECTION 5.5
Financial Statements; No Material Adverse Effect
101
 
SECTION 5.6
Litigation
102
 
SECTION 5.7
Ownership of Property; Liens
102
 
SECTION 5.8
Environmental Matters
102
 
SECTION 5.9
Taxes
102
 
SECTION 5.10
ERISA Compliance
103
 
SECTION 5.11
Subsidiaries
103
 
SECTION 5.12
Margin Regulations; Investment Company Act
104
 
SECTION 5.13
Disclosure
104
 
SECTION 5.14
Intellectual Property; Licenses, Etc
104
 
SECTION 5.15
Solvency
104
 
SECTION 5.16
Subordination of Junior Financing
104
 
SECTION 5.17
USA PATRIOT Act
105
 
SECTION 5.18
Collateral Documents
105
 
SECTION 5.19
Use of Proceeds
105
 
SECTION 5.20
Insurance
105
 
SECTION 5.21
Broker’s or Finder’s Commissions
105
ARTICLE VI   [Reserved]
106

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page

    ARTICLE VII        Reporting Covenants
106
 
SECTION 7.1
Financial Statements, Etc
106
 
SECTION 7.2
Certificates; Other Information
108
 
SECTION 7.3
Notices
109
ARTICLE VIII      Affirmative Covenants
110
 
SECTION 8.1
Preservation of Existence, Etc
110
 
SECTION 8.2
Compliance with Laws, Etc
110
 
SECTION 8.3
Designation of Subsidiaries
110
 
SECTION 8.4
Payment of Taxes, Etc
111
 
SECTION 8.5
Maintenance of Insurance
111
 
SECTION 8.6
Inspection Rights
111
 
SECTION 8.7
Books and Records
112
 
SECTION 8.8
Maintenance of Properties
112
 
SECTION 8.9
Use of Proceeds
112
 
SECTION 8.10
Compliance with Environmental Laws
112
 
SECTION 8.11
Covenant to Guarantee Obligations and Give Security
112
 
SECTION 8.12
Interest Rate Protection
114
 
SECTION 8.13
Further Assurances and Post-Closing Covenants
114
ARTICLE IX        Negative Covenants
116
 
SECTION 9.1
Liens
116
 
SECTION 9.2
Investments
120
 
SECTION 9.3
Indebtedness
122
 
SECTION 9.4
Fundamental Changes
126
 
SECTION 9.5
Dispositions
128
 
SECTION 9.6
Restricted Payments
130
 
SECTION 9.7
Change in Nature of Business
134
 
SECTION 9.8
Transactions with Affiliates
135
 
SECTION 9.9
Burdensome Agreements
137
 
SECTION 9.10
Fiscal Year
140
 
SECTION 9.11
Prepayments, Etc. of Junior Financing
140

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page

                 
SECTION 9.12
Modification of Agreements
140
 
SECTION 9.13
Holdings
141
 
SECTION 9.14
Capital Expenditures
141
ARTICLE X          Events of Default
143
 
SECTION 10.1
Events of Default
143
 
SECTION 10.2
Remedies upon Event of Default
145
 
SECTION 10.3
Application of Funds
146
ARTICLE XI        The Administrative Agent
147
 
SECTION 11.1
Appointment and Authorization
147
 
SECTION 11.2
Rights as a Lender
147
 
SECTION 11.3
Exculpatory Provisions
148
 
SECTION 11.4
Reliance by the Administrative Agent
149
 
SECTION 11.5
Delegation of Duties
149
 
SECTION 11.6
Resignation of Administrative Agent or the Collateral Agent
150
 
SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents
151
 
SECTION 11.8
No Other Duties; Other Agents, Arrangers, Managers, Etc
151
 
SECTION 11.9
Intercreditor Agreement
152
 
SECTION 11.10
Administrative Agent May File Proofs of Claim
152
 
SECTION 11.11
Collateral and Guaranty Matters
153
 
SECTION 11.12
Secured Cash Management Agreements and Secured Hedge Agreements
154
 
SECTION 11.13
Indemnification of Agents
155
ARTICLE XII       Miscellaneous
156
 
SECTION 12.1
Amendments, Etc
156
 
SECTION 12.2
Successors and Assigns
158
 
SECTION 12.3
Costs and Expenses
165
 
SECTION 12.4
Indemnities
166
 
SECTION 12.5
Limitation of Liability
167
 
SECTION 12.6
Right of Setoff
167
 
SECTION 12.7
Sharing of Payments
167

 
 
-iv-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
           

 
SECTION 12.8
Notices and Other Communications; Facsimile Copies
168
 
SECTION 12.9
No Waiver; Cumulative Remedies
171
 
SECTION 12.10
Binding Effect
171
 
SECTION 12.11
Governing Law; Submission to Jurisdiction; Service of Process
171
 
SECTION 12.12
Waiver of Jury Trial
172
 
SECTION 12.13
Marshaling; Payments Set Aside
172
 
SECTION 12.14
Execution In Counterparts
173
 
SECTION 12.15
Electronic Execution of Assignments and Certain Other Documents
173
 
SECTION 12.16
Confidentiality
173
 
SECTION 12.17
Use of Name, Logo, etc
175
 
SECTION 12.18
USA PATRIOT Act Notice
175
 
SECTION 12.19
No Advisory or Fiduciary Responsibility
175
 
SECTION 12.20
Severability
175
 
SECTION 12.21
Survival of Representations and Warranties
176
 
SECTION 12.22
Lender Action
176
 
SECTION 12.23
Interest Rate Limitation
176



 
-v-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page


Schedules
 
Schedule I
-
Term Commitments
Schedule II
-
Subsidiary Guarantors
Schedule 1.1A
-
Certain Security Interests and Guarantees
Schedule 1.7(b)
-
Adjustments to Consolidated EBITDA
Schedule 5.10(a)
-
ERISA Compliance
Schedule 5.11
-
Subsidiaries and Other Equity Investments
Schedule 8.13
-
Post-Closing Items
Schedule 9.1(b)
-
Existing Liens
Schedule 9.2(f)
-
Existing Investments
Schedule 9.3(b)
-
Existing Indebtedness
Schedule 9.6(c)
-
Permitted Restricted Payments
Schedule 9.8(h)
-
Existing Transactions with Affiliates
Schedule 9.9
-
Burdensome Agreements
Schedule 12.8
-
Administrative Agent’s Office, Certain Addresses for Notices



Exhibits
 
Exhibit A
-
Form of Acceptance and Prepayment Notice
Exhibit B
-
Form of Assignment and Assumption
Exhibit C
-
Form of Committed Loan Notice
Exhibit D
-
Form of Compliance Certificate
Exhibit E
-
Form of Discount Range Prepayment Notice
Exhibit F
-
Form of Discount Range Prepayment Offer
Exhibit G
-
Form of Guaranty
Exhibit H
-
Form of Intercompany Subordination Agreement
Exhibit I
-
Form of Intercreditor Agreement
Exhibit J
-
Form of Security Agreement
Exhibit K
-
Form of Solicited Discounted Prepayment Notice
Exhibit L
-
Form of Solicited Discounted Prepayment Offer
Exhibit M
-
Form of Specified Discount Prepayment Notice
Exhibit N
-
Form of Specified Discount Prepayment Response
Exhibit O
-
Form of Note
Exhibit P
-
Form of Non-Bank Certificate
Exhibit Q-1
-
Form of Opinion of Proskauer Rose LLP, New York and California Counsel for the
Loan Parties
Exhibit Q-2
-
Form of Opinion of Greenberg Traurig, LLP, Nevada Counsel for the Loan Parties
Exhibit R
-
Form of Solvency Certificate
Exhibit S
-
Form of Affiliated Lender Notice
Exhibit T
-
Form of Mortgage



 
-vi-

--------------------------------------------------------------------------------

 


This CREDIT AGREEMENT (“Agreement”) is entered into as of January 13, 2012 among
NUMBER MERGER SUB, INC., a California corporation and the initial Borrower
(which on the Effective Date shall be merged with and into 99¢ ONLY STORES, a
California corporation (the “Company”), with the Company surviving such merger
as the successor Borrower), NUMBER HOLDINGS, INC., a Delaware corporation
(“Holdings”), ROYAL BANK OF CANADA, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) under the Loan Documents, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).
 
PRELIMINARY STATEMENTS
 
Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.1 below), Number Merger
Sub, Inc., a California corporation and a direct wholly owned subsidiary of
Holdings (“Merger Sub”), will merge (the “Merger”) with and into the Company,
with (i) subject to dissenters’ rights, the Merger Consideration being paid, and
(ii) the Company surviving as a wholly owned subsidiary of Holdings.
 
The Borrower has requested that, substantially simultaneously with the
consummation of the Merger, (i) the Lenders extend credit to the Borrower in the
form of Loans on the Effective Date in an initial aggregate principal amount of
up to $525,000,000 pursuant to this Agreement, and (ii) certain other lenders
extend credit to the Borrower in the form of an ABL Facility in an initial
aggregate principal amount of $175,000,000 pursuant to the ABL Facility Credit
Agreement.
 
The proceeds of the Loans, together with (i) a portion of the Company’s cash on
hand, (ii) borrowings under the ABL Facility, (iii) the proceeds of the issuance
of the Senior Notes (or, if and to the extent the Borrower does not, or is
unable to, issue the Senior Notes generating gross proceeds of at least
$250,000,000 on or before the Effective Date, the proceeds of loans under a
bridge facility in the aggregate principal amount of at least $250,000,000, less
the aggregate gross proceeds of the Senior Notes, if any, issued on or before
the Effective Date) and (iv) the proceeds of the Equity Contribution, will be
used to pay the Merger Consideration and the Transaction Expenses.
 
The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
SECTION 1.1         Defined Terms.
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“ABL Facility Administrative Agent” means Royal Bank of Canada in its capacity
as administrative agent and collateral agent under the ABL Agreement, or any
successor administrative agent and collateral agent under the ABL Facility
Credit Agreement.
 
“ABL Facility Credit Agreement” means that certain asset-based revolving credit
agreement dated as of the date hereof, among the Borrower, Holdings, the lenders
party thereto and Royal Bank of Canada, as administrative agent and collateral
agent, as the same may be amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced, from time to time, in whole or in
part, in one or more agreements (in each case with the same or new lenders,
institutional investors or agents), including any agreement extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.
 
“ABL Facility” means the asset-based revolving credit facilities under the ABL
Facility Credit Agreement.
 
“ABL Facility Documentation” means the ABL Facility Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.
 
“ABL Facility Lenders” means the lenders from time to time party to the ABL
Facility Credit Agreement.
 
“Acceptable Discount” has the meaning specified in Section 2.3(d)(iv)(B).
 
“Acceptable Prepayment Amount” has the meaning specified in Section
2.3(d)(iv)(C).
 
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit A.
 
“Acceptance Date” has the meaning specified in Section 2.3(d)(iv)(B).
 
“ACOF III” means Ares Corporate Opportunities Fund III, L.P., and its
Affiliates.
 
“Acquisition” means the purchase or other acquisition by any Person of property
and assets or businesses of any other Person or of assets constituting a
business unit, a line of business or division of any Person, a Store or Equity
Interests in any Person that, upon the consummation thereof, will be or become
part of a direct or indirect wholly owned Restricted Subsidiary of such Person
(including as a result of a merger, consolidation or amalgamation).
 
 
2

--------------------------------------------------------------------------------

 
 
“Acquisition Documents” means the Merger Agreement and any other document
entered into in connection therewith, in each case as amended, supplemented or
modified from time to time prior to the Effective Date or thereafter.
 
“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Loans in
accordance with Section 2.12 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.14.
 
“Adjusted Eurocurrency Rate” means with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to the greater of (a)
the Eurocurrency Rate for such Interest Period multiplied by the Statutory
Reserve Rate and (b) 1.50% per annum.  The Adjusted Eurocurrency Rate will be
adjusted automatically as to all Eurocurrency Rate Loans then outstanding as of
the effective date of any change in the Statutory Reserve Rate.
 
“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.8, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Affiliated Lender” means, at any time, any Lender that is a Sponsor or an
Affiliate of Holdings (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.
 
“Affiliated Lender Cap” has the meaning specified in Section 12.2(h)(iv).
 
“Agent Parties” has the meaning specified in Section 12.8(d).
 
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners and trustees of such Persons and of such Persons’ Affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Co-Syndication Agent and each co-agent or sub-agent (if any) appointed by
the Administrative Agent from time to time pursuant to Section 11.5 and the
Arrangers.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.
 
“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, upfront fees or a Eurocurrency Rate greater
than 1.50% (with such increased amount being equated to interest margins for
purposes of determining any increase to the Applicable Margin, and without
taking into account any fluctuations in the Eurocurrency Rate), or otherwise;
provided that OID and upfront fees (which shall be deemed to constitute like
amounts of OID) shall be equated to interest rate margins assuming a 4-year life
to maturity, and shall be calculated in a manner consistent with generally
accepted financial practices); provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees, underwriting fees or similar fees
paid to arrangers for such Indebtedness.
 
“Annual Financial Statements” means the audited Consolidated balance sheets of
the Company as of the Saturday closest to each of March 31, 2011 and 2010, and
the related Consolidated statements of operations, changes in stockholders’
equity and cash flows for the Company for the Fiscal Years then ended.
 
“Applicable Discount” has the meaning specified in Section 2.3(d)(iii)(B).
 
“Applicable Margin” means a percentage per annum equal to (a) for Eurocurrency
Rate Loans, 5.50% and (ii) for Base Rate Loans, 4.50%.
 
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
 
“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.
 
“Arrangers” means RBC Capital Markets*, BMO Capital Markets· and Deutsche Bank
Securities Inc., each in its capacity as a joint lead arranger under this
Agreement.
 
“Asset Sale” means any Disposition of any property by any Loan Party other than
any Disposition of any property permitted by Section 9.5(a), (b), (c), (d), (e),
(g), (h), (i), (k), (m), (n), (o), (p) and (r).
 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.
· BMO Capital Markets is a brand name for the capital markets activities of Bank
of Montreal and its affiliates.
 
 
4

--------------------------------------------------------------------------------

 
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
 
“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.
 
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.3(d); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
 
“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):
 
(a)           an amount equal to $25,000,000; plus
 
(b)           an amount, determined for all Fiscal Years commencing with the
Fiscal Year ending on or around March 31, 2013, equal to (A) the cumulative
amount of Excess Cash Flow (which amount shall not be less than zero in any
Fiscal Year) of the Borrower and the Restricted Subsidiaries for each Fiscal
Year ending after the Effective Date and prior to such time of determination
minus (B) the portion of such Excess Cash Flow that has been (or is required to
be) applied to the prepayment of Loans in accordance with Section 2.4(a); plus
 
(c)           the amount of any capital contributions made in cash or Cash
Equivalents to the Borrower or Net Cash Proceeds from the issuance or sale of
Qualified Equity Interests of any direct or indirect parent of the Borrower
(other than any amount designated as a Cure Amount (as defined in the ABL
Facility Credit Agreement), or an Excluded Contribution or any amount (x)
increasing Restricted Payment capacity under clause (ii) of the proviso of
Section 9.6(f) or (y) applied to (1) prepay Indebtedness under Sections
9.11(iii) or 9.11(vi) or (2) finance Capital Expenditures under clause (viii) of
the proviso to the definition thereof) received by the Borrower (or any direct
or indirect parent thereof and contributed by such parent, directly or
indirectly, to the Borrower) during the period from and including the Business
Day immediately following the Effective Date through and including the Reference
Date; plus
 
(d)           in the event that the Available Amount has been reduced as a
result of an Investment made pursuant to Section 9.2(r), to the extent not
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment or required to be applied
to prepay Loans in accordance with Section 2.4(b), the aggregate amount of all
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary in
connection with the Disposition of any such Investment, and the aggregate amount
of all returns, profits, dividends, other distributions and similar amounts
received by the Borrower or any Restricted Subsidiary in cash or Cash
Equivalents in respect of such Investment, in each case, from and including the
Business Day immediately following the Effective Date through and including the
Reference Date; plus
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           in the event that the Available Amount has been reduced as a
result of an any Investment made pursuant to Section 9.2(r), in connection with
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary, in the
event any such Unrestricted Subsidiary has been redesignated as a Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, an amount equal to the lesser of Fair Market Value (as
determined in good faith by the Borrower) of the Investments of the Borrower and
the Restricted Subsidiaries in such Unrestricted Subsidiary (i) at the time of
such redesignation, merger, combination or transfer (or of the assets
transferred or conveyed, as applicable), and (ii) at the time of the original
Investment by the Borrower or any Restricted Subsidiary in such Unrestricted
Subsidiary, during the period from and including the Business Day immediately
following the Effective Date through and including the Reference Date; minus
 
(f)            the aggregate amount, without duplication, of any Investment made
pursuant to Section 9.2(r), any Investment made pursuant to Section 9.2(i), any
Restricted Payment made pursuant to Section 9.6(l) or any payment made pursuant
to Section 9.11(i) during the period commencing on the Effective Date and ending
on the Reference Date.
 
It is understood and agreed that any and all Retained Declined Proceeds shall be
disregarded for purposes of calculating the Available Amount.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by the Administrative Agent as its
“prime rate” at its principal office in New York City, and (c) the Adjusted
Eurocurrency Rate on such day for an Interest Period of one (1) month plus 1.00%
(or, if such day is not a Business Day, the immediately preceding Business Day);
provided, however, that during the period from the Effective Date to the date
that is 30 days after the Effective Date (or such earlier date as shall be
specified by the Administrative Agent on which a Eurocurrency Rate Loan has
become available), the “Base Rate” shall mean the rate per annum equal to the
Adjusted Eurocurrency Rate for an Interest Period of one month as in effect on
the Effective Date.  The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the Base Rate due to a change in such rate
announced by the Administrative Agent or in the Federal Funds Effective Rate
shall take effect at the opening of business on the day specified in the
announcement of such change.
 
 
6

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.
 
“Beneficial Owner” has the meaning given to such term in Rules 13(d)-3 and
13(d)-5 under the Exchange Act.  “Beneficially Owned” has the meaning
correlative thereto.
 
“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.
 
“Borrower” means (i) prior to the effectiveness of the Merger, Merger Sub, and
(ii) thereafter, the Company.
 
“Borrower Materials” has the meaning specified in Section 12.8(b).
 
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.3(d)(ii).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.3(d)(iii).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.3(d)(iv).
 
“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or in the jurisdiction where the
Administrative Agent’s Office with respect to Obligations is located and if such
day relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank Eurocurrency market.
 
 
7

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means, for any period, the aggregate of (a) all amounts
that would be reflected as additions to property, plant or equipment on a
Consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on a Consolidated statement of cash flows of
the Borrower and the Restricted Subsidiaries; provided that the term “Capital
Expenditures” shall not include: (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
the purchase of plant, property or equipment or software to the extent financed
with the proceeds of Dispositions of Collateral that are not required to be
applied to prepay the Loans pursuant to Section 2.4(b) (including any Retained
Declined Proceeds in respect thereof) or prepay loans under the ABL Facility
pursuant to the ABL Facility Credit Agreement, (iv) expenditures that are
accounted for as capital expenditures by the Borrower or any Restricted
Subsidiary and that actually are paid for, or reimbursed to the Borrower or any
Restricted Subsidiary in cash or Cash Equivalents, by a Person other than the
Borrower or any Restricted Subsidiary and for which neither the Borrower nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation (other than rent) in respect of
such expenditures to such Person or any other Person (whether before, during or
after such period), (v) expenditures to the extent constituting any portion of
an Acquisition permitted under this Agreement (but shall include Capital
Expenditures made with the cash proceeds of such Acquisition by the Borrower or
any Restricted Subsidiary that is a recipient thereof), (vi) the purchase price
of equipment purchased during such period to the extent the consideration
therefor consists of any combination of (A) used or surplus equipment traded in
at the time of such purchase and (B) the proceeds of a concurrent sale of used
or surplus equipment, in each case, in the ordinary course of business, (vii)
expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than the Borrower or a
Restricted Subsidiary during the same Fiscal Year in which such expenditures
were made pursuant to a Permitted Sale-Leaseback Transaction to the extent of
the cash proceeds received by the Borrower or such Restricted Subsidiary
pursuant to such Permitted Sale-Leaseback Transaction; or (viii) expenditures
financed with the proceeds of an issuance of Equity Interests of Holdings, any
direct or indirect parent thereof, or a capital contribution to the Borrower or
Indebtedness permitted to be incurred hereunder.
 
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
 
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
 
“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.
 
 
8

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means:
 
(a)           Dollars, Canadian dollars, pounds sterling, euros or in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation;
 
(b)           readily marketable direct obligations issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of two (2) years or less from the date of acquisition;
 
(c)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition, or
bankers’ acceptances, in each case, with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $250,000,000 and whose long-term debt is rated at
least “A-2” or the equivalent thereof by Moody’s or at least “A” or the
equivalent thereof by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);
 
(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;
 
(e)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least P-1 by Moody’s or A-1 by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another internationally recognized rating agency), in each case maturing
within 12 months after the date of acquisition thereof;
 
(f)           readily marketable direct obligations issued by any state of the
United States or any political subdivision thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another internationally recognized rating agency), in each case with
maturities of two (2) years or less from the date of acquisition;
 
(g)           Indebtedness issued by Persons (other than the Sponsors or any of
their Affiliates) with a rating of at least A-2 by Moody’s or A by S&P (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another internationally recognized rating agency), in
each case with maturities not exceeding two years from the date of acquisition;
 
(h)           investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (g) above; and
 
(i)            auction rate securities held by the Borrower on the Effective
Date in an aggregate amount not to exceed $10,000,000.
 
 
9

--------------------------------------------------------------------------------

 
 
“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.
 
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.
 
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.  It is understood and agreed
that (i) (x) the Dodd–Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (y) all rules or directives and any compliance by
a Lender with any requests or guidelines promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, for the
purposes of this Agreement, be deemed to be adopted subsequent to the date
hereof and (ii) for purposes of this Agreement, the adoption of a successor
provision that is substantially equivalent to the promulgation of Treasury
regulations in respect of or the issuance of official interpretations of FATCA
shall be deemed not an occurrence described in the preceding sentence.
 
“Change of Control” means the earliest to occur of:
 
(a)           at any time prior to the consummation of a Qualifying IPO: any
Person or group of Persons (other than Permitted Holders) acquiring,
beneficially, directly or indirectly, greater than 50% of the aggregate ordinary
voting power for the election of directors represented by the issued and
outstanding Equity Interests of Holdings (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested); or
 
(b)           at any time upon or after the consummation of a Qualifying IPO (1)
any Person (other than a Permitted Holder) or (2) Persons (other than one or
more Permitted Holders) constituting a “group” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the Beneficial Owner, directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power for the election of directors represented by the issued and
outstanding Equity Interests of Holdings (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested) and the percentage of aggregate ordinary voting power for the election
of directors so held is greater than the percentage of the aggregate ordinary
voting power for the election of directors represented by the Equity Interests
of Holdings Beneficially Owned, directly or indirectly, in the aggregate by the
Permitted Holders (in each case, determined on a fully diluted basis but not
giving effect to contingent voting rights that have not vested);
 
 
10

--------------------------------------------------------------------------------

 
 
unless, in the case of either clause (a) or (b) above, the Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings; or
 
(c)           any “Change of Control” (or any comparable term) in any document
pertaining to the ABL Facility (or any Permitted Refinancing thereof), the
Senior Notes or the Senior Notes Indenture, any indenture governing notes issued
in a Permitted Refinancing of the Senior Notes or any documents governing any
Credit Agreement Refinancing Indebtedness (or any Permitted Refinancing
thereof); or
 
(d)           the Borrower ceases to be a direct Wholly-Owned Subsidiary of
Holdings (or any successor (a “Permitted Holdings Successor”) of Holdings that
(A) becomes the direct parent of the Borrower and owns no other direct
Subsidiaries and (B) has expressly assumed (and is in compliance with) all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent); provided that ACOF III or
one or more of its designees may own up to 20% of the Class B Equity Interests
(determined on a fully diluted basis but not giving effect to contingent voting
rights that have not vested), so long as Holdings has collaterally assigned its
call rights set forth in the Shareholders Agreement with respect to such Class B
Equity Interests to the Collateral Agent to secure the Secured Obligations.
 
The merger of Merger Sub with and into the Company shall in no event constitute
a Change of Control.
 
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans,
Incremental Loans, Other Loans or Extended Loans, (b) any Commitment, refers to
whether such Commitment is a Commitment in respect of Initial Loans, Other
Commitment (and, in the case of an Other Commitment, the Class of Loans to which
such Commitment relates), or a Commitment in respect of a Class of Loans to be
made pursuant to an Incremental Amendment or an Extension Amendment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.  Other Commitments, Other Loans,
Incremental Loans and Extended Loans that have different terms and conditions
shall be construed to be in different Classes.
 
“Class B Equity Interests” means the Class B Common Stock of the Borrower.
 
 
11

--------------------------------------------------------------------------------

 
 
“Closing Date Material Adverse Effect” means any change, development, event,
effect or occurrence (each, an “Event”) that, individually or in the aggregate:
 
(a)           has or would reasonably be expected to have a material adverse
effect on the business, assets, financial condition or results of operations of
the Company and the Company Subsidiaries, taken as a whole; or
 
(b)           prevents or materially delays the Company from performing its
obligations under the Merger Agreement in any material respect or from
consummating the Merger; provided, that none of the following shall be deemed
either alone or in combination to constitute, and none of the following shall be
taken into account in determining whether there has been or would be, a Closing
Date Material Adverse Effect pursuant to clause (a) above:
 
(i)            any Event generally affecting (A) the geographic regions or the
industry in which the Company primarily operates to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the industry in which the Company
primarily operates, or (B) the economy or financial, debt, credit, banking,
foreign exchange, securities or capital markets, including any change in
interest, currency or exchange rates, or in any commodity, security or market
index, and including any disruption of any thereof, in the United States or
elsewhere in the world to the extent that they do not disproportionately affect
the Company and the Company Subsidiaries, taken as a whole, in relation to other
companies in the industry in which the Company primarily operates; or
 
(ii)           to the extent (but only to the extent) arising or resulting from
any of the following:
 
(A)           changes in applicable Law or applicable accounting regulations or
principles or interpretations thereof to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates;
 
(B)           the announcement or pendency of the Merger Agreement or any
related agreement or the anticipated consummation of the Merger (including the
identity of Holdings or any of its affiliates as the acquiror of the Company, or
any action taken, delayed or omitted to be taken by the Company at the request
or with the prior consent of Holdings or Merger Sub), including the impact
thereof on relationships, contractual or otherwise, with employees, customers,
subcontractors or partners;
 
(C)           national or international political conditions, any outbreak or
escalation of hostilities, insurrection or war, whether or not pursuant to
declaration of a national emergency or war, acts of terrorism, sabotage,
strikes, freight embargoes or other calamity or crisis to the extent that they
do not disproportionately affect the Company and the Company Subsidiaries, taken
as a whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates;
 
 
12

--------------------------------------------------------------------------------

 
 
(D)           any decline in the market price, or change in trading volume, of
the capital stock of the Company or any change in or failure to meet publicly
announced revenue or earnings projections (whether such projections or
predictions were made by the Company or independent third parties) or internal
projections (it being understood that any Event giving rise to such failure
(other than any Event described in clause (i) or (ii) of this paragraph) may be
taken into account in determining whether there has been or will be a Closing
Date Material Adverse Effect);
 
(E)           any proceeding by any of the Company’s stockholders (other than
the Rollover Investors) arising out of, concerning or related to the Merger
Agreement or the Merger or any related proposals or processes that were
announced or became known publicly (whether before or after the date of the
Merger Agreement); or
 
(F)           fires, epidemics, quarantine restrictions, earthquakes,
hurricanes, tornadoes or other natural disasters to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates.  For purposes of this definition, “Company
Subsidiaries”, “Law”, “Merger” and “Rollover Investors” shall have the meanings
assigned to such terms in the Merger Agreement.
 
“Co-Syndication Agents” means BMO Capital Markets· and Deutsche Bank Securities
Inc., each as a Co-Syndication Agent under this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated thereunder.
 
“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.
 
“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)           the Collateral Agent shall have received each Collateral Document
required to be delivered on the Effective Date pursuant to Section 4.1(a)(iv) or
pursuant to Section 8.11 or Section 8.13 at such time, duly executed by each
Loan Party thereto;
 
(b)           all Obligations shall have been unconditionally guaranteed by
Holdings, each wholly-owned Material Domestic Subsidiary of the Borrower that is
not an Excluded Subsidiary, including those Subsidiaries that are listed on
Schedule II hereto and any Restricted Subsidiary of the Borrower that Guarantees
the Senior Notes, any Indebtedness incurred by the Borrower pursuant to the ABL
Facility, any Junior Financing or any Credit Agreement Refinancing Indebtedness
(or, in each case, any Permitted Refinancing thereof) (each such guarantor, a
“Guarantor”);



--------------------------------------------------------------------------------

 · BMO Capital Markets is a brand name for the capital markets activities of
Bank of Montreal and its affiliates.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           the Obligations and the Guaranty shall have been secured by a
perfected first-priority security interest (subject, as to priority, only to (i)
non-consensual Liens permitted by Section 9.1, (ii) Liens permitted under
Section 9.1 (including under clause (v) thereof) securing the Obligations (as
defined under the ABL Facility Credit Agreement) or any Permitted Refinancing
thereof (in each case, subject to the terms of the Intercreditor Agreement) and
(iii) Liens permitted under Section 9.1(p), and any modification, replacement,
renewal or extension of any such Liens to the extent permitted under Section
9.1(y)) in (A) the Equity Interests of the Borrower (other than any Class B
Equity Interests owned by ACOF III or one or more of its designees as permitted
hereunder; provided that Holdings shall collaterally assign its call rights set
forth in the Shareholders Agreement with respect to such Class B Equity
Interests to the Collateral Agent to secure the Secured Obligations), (B) all
Equity Interests of each Domestic Subsidiary that is a Restricted Subsidiary
(other than a Domestic Subsidiary described in the following clause (C)(1)) and
that is a direct Wholly-Owned Subsidiary of the Borrower or any Subsidiary
Guarantor and (C) 65% of the issued and outstanding Equity Interests of (1) each
Domestic Subsidiary that is a Restricted Subsidiary and a direct Wholly-Owned
Subsidiary of the Borrower or any Subsidiary Guarantor and that is a disregarded
entity for United States Federal income tax purposes substantially all of the
assets of which consist of Equity Interests in one or more Foreign Subsidiaries
and (2) each Foreign Subsidiary that is a Restricted Subsidiary and a direct
Wholly-Owned Subsidiary of the Borrower or any Subsidiary Guarantor  (it being
understood, for the avoidance of doubt, that each of the preceding clauses (1)
and (2) shall be interpreted as intended to prevent the application of Section
956 of the Code to Holdings, the Borrower and any of their respective
Subsidiaries as a result of the Obligations, the Secured Obligations and the
Guaranty); provided that Holdings, the Borrower and their respective
Subsidiaries shall not be required to enter into any pledge or other collateral
agreements governed by foreign Law; and
 
(d)           except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 9.1, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the UCC or making any necessary filings with the United States Patent and
Trademark Office or United States Copyright Office) in substantially all
tangible and intangible personal property Collateral of the Borrower and each
Guarantor, in each case, as, and with the priority, required by the Collateral
Documents, in each case subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents; provided that any such
security interests in Collateral shall be subject to the terms of the
Intercreditor Agreement.
 
The foregoing definition shall not require (i) Holdings, the Borrower or any of
their respective Subsidiaries to enter into any Collateral Documents (or any
foreign equivalent thereof), or any other pledge or collateral documents,
governed or purported to be governed by foreign Law, or (ii) the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, surveys, abstracts or appraisals with respect to, particular assets
if and for so long as, in the reasonable judgment of both the Collateral Agent
and the Borrower, the cost, difficulty, burden or consequences of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect to such assets shall be
excessive in relation to the benefit to the Lenders to be afforded thereby.
 
 
14

--------------------------------------------------------------------------------

 
 
Subject to the immediately preceding paragraph, the Collateral Agent may grant
extensions of time for the creation or perfection of security interests in or
the obtaining of title insurance and surveys with respect to particular assets
(including extensions beyond (x) the Effective Date or, if later, the date
required by the proviso at the end of Section 4.1(a) or Section 8.13 for the
creation or perfection of security interests in the assets of the Loan Parties
on such date, or (y) the closing date of any Acquisition permitted by this
Agreement or, if later, the date required by Section 8.11 or Section 8.13 for
the creation or perfection of security interests in the assets acquired in such
Acquisition on such date) where it reasonably determines, in consultation with
the Borrower, that creation or perfection cannot reasonably be accomplished
without undue effort, difficulty, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, the Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.1(a)(iv), Section 8.11 or Section 8.13, the
Guaranty, the Intercreditor Agreement and each of the other agreements,
instruments or documents executed and delivered by one or more Loan Parties that
creates or purports to create a Lien or Guarantee in favor of the Collateral
Agent for the benefit of the Secured Parties to secure or Guarantee the
Obligations.
 
“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.5 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Assumption, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or (iv) an Extension Amendment.  The initial
amount of each Lender’s Commitment is set forth on Schedule I under the caption
“Commitment” or, otherwise, in the Assignment and Assumption, Incremental
Amendment, Refinancing Amendment or Extension Amendment pursuant to which such
Lender shall have assumed its Commitment, as the case may be.  The initial
aggregate amount of the Commitments is $525,000,000.
 
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.2(a), which, if in writing, shall be substantially
in the form of Exhibit C.
 
“Company” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.
 
 
15

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether to such chief financial officer’s
knowledge, except as otherwise disclosed to the Administrative Agent pursuant to
this Agreement, an Event of Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth a reasonably detailed
calculation, in the case of financial statements delivered under Section 7.1,
beginning with the financial statements for the Fiscal Year of the Borrower
ending on or around March 31, 2013, of Excess Cash Flow for such fiscal year and
(c) setting forth reasonably detailed calculations, in the case of financial
statements delivered under Section 7.1, beginning with the financial statements
for the Fiscal Year of the Borrower ending on March 31, 2012, of the Net Cash
Proceeds received during the applicable period by or on behalf of, the Borrower
or any of the Restricted Subsidiaries in respect of any Disposition subject to
prepayment pursuant to Section 2.4(b)(i).
 
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP, and shall not
include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary shall be accounted for as an Investment.  Unless the
context otherwise requires “Consolidated” refers to the consolidated of accounts
of the Borrower and the Restricted Subsidiaries in accordance with
GAAP.  “Consolidation” has a correlative meaning.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, and excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transaction or
any consummated acquisition.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (a) the current portion of any Funded Debt, (b)
the current portion of interest, (c) accruals for current or deferred taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, disposed, abandoned or discontinued operations or
business optimization (including consolidation initiatives, accrued severance
and facility closure costs), (e) revolving loans, swingline loans and letter of
credit obligations under the ABL Facility or any other revolving credit
facility, (f) the current portion of any Capitalized Lease Obligation, (g)
deferred revenue arising from cash receipts that are earmarked for specific
projects, (h) liabilities in respect of unpaid earn-outs, (i) the current
portion of deferred acquisition costs and (j) the current portion of any other
long-term liabilities, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transaction or
any consummated acquisition.
 
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of key money and other intangible assets and
deferred financing fees and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and the Restricted Subsidiaries for such period on a
Consolidated basis and otherwise determined in accordance with GAAP.
 
 
16

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
 
(1)           increased, in each case to the extent deducted (and not added
back) or, in the case of clause (l) not already included, in Consolidated Net
Income, and in each case, without duplication, by:
 
(a)           provision for taxes based on income or profits or capital,
including state, franchise, excise and similar taxes and foreign withholding
taxes of such Person paid or accrued, including any penalties and interest
relating to any tax examinations; plus
 
(b)           Fixed Charges of such Person for such period (including (i) net
losses on Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate risk and (ii) expenses of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (a) through (c) thereof;
plus
 
(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period; plus
 
(d)           extraordinary, non-recurring, unusual and exceptional losses,
charges and expenses; plus
 
(e)           losses, charges and expenses relating to the Transaction; business
optimization (including consolidation initiatives), relocation or integration;
consolidation or closing of stores, distribution centers or other facilities or
exiting lines of business; acquisitions after the Effective Date; initiatives
aimed at profitability improvement; strategic initiatives; personnel relocation,
restructuring, redundancy, severance, termination, settlement or judgment;
one-time compensation charges; and the amount of any signing, retention and
completion bonuses; plus
 
(f)            losses, charges and expenses attributable to Disposed or
discontinued operations and losses, charges and expenses related to the disposal
of Disposed, abandoned or discontinued operations; plus
 
(g)           losses, charges and expenses attributable to asset Dispositions or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business, as determined in good faith by a Responsible
Officer or the Board of Directors of the Borrower; plus
 
(h)           losses, charges and expenses attributable to the early
extinguishment or conversion of Indebtedness, Swap Contracts or other derivative
instruments (including deferred financing expenses written off and premiums
paid); plus
 
 
17

--------------------------------------------------------------------------------

 
 
(i)            the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus
 
(j)            the amount of management, monitoring, consulting and advisory
fees (including termination fees) and related indemnities, charges and expenses
paid or accrued to or on behalf of any direct or indirect parent of the Borrower
or any of the Permitted Holders, in each case to the extent permitted under
Section 9.8; plus
 
(k)           losses, charges and expenses related to internal software
development that are expensed but could have been capitalized under alternative
accounting policies in accordance with GAAP; plus
 
(l)            the amount of net cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
expected to be taken prior to or during such period (which cost savings or
synergies shall be subject only to certification by management of the Borrower
and shall be calculated on a Pro Forma Basis as though such cost savings or
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such cost savings or synergies are reasonably identifiable and factually
supportable, and (B) such actions have been taken or are to be taken within
twelve (12) months after the date of determination to take such action; and
provided, further that the aggregate amount added back to pursuant to this
clause (l) in any four-quarter period shall not exceed the greater of (i)
$25,000,000 and (ii) 15% of Consolidated EBITDA for such period (calculated
after giving effect to all adjustments pursuant to this definition, including
this clause (l)); plus
 
(m)           losses, charges and expenses related to the pre-opening and
opening of Stores, distribution centers or other facilities; provided that the
aggregate amount added back to Consolidated EBITDA pursuant to this clause (m)
in any four-quarter period shall not exceed $12,500,000 for such period; plus
 
(n)           losses, charges and expenses related to payments made to option
holders of the Borrower or any of its direct or indirect parents in connection
with, or as a result of, any distribution being made to equityholders of such
Person or any of its direct or indirect parents, which payments are being made
to compensate such option holders as though they were equityholders at the time
of, and entitled to share in, such distribution, in each case to the extent
permitted under the Senior Notes Indenture; plus
 
(o)           with respect to any Joint Venture that is not a Restricted
Subsidiary, an amount equal to the proportion of those items described in
clauses (a), (b) and (c) above relating to such Joint Venture corresponding to
the Borrower’s and the Restricted Subsidiaries’ proportionate share of such
Joint Venture’s Consolidated Net Income (determined as if such Joint Venture
were a Restricted Subsidiary); plus
 
(p)           cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such cash receipts
or netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (2) below for any prior period and not added back; plus
 
 
18

--------------------------------------------------------------------------------

 
 
(q)           any other non-cash losses, charges and expenses, including any
write offs or write downs, reducing Consolidated Net Income for such period,
excluding any such loss, charge or expense that represents an accrual or reserve
for a cash expenditure for a future period; and
 
(2)           decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that were deducted (and not added back) in the
calculation of Consolidated EBITDA for any prior period.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
 
(a)           Consolidated interest expense of such Person and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including amortization of
original issue discount, the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Swap Contracts and excluding additional interest in respect of the Senior Notes,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses and expensing of any bridge, commitment or other financing fees);
plus
 
(b)           Consolidated capitalized interest of such Person and the
Restricted Subsidiaries for such period, whether paid or accrued; plus
 
(c)           any amounts paid or payable pursuant to Section 9.6(g)(vii); minus
 
(d)           interest income for such period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
 
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:
 
(a)           the cumulative effect of a change in accounting principles shall
be excluded;
 
(b)           the net after-tax effect of extraordinary, non-recurring, unusual
and exceptional gains, losses, charges and expenses shall be excluded;
 
(c)           the net after-tax effect of any losses, charges and expenses
related to the Transaction; business optimization (including consolidation
initiatives), relocation or integration; consolidation or closing of Stores,
distribution centers or other facilities or exiting lines of business;
acquisitions after the Effective Date; initiatives aimed at profitability
improvement; strategic initiatives; personnel relocation, restructuring,
redundancy, severance, termination, settlement or judgment; one-time
compensation charges; and the amount of any signing, retention and completion
bonuses; shall in each case be excluded;
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           the net after-tax effect of gains, losses, charges and expenses
attributable to disposed or discontinued operations and any net after-tax gains,
losses, charges and expenses related to the disposal of disposed, abandoned or
discontinued operations shall be excluded;
 
(e)            the net after-tax effect of gains, losses, charges and expenses
attributable to asset Dispositions or the sale or other Disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by a Responsible Officer or the Board of Directors of
the Borrower, shall be excluded;
 
(f)            the net after-tax effect of gains, losses, charges and expenses
attributable to the early extinguishment or conversion of Indebtedness, Swap
Contracts or other derivative instruments (including deferred financing expenses
written off and premiums paid) shall be excluded;
 
(g)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that (i) are actually paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period in cash, or
(ii) as reasonably determined in good faith by a Responsible Officer or the
Board of Directors of the Borrower could have been so paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period;
 
(h)           solely for the purpose of determining the amount available under
clause (b) of the definition of Available Amount, the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary, unless such restriction
with respect to the payment of dividends or similar distributions has been
legally waived; provided that Consolidated Net Income of the Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash to the Borrower or a Restricted Subsidiary in respect of
such period, to the extent not already included therein;
 
(i)            the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries) in any
line item in such Person’s Consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in connection with the Transaction, any
acquisition or any joint venture investments or the amortization or write off of
any amounts thereof, net of taxes, shall be excluded;
 
 
20

--------------------------------------------------------------------------------

 
 
(j)            impairment charges, asset write offs and write downs, including
impairment charges, asset write offs and write downs related to goodwill,
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP shall be excluded;
 
(k)           (i) non-cash compensation charges and expenses, including any such
charges and expenses arising from grants of stock appreciation or similar
rights, phantom equity, stock options, restricted stock or other rights or
equity incentive programs and (ii) non-cash deemed finance charges in respect of
any pension liabilities or other provisions shall be excluded;
 
(l)            (i) charges and expenses pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement, any stock subscription or shareholder agreement or any distributor
equity plan or agreement and (ii) charges, expenses, accruals and reserves in
connection with the rollover, acceleration or payout of Equity Interests held by
management of the Borrower or any of the Restricted Subsidiaries, in the case of
each of (i) and (ii), to the extent that (in the case of any cash charges and
expenses) such charges, expenses, accruals and reserves are funded with cash
proceeds contributed to the capital of the Borrower or any direct or indirect
parent of the Borrower or Net Cash Proceeds of an issuance of Equity Interests
(other than Disqualified Equity Interests and except to the extent that such
proceeds do not increase the amount available under clause (c) of the definition
of Available Amount) of the Borrower or any direct or indirect parent of the
Borrower shall be excluded;
 
(m)           charges, expenses and fees incurred, or any amortization thereof,
in connection with any Equity Offering, acquisition, Investment,
recapitalization, asset Disposition, incurrence or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any non-recurring charges and expenses
(including non-recurring merger expenses) incurred as a result of any such
transaction shall be excluded;
 
(n)           accruals and reserves that are established or adjusted, in each
case within 12 months of the subject transaction, as a result of the Transaction
or any acquisition, Investment, asset Disposition, write down or write off
(including the related tax benefit) in accordance with GAAP (including any
adjustment of estimated payouts on earn-outs) or charges as a result of the
adoption or modification of accounting policies shall be excluded;
 
(o)           to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that (i) such coverage is not denied by the applicable
carrier or indemnifying party in writing within 180 days and (ii) such amount is
in fact reimbursed within 365 days of the date of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within 365 days), losses, charges, expenses, accruals
and reserves with respect to liability or casualty events or business
interruption shall be excluded;
 
 
21

--------------------------------------------------------------------------------

 
 
(p)           losses, charges and expenses that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, Investment
or asset Disposition, to the extent actually reimbursed, or, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded;
 
(q)           (i) non-cash or unrealized gains or losses in respect of
obligations under Swap Contracts or any ineffectiveness recognized in earnings
related to qualifying hedge transactions or the fair value of changes therein
recognized in earnings for derivatives that do not qualify as hedge
transactions, in each case, in respect of obligations under Swap Contracts, and
(ii) gains or losses resulting from currency translation gains or losses related
to currency remeasurements of Indebtedness (including gains or losses resulting
from (A) Swap Contracts for currency exchange risk and (B) intercompany
Indebtedness) and all other foreign currency translation gains or losses to the
extent such gains or losses are non-cash items shall be excluded; and
 
(r)           deferred tax expenses associated with tax deductions or net
operating losses arising as a result of the Transaction, or the release of any
valuation allowance related to such item, shall be excluded.
 
Notwithstanding the foregoing, for the purpose of determining the Available
Amount (other than clauses (d) or (e) of the definition thereof), there shall be
excluded from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Borrower or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the Available Amount pursuant to clauses (d) or
(e) of the definition thereof.
 
“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet less the amount of cash
and Cash Equivalents in excess of any Restricted Cash that would be stated on
the Borrower’s Consolidated balance sheet as of such date of determination, in
an aggregate amount not to exceed $50,000,000.
 
“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet that is secured by a Lien
less the amount of cash and Cash Equivalents in excess of any Restricted Cash
that would be stated on the Borrower’s Consolidated balance sheet as of such
date of determination, in an aggregate amount not to exceed $50,000,000.
 
 
22

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
 
“Constituent Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  For the avoidance of doubt, none of the Arrangers, the Agents or their
respective lending affiliates shall be deemed to be an Affiliate of Holdings,
the Borrower or any of their respective Subsidiaries.
 
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part, (1)
existing Loans (2) existing Extended Loans of any given Extension Series, (3)
existing Incremental Loans of any given Extension Series or (4) existing Other
Loans (including, in each case, any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness is in an original aggregate
principal amount (or accreted value, if applicable) not greater than the
aggregate principal amount of the Refinanced Debt except by an amount equal to
unpaid accrued or capitalized interest thereon, any make-whole payments and
premium (including tender premium) thereon, any swap breakage costs and other
termination costs related to Swap Contracts and other customary fees and
expenses (including upfront fees and OID) in connection with such exchange,
modification, refinancing, refunding, renewal, replacement or extension, (ii)
such Indebtedness has a maturity not earlier than, and a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (iii) the terms and
conditions of such Indebtedness (except (A) as otherwise provided in clause (ii)
above, (B) with respect to pricing (including interest rate, fees, funding
discounts and other pricing terms), prepayment or other premiums, optional
prepayment or redemption terms and subordination, and (C) for covenants or other
provisions applicable only to periods after the Latest Maturity Date determined
at the time of incurrence of such Indebtedness) are substantially identical to,
or (taken as a whole) are no more favorable to the lenders or holders providing
such Indebtedness, than those applicable to the Refinanced Debt being
refinanced, taken as a whole (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the material documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonably detailed description of the basis
upon which it disagrees)), and (iv) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid with 100% of the Net
Cash Proceeds of the applicable Credit Agreement Refinancing Indebtedness, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.
 
 
23

--------------------------------------------------------------------------------

 
 
“Credit Extension” means a Borrowing.
 
“Debt Fund Affiliate” means any Affiliate of Holdings that is (a) any bona fide
bank, debt fund, distressed asset fund, hedge fund, mutual fund, insurance
company, financial institution or an investment vehicle that is engaged in the
business of investing in, acquiring or trading commercial loans, bonds and
similar extensions of credit in the ordinary course, in each case, that is not
organized primarily for the purpose of making equity investments, or (b) any
investment fund or account of a Permitted Investor managed by third parties
(including by way of a managed account, a fund or an index fund in which a
Permitted Investor has invested) that is not organized or used primarily for the
purpose of making equity investments.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Declined Proceeds” has the meaning specified in Section 2.4(f).
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.
 
“Default Rate” means an interest rate equal to the Base Rate, plus 2.0% per
annum; provided that with respect to the outstanding principal amount of any
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan (giving
effect to Section 2.2, if applicable) plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
 
 
24

--------------------------------------------------------------------------------

 
 
“Designated Non-Cash Consideration” means the Fair Market Value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 9.5(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.
 
“Designated Sale-Leaseback Property” means Material Real Property, other than
distribution centers, that the Borrower or a Restricted Subsidiary intends to
Dispose of in a Permitted Sale-Leaseback Transaction, to the extent that (x) the
Borrower designates such Material Real Property, in writing to the
Administrative Agent, on or our prior to the first anniversary of the Effective
Date, as “Designated Sale-Leaseback Property” and (y) the Loan Parties Dispose
of such Material Real Property in a transaction permitted hereunder prior to the
expiration of the 90-day period (or such longer period as the Collateral Agent
may agree in its reasonable discretion) following the earlier of (1) the first
anniversary of the Effective Date and (2) delivery by the Borrower to the
Administrative Agent of the designation notice referred to in the foregoing
clause (x).
 
“Discharge of Obligations” means the time at which all the Secured Obligations
(other than (i) contingent indemnification and reimbursement obligations as to
which no claim has been asserted by the Person entitled thereto, (ii)
Obligations under Secured Hedge Agreements and (iii) Cash Management
Obligations) have been paid in full in cash and all Commitments have been
terminated.
 
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.3(d)(ii)(B).
 
“Discount Range” has the meaning assigned to such term in Section
2.3(d)(iii)(A).
 
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.3(d)(iii)(A).
 
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.3(d)(iii)(A) substantially in the form of Exhibit E.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit F, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.3(d)(iii)(A).
 
“Discount Range Proration” has the meaning assigned to such term in Section
2.3(d)(iii)(C).
 
 
25

--------------------------------------------------------------------------------

 
 
“Discounted Loan Prepayment” has the meaning assigned to such term in Section
2.3(d)(i).
 
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.3(d)(iv)(C).
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.3(d)(ii)(A), Section
2.3(d)(iii)(A) or Section 2.3(d)(iv)(A), respectively, unless a shorter period
is agreed to between the Borrower and the Auction Agent.
 
“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.  “Dispose”
shall have a meaning correlative to the foregoing.
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
to the extent that (i) such Equity Interest provides that such Equity Interest
shall not be required to be repurchased or redeemed until the Latest Maturity
Date has occurred, determined as of the time of issuance of such Equity
Interest, or (ii) such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)) or (b) is redeemable at
the option of the holder thereof (other than (i) solely for Qualified Equity
Interests, (ii) as a result of a change of control or asset sale to the extent
that such Equity Interest provides that such Equity Interest shall not be
required to be repurchased or redeemed until the Latest Maturity Date has
occurred, determined as of the time of issuance of such Equity Interest, or
(iii) such repurchase or redemption is otherwise permitted by this Agreement
(including as a result of a waiver hereunder)), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date of the Loans
determined as of the time of issuance of such Equity Interest; provided that if
such Equity Interests are issued pursuant to any equity or incentive
compensation or benefit plan or arrangement of Holdings, the Borrower or any of
its Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Holdings, the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.
 
“Disqualified Lenders” means those banks, financial institutions and other
institutional lenders, investors or competitors of the Borrower or any of its
Subsidiaries who are specified by the Borrower to the Administrative Agent in
writing prior to the Effective Date (and such other Persons as otherwise
mutually agreed between the Borrower and the Administrative Agent after the
Effective Date and added to such list in writing, with each of the Borrower and
the Administrative Agent acting reasonably).
 
 
26

--------------------------------------------------------------------------------

 
 
“Dollars” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
 
“ECF Percentage” has the meaning specified in Section 2.4(a).
 
“Effective Date” has the meaning specified in Section 4.1.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.2(b)(iii)).
 
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than reports prepared for internal purposes
by or on behalf of any Loan Party or any of the Restricted Subsidiaries (a) in
the ordinary course of such Person’s business or (b) as required in connection
with a financing transaction or an acquisition or disposition of real estate) or
proceedings with respect to any Environmental Liability (hereinafter “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law.
 
“Environmental Laws” means any and all applicable Laws relating to the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, human health.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of the Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any written contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed on any
Loan Party or any of the Restricted Subsidiaries with respect to any of the
foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law in
connection with the operation of the business or the real property of each Loan
Party and each of the Restricted Subsidiaries.
 
 
27

--------------------------------------------------------------------------------

 
 
“Equity Contribution” means the contribution by the Sponsors of an aggregate
amount of cash as Qualified Equity Interests, directly or indirectly to
Holdings, which will in turn be contributed to the Borrower in the form of
common stock, which, together with any rollover equity, will constitute an
aggregate amount of not less than 40% of the debt and equity capitalization of
Holdings and its Subsidiaries on the Effective Date, after giving effect to the
Transaction; provided that (i) the aggregate amount of rollover equity does not
exceed 20% of such sum and (ii) for purposes of this definition, debt shall
exclude obligations under Secured Hedge Agreements, Swap Contracts or similar
arrangements.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
“Equity Offering” means any public or private sale after the Effective Date of
common stock of the Borrower or any direct or indirect parent of the Borrower,
as applicable (other than Disqualified Equity Interests), other than:
 
(a)           public offerings with respect to the Borrower’s or such direct or
indirect parent’s common stock registered on Form S-8;
 
(b)           issuances to any Subsidiary of the Borrower; and
 
(c)           any such public or private sale that constitutes an Excluded
Contribution.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or (h)
a determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA).
 
 
28

--------------------------------------------------------------------------------

 
 
“Escrow Agent” means Wilmington Trust, National Association.
 
“Escrow Agreement” means that certain escrow agreement, dated as of December 29,
2011, among the Borrower, and Wilmington Trust, National Association, as Trustee
and as Escrow Agent.
 
“Escrowed Funds” means (i) an amount equal to the gross proceeds of the offering
of the Senior Notes sold on the Effective Date, (ii) funds sufficient to pay
interest with respect to the Senior Notes up to, but not including, the latest
possible date on which the Borrower will redeem all of the Senior Notes pursuant
to the Senior Notes Indenture and (iii) any other property from time to time
held by the Escrow Agent.
 
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate, as published on LIBOR01 Page as of 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  If such rate is not available
at such time for any reason, then the “Eurocurrency Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Royal Bank of Canada and with a
term equivalent to such Interest Period would be offered by Royal Bank of
Canada’s London Branch (or other Royal Bank of Canada branch or Affiliate) to
major banks in the London or other offshore interbank market for such currency
at their request as of 11:00 a.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period.
 
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.
 
“Event” has the meaning specified in the definition of “Closing Date Material
Adverse Effect”.
 
“Event of Default” has the meaning specified in Section 10.1.
 
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
 
(1)           the Consolidated Net Income of the Borrower for such period,
increased, in each case, without duplication, by
 
(a)           an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           decreases in Consolidated Working Capital for such period,
 
(c)           an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,
 
(d)           the amount deducted as tax expense in determining Consolidated Net
Income to the extent in excess of cash taxes paid in such period, and
 
(e)           cash receipts in respect of Swap Contracts during such fiscal year
to the extent not otherwise included in such Consolidated Net Income; over
 
(2)           the sum, in each case, without duplication, of:
 
(a)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (1)(a) above) and cash charges excluded by virtue of clauses (a) through
(r) of the definition of Consolidated Net Income,
 
(b)           without duplication of amounts deducted pursuant to clause (k)
below in prior fiscal years, the amount of Capital Expenditures, Acquisitions
and acquisitions of intellectual property accrued or made in cash during such
period, except to the extent financed with the proceeds of Indebtedness (except
to the extent such Indebtedness has been repaid),
 
(c)           the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Restricted Subsidiaries (including (i) the principal
component of payments in respect of Capitalized Leases, (ii) the amount of any
mandatory prepayment of Loans pursuant to Section 2.4(b) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase and (iii) the amount of
any voluntary prepayments of Loans made pursuant to Section 2.3(d) (in an amount
equal to the discounted amount actually paid in respect of the principal amount
of such Loans), but excluding (A) all other prepayments of Loans (other than
voluntary prepayments made pursuant to Section 2.3(d)), (B) all prepayments in
respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (C) payments of any
subordinated Indebtedness except to the extent permitted to be paid pursuant to
Section 9.11) made during such period, in each case except to the extent
financed with the proceeds of other Indebtedness of the Borrower or the
Restricted Subsidiaries,
 
(d)           an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income,
 
 
30

--------------------------------------------------------------------------------

 
 
(e)           increases in Consolidated Working Capital for such period,
 
(f)           cash payments by the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income,
 
(g)           without duplication of amounts deducted pursuant to clauses (h)
and (k) below in prior Fiscal Years, the aggregate amount of cash consideration
paid by the Borrower and the Restricted Subsidiaries in connection with
Investments (including Acquisitions) under Section 9.2 (excluding items
eliminated in Consolidation) and financed with internally generated cash flow of
the Borrower and the Restricted Subsidiaries,
 
(h)           the amount of Restricted Payments paid during such period pursuant
to Sections 9.6(f), (g), (h), (i) and (k) in each case to the extent such
Restricted Payments were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries,
 
(i)            the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,
 
(j)            the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Holdings, the Borrower and the Restricted
Subsidiaries during such period that are made in connection with any prepayment,
early extinguishment or conversion of Indebtedness to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income,
 
(k)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,
 
(l)            the amount of cash taxes (including penalties and interest) paid
or tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,
 
 
31

--------------------------------------------------------------------------------

 
 
(m)           cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
 
(n)           the aggregate amount of Consolidated Net Income attributable to
investments in Joint Ventures or Excluded Subsidiaries, except to the extent
actually paid to the Borrower or a Restricted Subsidiary in the form of a cash
dividend or cash distribution,
 
(o)           the aggregate amount of cash fees, costs and expenses in
connection with, and any payments of, Transaction Expenses, to the extent not
expensed and not deducted in calculating Consolidated Net Income,
 
(p)           the aggregate amount of any non-cash gain recognized as a result
of any Asset Sale or Recovery Event pursuant to Section 2.4 that resulted in an
increase to Consolidated Net Income (up to the amount of such increase), and
 
(q)           cash indemnity payments received pursuant to indemnification
provisions in any Acquisition Document, any Acquisition or any other Investment
permitted under this Agreement, in each case that resulted in an increase to
Consolidated Net Income (up to the amount of such increase).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower after the Effective
Date from:
 
(a)           contributions to its common equity capital, and
 
(b)           the sale (other than to a Subsidiary of the Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Equity Interests (other than
Disqualified Equity Interests) of the Borrower,
 
in each case other than any amount designated as a Cure Amount (as defined in
the ABL Facility Credit Agreement) or any amount (w) increasing the Available
Amount pursuant to clause (c) of the definition thereof, (x) increasing
Restricted Payment capacity under clause (ii) of the proviso of Section 9.6(f),
(y) applied to prepay Indebtedness under Sections 9.11(iii) or 9.11(vi) or (z)
applied to finance Capital Expenditures under clause (viii) of the proviso to
the definition thereof, and in each case designated as Excluded Contributions
pursuant to a certificate from a Responsible Officer of the Borrower executed on
or promptly after the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower or a Guarantor, (b)  any direct or indirect Domestic
Subsidiary of Holdings if substantially all of its assets consist of Equity
Interests or Indebtedness or Disqualified Equity Interests of one or more direct
or indirect Foreign Subsidiaries, (c) Immaterial Subsidiaries, (d) any direct or
indirect Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary of Holdings, (e) any Subsidiary that is prohibited or
restricted by applicable Law or Contractual Obligation existing on the Effective
Date or on the date any such Subsidiary is acquired or organized (so long as, in
the case of an acquisition of a Subsidiary, such prohibition did not arise as
part of such acquisition) from providing a Guaranty or if such Guaranty would
require governmental (including regulatory) consent, approval, license or
authorization, (f) any other Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost, difficulty, burden or
consequences (including any adverse tax consequences) to the Borrower of
providing the Guaranty is excessive in relation to the benefit to the Lenders to
be obtained therefrom and (f) each Unrestricted Subsidiary.
 
 
32

--------------------------------------------------------------------------------

 
 
“Existing Tranche” has the meaning specified in Section 2.13(a).
 
“Extended Loans” has the meaning specified in Section 2.13(a).
 
“Extending Lender” has the meaning specified in Section 2.13(b).
 
“Extension” means any establishment of Extended Loans pursuant to Section 2.13
and the applicable Extension Amendment.
 
“Extension Amendment” has the meaning specified in Section 2.13(d).
 
“Extension Election” has the meaning specified in Section 2.13(b).
 
“Extension Request” has the meaning specified in Section 2.13(a).
 
“Extension Series” has the meaning specified in Section 2.13(a).
 
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.
 
“Facility” means the Initial Loans, any Extended Loans, any Incremental Loans or
any Other Loans, as the context may require.
 
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
and not materially more onerous to comply with (and, in each case, any
regulations promulgated thereunder or official interpretations thereof).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
 
 
33

--------------------------------------------------------------------------------

 
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
“Fee Letter” means the amended and restated Fee Letter dated October 31, 2011,
among Holdings and the Arrangers.
 
“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Sections 7.1(a) and 7.1(b).
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrower and the Restricted
Subsidiaries ending on the Saturday closest to March 31 in the following
calendar year.
 
“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:
 
(a)           Consolidated Interest Expense of such Person for such period, and
 
(b)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Equity Interests
of such Person and its Restricted Subsidiaries.
 
“Foreign Lender” has the meaning specified in Section 3.1(b).
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
 
“Funded Debt” means, as of any date of determination, all Indebtedness of the
Borrower and the Restricted Subsidiaries for borrowed money that matures more
than one year from such date of determination or matures within one year from
such date that is renewable or extendable, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that (a) if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (b) unless any such
notice delivered pursuant to clause (a) above has been withdrawn, the Borrower
and the requisite Lenders under Section 12.1 shall negotiate in good faith to
amend the provisions of this Agreement that relate to the operation of such
provision with the intent of having the respective positions of the Borrower and
the Lenders after such change in GAAP or the application thereof conform as
nearly to their respective positions as of the Effective Date, and (c) GAAP as
applied herein with respect to accounting for leases (including Capitalized
Leases, Capitalized Lease Obligations and Permitted Sale-Leaseback Transactions)
shall be GAAP as in effect on the Effective Date.
 
 
34

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 12.2(g).
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of or other monetary obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, indemnity obligations in effect on the Effective Date
or customary and reasonable indemnity obligations entered into following the
Effective Date in the ordinary course of business in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
 
35

--------------------------------------------------------------------------------

 
 
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a supplement to the Guaranty in
substantially the form attached thereto, and any such Restricted Subsidiary
shall be a Guarantor hereunder and thereunder for all purposes.
 
“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit G, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 8.11.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes in each case that are regulated pursuant to any
applicable Environmental Law.
 
“Hedge Bank” means, with respect to any Swap Contract, as of any date of
determination, (a) any Person that is a Lender or an Affiliate of a Lender on
such date or (b) any Person who (i) was a Lender or an Affiliate of a Lender at
the time such Swap Contract was entered into or on the Effective Date and who is
no longer a Lender or an Affiliate of a Lender, (ii) is, and at all times
remains, in compliance with the provisions of Section 11.12(b)(i) and (iii)
agrees in writing that the Agents and the other Secured Parties shall have no
duty to such Person (other than the payment of any amounts to which such Person
may be entitled under Section 10.3) and acknowledges that the Agents and the
other Secured Parties may deal with the Loan Parties and the Collateral as they
deem appropriate (including the release of any Loan Party or all or any portion
of the Collateral) without notice or consent from such Person, whether or not
such action impairs the ability of such Person to be repaid Obligations owing to
it in respect of the Secured Hedge Agreements to which it is a party) and agrees
to be bound by Section 11.12(b)(ii).
 
“Holdings” has the meaning specified in the preamble to this Agreement and shall
include any Permitted Holdings Successor.
 
“Identified Participating Lenders” has the meaning specified in Section
2.3(d)(iii)(C).
 
“Identified Qualifying Lender” has the meaning specified in Section
2.3(d)(iv)(C).
 
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
 
 
36

--------------------------------------------------------------------------------

 
 
“Immaterial Subsidiary” means, with respect to the Borrower, any Subsidiary
thereof that is not a Material Subsidiary.
 
“Incremental Amendment” has the meaning specified in Section 2.12(a).
 
“Incremental Facility Effective Date” has the meaning specified in Section
2.12(a).
 
“Incremental Loans” has the meaning specified in Section 2.12(a).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial) or bankers’ acceptances issued or created for the
account of such Person;
 
(c)            net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation until
both (A) such obligation is not paid within thirty (30) days after becoming due
and payable and (B) such obligation becomes a liability on the balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP, and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business);
 
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)            all Capitalized Lease Obligations;
 
(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person (A) shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Net Debt
and (B) in the case of Restricted Subsidiaries that are not Loan Parties, shall
exclude loans and advances made by Loan Parties having a term not exceeding 364
days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value (as determined by such Person in good faith) of the property
encumbered thereby.
 
 
37

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” has the meaning specified in Section 12.4.
 
“Indemnitees” has the meaning specified in Section 12.4.
 
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.
 
“Information” has the meaning specified in Section 12.16.
 
“Initial Loan” means a Loan made pursuant to Section 2.1.
 
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.
 
“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit H.
 
“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof among Holdings, the Borrower, the Administrative Agent, the Collateral
Agent and the ABL Facility Administrative Agent, substantially in the form
attached as Exhibit I, as amended, restated, supplemented or otherwise modified
from time to time in accordance therewith and herewith.
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, nine or twelve months (or such period of less than one month as may be
consented to by each applicable Lender), as selected by the Borrower in its
Committed Loan Notice; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the applicable Scheduled
Termination Date of the Class of Loans of which the Eurocurrency Rate Loan is a
part.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, in the form of (a) the purchase
or other acquisition (including without limitation by merger or otherwise) of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of the Borrower and the Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment.
 
“IP Rights” has the meaning specified in Section 5.14.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Bookrunner” means each of RBC Capital Markets*, BMO Capital Markets+ and
Deutsche Bank Securities Inc.
 
“Joint Venture” means a business enterprise comprised of the Borrower or any of
the Restricted Subsidiaries and one or more Persons, whether in the form of a
partnership, corporation, limited liability company or other entity or joint
ownership or operating arrangement, in which 50% or less of the partnership
interests, outstanding voting stock or other Equity Interests is owned, directly
or indirectly, by the Borrower and/or any of the Restricted Subsidiaries.
 

--------------------------------------------------------------------------------

 * RBC Capital Markets is a brand name for the capital market activities of
Royal Bank of Canada and its affiliates.
+ BMO Capital Markets is a brand name for the capital market activities of Bank
of Montreal and its affiliates.
 
 
39

--------------------------------------------------------------------------------

 
 
“Junior Financing” means the Senior Notes, any Permitted Unsecured Refinancing
Debt, Permitted Junior Secured Refinancing Debt, Indebtedness incurred pursuant
to Section 9.3(s), and any Indebtedness of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness between or among
any of Holdings, the Borrower and the Restricted Subsidiaries).
 
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
 
“Junior Lien” means any Lien that ranks (i) prior to the Discharge of
Obligations, junior to the Liens securing all or any portion of the Obligations,
and (ii) prior to the Discharge of Obligations (as defined in the ABL Facility
Credit Agreement), junior to the Liens securing all or any portion of the
Obligations (as defined in the ABL Facility Credit Agreement).
 
“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent, the ABL Facility Administrative Agent
and one or more Senior Representatives for holders of Permitted Junior Secured
Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent, the ABL Facility Administrative Agent and the Borrower.
 
“Latest Maturity Date” means, at any date of determination, the latest Scheduled
Termination Date applicable to any Loan or Commitment hereunder at such time,
including the latest termination date of any Other Loan or Other Commitment, any
Extended Loans or Incremental Loans, as applicable, as extended in accordance
with this Agreement from time to time.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities and executive orders, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
 
“Lease Letter Agreement” means the Letter Agreement, dated October 11, 2011,
among Holdings, Merger Sub and each landlord party thereto, as amended, modified
or supplemented in a manner that is not more disadvantageous to the Lenders in
any material respect as determined by the Borrower in good faith, together with
all transactions effected pursuant thereto.
 
“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment and Assumption or, in connection with
any Incremental Loans, an Incremental Amendment or, in connection with an
Extended Loans, an Extension Amendment, or in connection with a Permitted
Refinancing, a Refinancing Amendment.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
 
40

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article
II.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Incremental Amendment, any Extension Amendment and any Refinancing Amendment,
(d) the Fee Letter, (e) the Collateral Documents (including the Guaranty) and
(f) each other agreement or document that the Administrative Agent and the
Borrower shall designate in writing as a Loan Document.
 
“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.
 
“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Company or any direct or indirect
parent thereof, as the case may be, on the Senior Notes Issue Date (including
The Gold Revocable Trust dated October 26, 2005) together with (1) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Company or any direct or indirect parent of
the Company, as applicable, was approved by a vote of a majority of the
directors of the Company or any direct or indirect parent of the Company, as
applicable, then still in office who were either directors on the Senior Notes
Issue Date or whose election or nomination was previously so approved and (2)
executive officers and other management personnel of the Company or any direct
or indirect parent of the Company, as applicable, hired at a time when the
directors on the Senior Notes Issue Date together with the directors so approved
constituted a majority of the directors of the Borrower or any direct or
indirect parent of the Company, as applicable.
 
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their respective
payment obligations under any Loan Document to which any of the Loan Parties is
a party or (c) the rights and remedies of the Lenders, the Collateral Agent or
the Administrative Agent under any Loan Document.
 
“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Effective Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.1 or more than
5.0% of the Consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for the period of four consecutive Fiscal Quarters ending as of the
last day of such Fiscal Quarter, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Sections 8.11 and 8.13 applicable to such Subsidiary.
 
 
41

--------------------------------------------------------------------------------

 
 
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP.
 
“Material Real Property” means any fee owned real property owned by any Loan
Party with a Fair Market Value (as determined in good faith by the Borrower) of
at least $5,000,000.
 
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
 
“Maximum Rate” has the meaning specified in Section 12.23.
 
“Merger” has the meaning specified in the preliminary statements to this
Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of October
11, 2011, among Holdings, Merger Sub and the Company.
 
“Merger Agreement Representations” means the representations and warranties with
respect to the Company made by the Company in the Merger Agreement, but only to
the extent (i) such representations and warranties are material to the interests
of the Lenders, and (ii) Holdings has the right to terminate its obligations
under the Merger Agreement as a result of a breach of such representations and
warranties under the Merger Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
“Merger Consideration” means an amount equal to the total funds required to pay
to (i) the holder of each share of issued and outstanding common stock of the
Borrower immediately prior to the consummation of the Merger (subject to certain
exceptions as set forth in the Merger Agreement) an aggregate amount of $22.00
per share in cash, (ii) the holders of certain outstanding options, with respect
to any share of common stock of the Borrower issuable under a particular option,
an aggregate amount in cash equal to the excess, if any, of (x) $22.00 per share
and (y) the applicable exercise price payable in respect of such share of common
stock of the Borrower issuable under such option, and (iii) the holders of
certain restricted stock units and performance stock units, an aggregate amount
in cash equal to the product of (a) $22.00 per share and (b) the number of
unforfeited shares of common stock of the Borrower subject to the restricted
stock unit or performance stock unit, as applicable.
 
“Merger Sub” has the meaning specified in the preamble to this Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage Policies” has the meaning specified in Section 8.13(b)(ii) hereof.
 
“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.
 
“Mortgages” means, collectively, (a) mortgages or deeds of trust in the form of
Exhibit T (subject to such conforming changes as shall be necessary to reflect
local law requirements), or (b) the deeds of trust, trust deeds, hypothecs and
mortgages executed and delivered by the Loan Parties in favor or for the benefit
of the Collateral Agent on behalf of the Lenders in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Sections 8.11 or 8.13.
 
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to the Disposition of any asset by the Borrower or
any of the Restricted Subsidiaries or with respect to any Recovery Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition (including any cash and Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) or Recovery Event, as
the case may be, over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Recovery Event, as the case may be,
and that is required to be repaid in connection with such Disposition or
Recovery Event (other than Indebtedness under the Loan Documents, the Credit
Agreement Refinancing Indebtedness or the ABL Facility Documentation or any
Permitted Refinancing of the Indebtedness under the ABL Facility Documentation
or the Credit Agreement Refinancing Indebtedness), (B)  distributions permitted
to be made pursuant to Section 9.6(g)(i) or (g)(ii) and taxes paid or reasonably
estimated to be payable in connection therewith (including taxes imposed on the
distribution or repatriation of any such Net Cash Proceeds), (C) in the case of
any Disposition by a non-wholly owned Restricted Subsidiary or Recovery Event
with respect to assets of a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (C)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (D) any reserve for adjustment in respect of (x)
the sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such Recovery Event or Disposition,
as the case may be, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (D) and (E) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with any of the
foregoing; provided that, except in the case of proceeds from Permitted
Sale-Leaseback Transactions, no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless, and only to the extent that, such net
cash proceeds shall exceed $5,000,000; provided further that the aggregate
amount of all such net cash proceeds so excluded as Net Cash Proceeds in any
Fiscal Year shall not exceed $15,000,000; and
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           (i) with respect to the incurrence or issuance of any Indebtedness
by the Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by
the Borrower or any direct or indirect parent of the Borrower, the excess, if
any, of (A) the sum of the cash and Cash Equivalents received in connection with
such incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.
 
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
 
“Non-Bank Certificate” has the meaning specified in Section 3.1(b).
 
“Non-Consenting Lender” has the meaning specified in Section 3.7.
 
“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender in a principal amount equal to the amount of such Lender’s Commitment
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans of a given Class owing to such Lender.
 
 
44

--------------------------------------------------------------------------------

 
 
“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b)
obligations of any Loan Party arising under any Secured Hedge Agreement, and (c)
Cash Management Obligations.  Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Loan Documents to
which such Subsidiaries are party) include the obligation (including guarantee
obligations) to pay principal, interest, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document.
 
“OFAC” has the meaning specified in Section 5.17(b).
 
“Offered Amount” has the meaning specified in Section 2.3(d)(iv)(A).
 
“Offered Discount” has the meaning specified in Section 2.3(d)(iv)(A).
 
“OID” means “original issue discount” within the meaning of Section 1273 of the
Code.
 
“Other Commitments” means one or more Classes of loan commitments hereunder that
result from a Refinancing Amendment.
 
“Other Loans” means one or more Classes of loans that result from a Refinancing
Amendment.
 
“Other Taxes” has the meaning specified in Section 3.1(f).
 
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
“Pari Passu Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent, the ABL Facility Administrative Agent
and one or more Senior Representatives for holders of Permitted Pari Passu
Secured Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent, the ABL Facility Administrative Agent and the Borrower.
 
“Participant” has the meaning specified in Section 12.2(d).
 
“Participant Register” has the meaning specified in Section 12.2(e).
 
 
45

--------------------------------------------------------------------------------

 
 
“Participating Lender” has the meaning specified in Section 2.3(d)(iii)(B).
 
“Payment Conditions” means, at any time of determination, that (a) no Event of
Default exists immediately prior to the making of the subject Specified Payment
or would thereafter result from the making of the subject Specified Payment and
(b) the Total Leverage Ratio as of the end of the most recently ended Test
Period for which financial statements have been or are required to have been
delivered pursuant to Section 7.1(a) or (b) shall not be greater than (i) in the
case of Restricted Payments made pursuant to Section 9.6(l), 3.25 to 1.00 and
(ii) in the case of payments of Junior Financings made pursuant to Section 9.11,
4.00 to 1.00, in each case, after giving Pro Forma Effect to such Specified
Payment as if such Specified Payment (if applicable to such calculation) had
been made as of the first day of such period (the “Pro Forma Total Leverage
Ratio”), and, in each case, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, (A) certifying
that no Event of Default exists immediately prior to the making of the subject
Specified Payment or would thereafter result from the making of such subject
Specified Payment and (B) setting forth a reasonably detailed calculation of the
Pro Forma Total Leverage Ratio.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions in the preceding five plan
years.
 
“Permitted Acquisition” means any Acquisition by Holdings, the Borrower or any
of the Restricted Subsidiaries; provided that, with respect to each such
Acquisition:
 
(i)         (A) each applicable Loan Party and any newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement and Section 8.11, the Subsidiaries of such created or acquired
Subsidiary) shall be Guarantors and shall comply with the requirements of
Section 8.11 and 8.13, within the times specified therein (for the avoidance of
doubt, this clause (i) shall not override any provisions of the Collateral and
Guarantee Requirement or Section 8.11, subject to the limit in clause (iii)
below); (B) the Board of Directors of such acquired Person or its selling equity
holders in existence at the time such purchase or acquisition is commenced shall
have approved such purchase or other acquisition, and (C) the acquired property,
assets, business or Person is in a business permitted under Section 9.7;
 
(ii)        the Borrower shall have delivered to the Administrative Agent (and
the Borrower shall have used commercially reasonable efforts to deliver no later
than five (5) Business Days before the date on which any such purchase or other
acquisition is consummated), on behalf of the Lenders, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied in accordance with the
requirements of this definition;
 
 
46

--------------------------------------------------------------------------------

 
 
(iii)       with respect to Acquisitions of Subsidiaries that do not become
Guarantors, the consideration shall not exceed the greater of (1) $50,000,000
and (2) 2.75% of Total Assets (in each case, measured at the time of
consummation of the subject Acquisition), in the aggregate with respect to all
such Acquisitions;
 
(iv)       no Event of Default exists immediately prior to, or would thereafter
result from, the consummation of such Acquisition; and
 
(v)        immediately after giving effect to such Acquisition on a Pro Forma
Basis, the Total Leverage Ratio shall not be greater than 4.50 to 1.00.
 
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of any direct or indirect parent of the Borrower (in which case the
Net Cash Proceeds have been received by the Borrower as cash common equity), in
each case to the extent permitted hereunder.
 
“Permitted Holder” means any of the Sponsors.
 
“Permitted Holdings Successor” has the meaning specified in the definition of
“Change of Control”.
 
“Permitted Investors” means (a) ACOF III, (b) each of the affiliates and
investment managers of ACOF III, (c) the Canada Pension Plan Investment Board,
(d) each of the affiliates and investment managers of the Canada Pension Plan
Investment Board, (e) any fund or account managed by any of the persons
described in clause (a), (b), (c) or (d) of this definition, (f) any employee
benefit plan of Holdings or any of its subsidiaries and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and (g) members of management of the Borrower.
 
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of Junior Lien secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a Junior Lien basis (subject to
Liens permitted under Section 9.1) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition or casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date, determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Junior Secured Refinancing Debt incurred
by the Borrower or a Subsidiary Guarantor, then Holdings, the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered a Junior Lien
Intercreditor Agreement.  Permitted Junior Secured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
 
 
47

--------------------------------------------------------------------------------

 
 
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition, casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower or a Subsidiary Guarantor, then the Borrower, Holdings,
the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a Pari
Passu Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
 
 
48

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of, any Indebtedness (including any
such Indebtedness incurred or issued pursuant to a Permitted Refinancing) of
such Person with Indebtedness of such Person or Disqualified Equity Interests of
such Person, or of any Disqualified Equity Interests (including any such
Disqualified Equity Interests incurred or issued pursuant to a Permitted
Refinancing) of such Person with Disqualified Equity Interests; provided that
(a) the principal amount (or accreted value, if applicable) of any such
Indebtedness or the liquidation preference of any such Disqualified Equity
Interests does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness or the liquidation preference of any such
Disqualified Equity Interests so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued or capitalized interest
thereon, any make-whole payments and premium (including tender premiums)
thereon, any swap breakage costs and other termination costs related to Swap
Contracts, plus OID and upfront fees plus other fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Sections 9.3(b), (e), (p) and (u), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness or Disqualified Equity Interests being modified,
refinanced, refunded, renewed or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Sections
9.3(e), at the time thereof, no Event of Default shall have occurred and be
continuing, (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms (taken as a whole) at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended (or are
otherwise acceptable to the Administrative Agent), (ii) the terms and conditions
(including, if applicable, as to collateral but excluding (a) as to
subordination, pricing (including interest rate, fees, funding discounts and
other pricing terms), premiums, no call periods, liquidation preferences and
optional prepayment or redemption provisions, and (b) covenants and other
provisions applicable only to periods after the Latest Maturity Date, determined
at the date of incurrence of such Indebtedness or Disqualified Equity Interests)
of any such modified, refinanced, refunded, renewed or extended Indebtedness or
Disqualified Equity Interests, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness or Disqualified Equity Interests being modified, refinanced,
refunded, renewed or extended; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness or Disqualified Equity Interests,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or Disqualified Equity Interests or drafts of
the documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness or Disqualified Equity Interests
being modified, refinanced, refunded, renewed or extended and no additional
obligors become liable for such Indebtedness or Disqualified Equity Interests,
and (e) in the case of any Permitted Refinancing in respect of the ABL Facility,
such Permitted Refinancing is secured only by assets pursuant to one or more
security agreements subject to the Intercreditor Agreement (or another
intercreditor agreement containing terms (taken as a whole) that are at least as
favorable to the Secured Parties as those contained in the Intercreditor
Agreement).
 
“Permitted Sale-Leaseback Transaction” means any sale and leaseback transaction
of any assets of the Borrower or any of its Restricted Subsidiaries in a
transaction or series of transactions in which the Borrower or any such
Restricted Subsidiary receives Fair Market Value (as determined in good faith by
the Borrower)  for each such sale; provided, that (a) no Event of Default has
occurred and is continuing immediately prior to such sale or would occur as a
result of such sale, (b) the lease pertaining to such assets is an operating
lease for purposes of GAAP or a Capitalized Lease to the extent permitted under
Section 9.3(e), and (c) the Net Cash Proceeds from such transaction are used by
the Borrower or such Restricted Subsidiary to prepay outstanding Indebtedness
(including any Junior Financing) or reinvested in accordance with Section
2.4(b).
 
 
49

--------------------------------------------------------------------------------

 
 
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower or any Subsidiary Guarantor in the form of one or
more series of unsecured notes or loans; provided that (i) such Indebtedness is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization prior to the Latest Maturity Date, determined at the time such
Indebtedness is incurred (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or other Disposition, casualty
event or incurrence of indebtedness that is not permitted thereunder and
customary acceleration rights after an event of default), and (iv) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors.  Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.
 
“Platform” has the meaning specified in Section 12.8(b).
 
“Pledged Debt” has the meaning specified in the Security Agreement.
 
“Pledged Equity” has the meaning specified in the Security Agreement.
 
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
 
“Pro Forma Balance Sheet” has the meaning specified in Section 5.5(a)(ii).
 
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.7.
 
“Pro Forma Financial Statements” has the meaning specified in Section
5.5(a)(ii).
 
“Pro Forma Total Leverage Ratio” has the meaning specified in the definition of
“Payment Conditions”.
 
 
50

--------------------------------------------------------------------------------

 
 
“Projections” shall have the meaning specified in Section 7.1(d).
 
“Public Lender” has the meaning specified in Section 12.8(b).
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).
 
“Qualifying Lender” has the meaning specified in Section 2.3(d)(iv)(C).
 
“Quarterly Financial Statements” means the unaudited Consolidated balance sheets
and related statements of income and cash flows of the Company and its
Subsidiaries for the most recent Fiscal Quarters after the date of the Annual
Financial Statements and ended at least forty-five (45) days before the
Effective Date.
 
“Ratable Portion”, “Pro Rata Share”, “ratable share” or (other than in the
expression “equally and ratably”) “ratably” means, with respect to any Lender,
the percentage obtained by dividing (a) the Commitment and, if applicable and
without duplication, Loans of such Class of such Lender by (b) the aggregate
Commitments and, if applicable and without duplication, Loans of all Lenders of
such Class.
 
“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds (other than proceeds of business
interruption insurance) or condemnation awards payable by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries
included in the Collateral.
 
“Reference Date” has the meaning assigned to such term in the definition of
“Available Amount.”
 
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”
 
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.14.
 
“Register” has the meaning specified in Section 12.2(c).
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
 
 
51

--------------------------------------------------------------------------------

 
 
“Rejection Notice” has the meaning specified in Section 2.4(f).
 
“Related Indemnified Person” of an Indemnitee means (a) any controlling person
(including any member or other equity holders) or controlled affiliate of such
Indemnitee, (b) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled affiliates and (c)
the respective agents, advisors or other representatives of such Indemnitee or
any of its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility, the ABL Facility or the Senior Notes.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
 
“Repricing Transaction” means (a) any prepayment or repayment of all or any
portion of the Initial Loans with the proceeds of, or any conversion of, the
Initial Loans into other Loans for the primary purpose of prepaying, repaying or
replacing such Initial Loans and having or resulting in an All-In Yield less
than the All-In Yield of the Initial Loans being prepaid or repaid or (b) any
amendment to all or any portion of the Initial Loans that, directly or
indirectly, reduces the All-In Yield of such Initial Loans; provided that a
Repricing Transaction shall not include any such prepayment, repayment,
replacement, conversion or amendment made in connection with a Change of
Control.
 
“Requisite Class Lenders” shall mean, with respect to any Class on any date of
determination, Lenders having more than fifty percent (50%) of (i) the
outstanding Loans under such Class and (ii) the aggregate unused Commitments
under such Class; provided that, to the same extent set forth in Section 12.2(h)
with respect to determination of Requisite Lenders, the Loans of any Affiliated
Lender shall in each case be excluded for purposes of making a determination of
Requisite Class Lenders.
 
“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Requisite Lenders.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Effective Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.
 
 
52

--------------------------------------------------------------------------------

 
 
“Restricted Cash” means cash and Cash Equivalents that (a) would be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries or (b) are subject to any Liens, except for Liens
securing Indebtedness permitted under Section 9.3 that is secured by such cash
or Cash Equivalents.
 
“Restricted Investment” means any Investment other than one permitted under
Section 9.2 hereof.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or Holdings’ stockholders, partners or
members (or the equivalent Persons thereof).
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Restricted Subsidiary Disposition” has the meaning specified in Section 2.4(g).
 
“Restricted Subsidiary Recovery Event” has the meaning specified in Section
2.4(j).
 
“Retained Declined Proceeds” has the meaning specified in Section 2.4(f).
 
“Rollover Investor Put” means the put right held by certain members of the
Management Group pursuant to each such member’s employment agreement with the
Company to be entered into in connection with the consummation of the
Transaction.
 
“Royal Bank of Canada” means Royal Bank of Canada, acting in its individual
capacity, and its successors and assigns.
 
“S&P” means Standard & Poor’s Rating Services and any successor thereto.
 
“Same Day Funds” means disbursements and payments in immediately available
funds.
 
“Scheduled Debt Payments” means, with respect to any Person for any period, the
sum of all regularly scheduled amortization payments of principal on
Indebtedness of such Person and its Restricted Subsidiaries on a Consolidated
basis for such period (including the principal component of payments due on
Capitalized Leases during such period); provided, that, for the avoidance of
doubt, any payments made pursuant to a mandatory prepayment, mandatory
redemption or like provision shall not constitute Scheduled Debt Payments.
 
 
53

--------------------------------------------------------------------------------

 
 
“Scheduled Termination Date” means (a) with respect to the Initial Loans that
have not been extended pursuant to Section 2.13, the date that is seven years
after the Effective Date, (b) with respect to any tranche of Extended Loans or
New Loans, the final maturity date as specified in the applicable Extension
Amendment accepted by the respective Lender or Lenders, (c) with respect to any
Other Loans, the final maturity date as specified in the applicable Refinancing
Amendment and (d) with respect to any Incremental Loans, the final maturity date
as specified in the applicable Incremental Amendment; provided that, in each
case, if such day is not a Business Day, the Scheduled Termination Date shall be
the Business Day immediately preceding such day.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any cash management agreement that is
entered into by and between any Loan Party (or entered into by Merger Sub and
existing at the time of the Merger) and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract permitted under Section 9.3(f)
that is entered into by and between any Loan Party (or entered into by Merger
Sub and existing at the time of the Merger) or any Restricted Subsidiary and any
Hedge Bank and designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”
 
“Secured Obligations” means, in the case of the Borrower, the Obligations,
including, without limitation, each extension of credit under this Agreement and
all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents (including the Guaranty) and the obligations of
the Loan Parties in respect of Secured Hedge Agreements and Cash Management
Obligations, in each case, whether outstanding on the date of this Agreement or
extended or arising from time to time after the date of this Agreement.
 
“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent, each Hedge Bank, each Cash Management Bank and each
co-agent or sub-agent (if any) appointed by the Administrative Agent from time
to time pursuant to Section 11.5.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit J, together with each
Security Agreement Supplement executed and delivered pursuant to Section 8.11.
 
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
 
“Senior Notes” means up to $250,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having terms, taken as a whole, that are on substantially identical terms and
issued pursuant to the Senior Notes Indenture in exchange for the initial,
unregistered senior unsecured notes.
 
 
54

--------------------------------------------------------------------------------

 
 
“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
December 29, 2011, between the Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.
 
“Senior Notes Issue Date” means December 29, 2011.
 
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
 
“Senior Secured Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to Section
7.1(a) or (b), the ratio of (a) Consolidated Senior Secured Net Debt of the
Borrower as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.
 
“Shareholders Agreement” means the Voting Agreement, dated as of the Effective
Date, among the Company, Holdings and ACOF III.
 
“Solicited Discount Proration” has the meaning specified in Section
2.3(d)(iv)(C).
 
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.3(d)(iv)(A).
 
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.3(d)(iv)(A)
substantially in the form of Exhibit K.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit L, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.3(d)(iv)(A).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of such Person is greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, would reasonably be expected to become an actual and matured
liability.
 
 
55

--------------------------------------------------------------------------------

 
 
“SPC” has the meaning specified in Section 12.2(g).
 
“Specified Discount” has the meaning specified in Section 2.3(d)(ii)(A).
 
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.3(d)(ii)(A).
 
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.3(d)(ii)(A)
substantially in the form of Exhibit M.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit N, to a Specified Discount
Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.3(d)(ii)(A).
 
“Specified Discount Proration” has the meaning specified in Section
2.3(d)(ii)(C).
 
“Specified Payment” means any Investment made pursuant to Section 9.2(r), any
Restricted Payment made pursuant to Section 9.6(l) or any payment made pursuant
to Section 9.11(i), that in each case is subject to the satisfaction of the
Payment Conditions.
 
“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.1(a) (with respect to organizational existence only),
5.1(b)(ii), 5.2(a), 5.2(b)(i), 5.4, 5.12, 5.15, 5.16 and 5.18.
 
“Specified Transaction” means (i) any Investment that results in a Person
becoming a Restricted Subsidiary, (ii) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (iii) any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation (as determined in accordance with GAAP), in each case with respect to
an operating unit of a business that the Borrower or any Restricted Subsidiary
has made, or (iv) any incurrence or repayment of Indebtedness, Restricted
Payment, Investment or Incremental Loans that by the terms of this Agreement
requires such test to be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect.”
 
“Sponsor” means any of (a) ACOF III, the Canada Pension Plan Investment Board,
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or any of their respective Affiliates, but not including
any portfolio company of any of the foregoing and (b) any Person that forms a
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) with ACOF III, Canada Pension Plan
Investment Board or any of their respective Affiliates and funds or partnerships
managed or advised by any of them or any of their respective Affiliates, but not
including any portfolio company of any of the foregoing.
 
 
56

--------------------------------------------------------------------------------

 
 
“Sponsor Management Agreement” means any management services agreement by and
among ACOF Operating Manager III, LLC and/or Canada Pension Plan Investment
Board or certain of the management companies associated with each of them or
their advisors and Holdings and/or the Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.
 
“Sponsor Termination Fees” means the one-time payment under any Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
Loans in such currency are determined.  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurocurrency Rate Loans shall be
deemed to constitute eurodollar funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.
 
“Submitted Amount” has the meaning specified in Section 2.3(d)(iii)(A).
 
“Submitted Discount” has the meaning specified in Section 2.3(d)(iii)(A).
 
“Subsidiary” means, with respect to any Person (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time of determination owned or Controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, and (b) any partnership, joint venture or limited liability company of
which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (ii) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise Controls such entity.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
 
57

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” means any Guarantor other than Holdings.
 
“Successor Borrower” has the meaning specified in Section 9.4(d).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Taxes” has the meaning specified in Section 3.1(a).
 
“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
 
“Termination Date” means the earliest of (a) the Scheduled Termination Date and
(b) the date on which the Obligations become due and payable pursuant to Section
10.2.
 
“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period). A Test Period may be designated by reference
to the last day thereof (i.e., the “April 2, 2012 Test Period” refers to the
period of four consecutive Fiscal Quarters of the Borrower ended April 2, 2012),
and a Test Period shall be deemed to end on the last day thereof.
 
 
58

--------------------------------------------------------------------------------

 
 
“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a Consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Sections 7.1(a)
or 7.1(b) or, for the period prior to the time any such statements are so
delivered pursuant to Sections 7.1(a) or 7.1(b), the Pro Forma Financial
Statements.
 
“Total Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to Section
7.1(a) or (b), the ratio of (a) Consolidated Total Net Debt of the Borrower as
of the last day of such Test Period to (b) Consolidated EBITDA of the Borrower
for such Test Period.
 
“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the Senior Notes, if any, (d) the funding of the loans under
the ABL Facility Credit Agreement on the Effective Date, (e) the execution and
delivery of this Agreement and the funding of the Loans on the Effective Date,
if any, (f) the funding of the loans under the senior bridge facility on the
Effective Date, if any, (g) the consummation of any other transactions in
connection with the foregoing, and (i) the payment of the fees and expenses
incurred in connection with any of the foregoing.
 
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code or any successor provision thereof as
the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code or any successor provision thereof (or similar code or
statute) of another jurisdiction, to the extent it may be required to apply to
any item or items of Collateral.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 8.3 subsequent to the date hereof, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 8.3 or ceases to be a Subsidiary of the Borrower.
 
“U.S. Lender” has the meaning specified in Section 3.1(d).
 
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (a) the sum of the product of the number
of years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Equity Interests or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments.
 
 
59

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) nominal shares issued to foreign nationals to the extent required
by applicable Law) are  owned by such Person and/or by one or more Wholly-Owned
Subsidiaries of such Person.
 
“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.2        Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           (1)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.
 
(ii)           References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or sub-clause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears,
 
(iii)          The term “including” is by way of example and not limitation,
subject, in the case of computations of time periods, to clause (d) below,
 
(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form,
 
(v)           Unless otherwise expressly indicated herein, the words “above” and
“below”, when following a reference to a clause or a sub-clause of any Loan
Document, refer to a clause or sub-clause within, respectively, the same Section
or clause; and
 
(vi)          The words “assets” and “property” shall be construed to have the
same meaning and effect.
 
(c)           The terms “Lender” and “Administrative Agent” include, without
limitation, their respective successors.
 
 
60

--------------------------------------------------------------------------------

 
 
(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
 
(e)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
SECTION 1.3        Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
 
SECTION 1.4        Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
SECTION 1.5       References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Constituent Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all appendices, exhibits and schedules thereto and all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto (but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted by any Loan Document); and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
 
SECTION 1.6        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
SECTION 1.7         Pro Forma Calculations.
 
(a)           Notwithstanding anything to the contrary herein, subject to
Section 1.7(f), the Total Leverage Ratio and the Senior Secured Leverage Ratio
shall be calculated in the manner prescribed by this Section 1.7.
 
(b)           For purposes of calculating the Total Leverage Ratio and the
Senior Secured Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made, in
each case without duplication, (i) during the applicable Test Period or (ii)
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period.  If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, or consolidated with or into the Borrower or any of the Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.7, then the Total Leverage Ratio and the Senior Secured Leverage Ratio
shall be calculated to give pro forma effect thereto for such period as if the
Specified Transaction had occurred on the first day of the applicable Test
Period in accordance with this Section 1.7.  Any such pro forma calculation may
include adjustments appropriate, in the reasonable good faith determination of
the Borrower as set forth in a certificate from a Responsible Officer, to
reflect, in each case without duplication, (i) operating expense reductions and
other operating improvements, synergies or cost savings reasonably expected to
result from such relevant pro forma event (including, to the extent applicable,
the Transaction) based on actions already taken and for which the full run-rate
effect of such actions is expected to be realized within eighteen (18) months of
such action, and (ii) all adjustments of the nature set forth in Schedule 1.7(b)
to the extent such adjustments, without duplication, continue to be applicable
to the relevant Test Period.
 
 
61

--------------------------------------------------------------------------------

 
 
(c)           In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Total Leverage Ratio and the Senior Secured Leverage Ratio,
as the case may be (in each case, other than Indebtedness incurred or repaid
under any revolving credit facility in the ordinary course of business for
working capital purposes), (i) during the applicable Test Period or (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio and the Senior Secured Leverage Ratio shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the first
day of the applicable Test Period.
 
(d)           Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.  For purposes of making
the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a Pro Forma Basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurodollar
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower may designate.
 
(e)           Any amount in a currency other than Dollars will be converted to
Dollars based on the average exchange rate for such currency for the most recent
twelve month period immediately prior to the date of determination in a manner
consistent with that used in calculating Consolidated EBITDA for the applicable
period.
 
(f)            Notwithstanding anything to the contrary herein, when calculating
the Total Leverage Ratio for the purposes of the ECF Percentage of Excess Cash
Flow, the events described in this Section 1.7 subsequent to the end of the
applicable Test Period shall not be given pro forma effect or calculated on a
pro forma basis.
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE FACILITY
 
SECTION 2.1        The Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make to the Borrower a single loan
denominated in Dollars equal to such Lender’s Commitment on the Effective
Date.  Amounts borrowed under this Section 2.1 and repaid or prepaid may not be
reborrowed.  Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided that the Loans made on the Effective Date (and
thereafter until 30 days after the Effective Date (or such earlier date as shall
be specified by the Administrative Agent on which a Eurocurrency Rate Loan has
become available)) shall only be available as Base Rate Loans.
 
SECTION 2.2         Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 12:00 noon three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (ii) 11:00 a.m. on the Effective
Date with respect to any Borrowing of Base Rate Loan.  Each telephonic notice by
the Borrower pursuant to this Section 2.2(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Class
and Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.2(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.2 (and, if such Borrowing is on the Effective Date, Section 4.1),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
 
 
63

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, the Administrative Agent or the
Requisite Lenders may require by notice to the Borrower that no conversion in
whole or in part of Base Rate Loans to Eurocurrency Rate Loans, and no
continuation in whole or in part of Eurocurrency Rate Loans upon the expiration
of any applicable Interest Period shall be permitted at any time at which (i) an
Event of Default shall have occurred and be continuing or (i) the continuation
of, or conversion into, a Eurocurrency Rate Loan would violate any provision of
Section 3.3.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
when Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect unless
otherwise agreed between the Borrower and the Administrative Agent; provided
that after the establishment of any new Class of Loans pursuant to an Extension
Amendment or Refinancing Amendment, the number of Interest Periods otherwise
permitted by this Section 2.2(e) shall increase by three (3) Interest Periods
for each applicable Class so established.
 
(f)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.
 
(g)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
2.2(g) shall be conclusive in the absence of manifest error.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
64

--------------------------------------------------------------------------------

 
 
SECTION 2.3         Optional Prepayments.
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the
Administrative Agent not later than 12:00 noon (A) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any partial prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and the payment amount specified in such
notice shall be due and payable on the date specified therein.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.5.  Each prepayment of the Loans pursuant to this Section
2.3 shall be paid to the Appropriate Lenders in accordance with their respective
Pro Rata Share.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under Section 2.3
if such prepayment would have resulted from a refinancing of all of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.
 
(c)           Voluntary prepayments of any Class of Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.6 in a manner determined at the discretion of the Borrower
and specified in the notice of prepayment (and absent such direction, in direct
order of maturity).
 
 
65

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything in any Loan Document to the contrary, so
long as (x) no Event of Default has occurred and is continuing and (y) no
proceeds of Loans under the ABL Facility are used for this purpose, the Borrower
may prepay the outstanding Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) (or Holdings or any of its Subsidiaries may purchase such outstanding
Loans and immediately cancel them) on the following basis:
 
(i)         Any Company Party shall have the right to make a voluntary
prepayment of Loans at a discount to par pursuant to a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.3(d); provided that no Company Party shall
initiate any action under this Section 2.3(d) in order to make a Discounted Loan
Prepayment unless (A) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (B) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.
 
(ii)
 
(A)           Subject to the proviso to subsection (i) above, any Company Party
may from time to time offer to make a Discounted Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (1) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (2) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this Section), (3) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 (or such lesser amounts as may be
agreed to by the Administrative Agent) in excess thereof and (4) each such offer
shall remain outstanding through the Specified Discount Prepayment Response
Date.  The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
(3rd) Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).
 
 
66

--------------------------------------------------------------------------------

 
 
(B)           Each Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s
Loans to be prepaid at such offered discount.  Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable.  Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
 
(C)           If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Loans pursuant to
this paragraph (ii) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (B)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within three (3)
Business Days following the Specified Discount Prepayment Response Date, notify
(1) the relevant Company Party of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (2)
each Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Loans to be prepaid at the Specified
Discount on such date and (3) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Loans of such Lender to be prepaid at the Specified Discount
on such date.  Each determination by the Auction Agent of the amounts stated in
the foregoing notices to the Company Party and such Lenders shall be conclusive
and binding for all purposes absent manifest error.  The payment amount
specified in such notice to the Company Party shall be due and payable by such
Company Party on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).
 
(iii)
 
(A)           Subject to the proviso to subsection (i) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (1) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (2) any such notice shall specify the maximum aggregate principal
amount of the relevant Loans (the “Discount Range Prepayment Amount”), the
tranche or tranches of Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Loans with respect to each relevant tranche of Loans willing to be prepaid
by such Company Party (it being understood that different Discount Ranges and/or
Discount Range Prepayment Amounts may be offered with respect to different
tranches of Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section), (3) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 (or such lesser amounts as may be agreed to by
the Administrative Agent) in excess thereof and (4) each such solicitation by
the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., on the third (3rd) Business
Day after the date of delivery of such notice to such Lenders (the “Discount
Range Prepayment Response Date”).  Each Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Lender is willing to allow
prepayment of any or all of its then outstanding Loans of the applicable tranche
or tranches and the maximum aggregate principal amount and tranches of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount.  Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.
 
 
67

--------------------------------------------------------------------------------

 
 
(B)           The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (iii). The relevant Company Party
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (1) the Discount Range Prepayment Amount and (2)
the sum of all Submitted Amounts.  Each Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (C)) at the Applicable
Discount (each such Lender, a “Participating Lender”).
 
(C)           If there is at least one Participating Lender, the relevant
Company Party will prepay the respective outstanding Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (1)
the relevant Company Party of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (2) each Lender of the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount and tranches
of Loans to be prepaid at the Applicable Discount on such date, (3) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (4) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Lenders shall be conclusive
and binding for all purposes absent manifest error.  The payment amount
specified in such notice to the Company Party shall be due and payable by such
Company Party on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).
 
 
68

--------------------------------------------------------------------------------

 
 
(iv)
 
(A)           Subject to the proviso to subsection (i) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (1) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (2) any such notice shall specify the maximum
aggregate amount of the Loans (the “Solicited Discounted Prepayment Amount”) and
the tranche or tranches of Loans the Borrower is willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section), (3) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000
(or such lesser amounts as may be agreed to by the Administrative Agent) in
excess thereof and (4) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date.  The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third (3rd) Business Day after
the date of delivery of such notice to such Lenders (the “Solicited Discounted
Prepayment Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount and tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount.  Any Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Loans at any discount.
 
 
69

--------------------------------------------------------------------------------

 
 
(B)           The Auction Agent shall promptly provide the relevant Company
Party with a copy of all Solicited Discounted Prepayment Offers received on or
before the Solicited Discounted Prepayment Response Date.  Such Company Party
shall review all such Solicited Discounted Prepayment Offers and select the
largest of the Offered Discounts specified by the relevant responding Lenders in
the Solicited Discounted Prepayment Offers that is acceptable to the Company
Party (the “Acceptable Discount”), if any.  If the Company Party elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third (3rd) Business Day after the date of receipt by such
Company Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (B) (the
“Acceptance Date”), the Company Party shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount.  If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Company Party by the Acceptance Date, such Company Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.
 
(C)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party
at the Acceptable Discount in accordance with this Section 2.3(d)(iv)(C).  If
the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Company Party will prepay outstanding Loans
pursuant to this subsection (iv) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (1) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (2) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (3) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (4) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (vi) below (subject to subsection (x) below).
 
 
70

--------------------------------------------------------------------------------

 
 
(v)         In connection with any Discounted Loan Prepayment, the Company
Parties and the Lenders acknowledge and agree that the Auction Agent may require
as a condition to any Discounted Loan Prepayment, the payment of customary fees
and expenses from a Company Party in connection therewith.
 
(vi)         If any Loan is prepaid in accordance with subsections (ii) through
(iv) above, a Company Party shall prepay such Loans on the Discounted Prepayment
Effective Date.  The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Loans on a pro-rata basis across such installments.  The Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date.  Each prepayment of the outstanding Loans pursuant to this Section 2.3(d)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be applied to the
relevant Loans of such Lenders in accordance with their respective Pro Rata
Share.  The aggregate principal amount of the tranches and installments of the
relevant Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.  In connection with
each prepayment pursuant to this Section 2.3(d), the relevant Company Party
shall make a representation to the Lenders that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information).
 
(vii)         To the extent not expressly provided for herein, each Discounted
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.3(d), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.
 
 
71

--------------------------------------------------------------------------------

 
 
(viii)         Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.3(d), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.
 
(ix)         Each of the Company Parties and the Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.3(d) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 2.3(d) as well as activities of the
Auction Agent.
 
(x)         Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this Section 2.3(d)
shall not constitute a Default or Event of Default under Section 10.1 or
otherwise).
 
SECTION 2.4         Mandatory Prepayments.
 
(a)           Within five (5) Business Days after financial statements are
required to have been delivered pursuant to Section 7.1(a), the Borrower shall
prepay an aggregate principal amount of Loans equal to (i) 50% (such percentage
as it may be reduced as described below, the “ECF Percentage”) of Excess Cash
Flow, if any, for the Fiscal Year covered by such financial statements
(commencing with the Fiscal Year ended March 31, 2013) minus (ii) the sum of (A)
all voluntary prepayments of Loans during such Fiscal Year pursuant to Section
2.3(a) and (B) all voluntary prepayments of loans under the ABL Facility during
such Fiscal Year to the extent accompanied by a corresponding permanent
reduction in the commitments under the ABL Facility, in the case of each of the
immediately preceding clauses (A) and (B), to the extent such prepayments are
not funded with the proceeds of Indebtedness; provided that (1) the ECF
Percentage shall be 25% if the Total Leverage Ratio as of the last day of the
Fiscal Year covered by such financial statements was less than or equal to 4.00
to 1.00 and greater than 3.00 to 1.00 and (2) the ECF Percentage shall be 0% if
the Total Leverage Ratio as of the last day of the Fiscal Year covered by such
financial statements was less than or equal to 3.00 to 1.00.
 
 
72

--------------------------------------------------------------------------------

 
 
(b)
 
(i)         Not later than ten (10) Business Days after the date of the
realization or receipt by the Borrower or any Restricted Subsidiary of Net Cash
Proceeds of any Asset Sale or Recovery Event, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
realized or received; provided, that if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase Permitted
Pari Passu Secured Refinancing Debt (or any Permitted Refinancing thereof that
is secured on a pari passu basis with the Obligations) pursuant to the terms of
the documentation governing such Indebtedness with the net proceeds of such
Asset Sale or Recovery Event (such Permitted Pari Passu Secured Refinancing Debt
(or Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.4(b) shall be reduced accordingly; provided,
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Loans in accordance with the terms hereof;
provided, further, that no prepayment shall be required pursuant to this Section
2.4(b)(i) (A) with respect to such portion of such Net Cash Proceeds that the
Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
2.4(b)(ii) and (B) with respect to Net Cash Proceeds from Permitted
Sale-Leaseback Transactions to the extent such Net Cash Proceeds are utilized to
permanently prepay, redeem, purchase, defease or otherwise satisfy other
Indebtedness of the Borrower and so long as after giving pro forma effect to
such prepayment, redemption, purchase, defeasance or other satisfaction, the
Senior Secured Leverage Ratio would not exceed 2.75 to 1.00.
 
(ii)         (A) With respect to any Net Cash Proceeds realized or received with
respect to any Asset Sale (other than a Permitted Sale-Leaseback Transaction) or
any Recovery Event and (B) with respect to (1) 100% of $50,000,000 of Net Cash
Proceeds realized or received by the Borrower or its Restricted Subsidiaries
following the Effective Date from one or more Permitted Sale-Leaseback
Transactions and (2) without duplication of the amount in the foregoing clause
(1), 50% of an additional $50,000,000 of Net Cash Proceeds realized or received
by the Borrower or its Restricted Subsidiaries following the Effective Date from
one or more Permitted Sale-Leaseback Transactions, in each case, at the option
of the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within 450 days following receipt of
such Net Cash Proceeds; provided that if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of intent to reinvest by the Borrower to the Administrative Agent, and subject
to clause (d) of this Section 2.4, an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Loans as set forth in this Section 2.4.
 
 
73

--------------------------------------------------------------------------------

 
 
(c)           If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (i) not expressly permitted to be incurred or issued pursuant to
Section 9.3 or (ii) that constitutes Credit Agreement Refinancing Indebtedness,
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received therefrom on or prior to the date which is
five (5) Business Days after the receipt of such Net Cash Proceeds.
 
(d)           (i) Except as may otherwise be set forth in any Refinancing
Amendment, Extension Amendment or any Incremental Amendment, each prepayment of
Loans pursuant to this Section 2.4 shall be applied ratably to each Class of
Loans then outstanding (provided, that any prepayment of Loans with the Net Cash
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt), (ii) with respect to each Class of
Loans, each prepayment pursuant to clauses (a) through (c) of this Section 2.4
shall be applied to the next eight (8) scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.6 in direct order
of maturity and to the remaining installments pro rata; and (iii) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.  Each prepayment pursuant to Section 2.6 shall
be applied first to Base Rate Loans and second to Eurocurrency Rate Loans.
 
(e)           All prepayments under this Section 2.4 shall be accompanied by all
accrued interest thereon, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date prior to the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.5.
 
(f)           The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Loans required to be made pursuant to clauses (a),
(b), and (c) of this Section 2.4 at least five (5) Business Days prior to the
date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.  Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Loans required to be made
pursuant to clauses (a), (b), and (c) of this Section 2.4 by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
no later than 5:00 p.m. three (3) Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment.  Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory prepayment of Loans to be rejected by such Lender.  If a Lender fails
to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory repayment of Loans.  Any Declined Proceeds
shall be retained by the Borrower (“Retained Declined Proceeds”).
 
 
74

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding any other provisions of this Section 2.4, (i) to
the extent any of or all the Net Cash Proceeds of any Asset Sale by a Restricted
Subsidiary (a “Restricted Subsidiary Disposition”), the Net Cash Proceeds of any
Recovery Event from a Restricted Subsidiary giving rise to a prepayment pursuant
to Section 2.4(b)(ii) (a “Restricted Subsidiary Recovery Event”), or Excess Cash
Flow are prohibited or delayed by applicable local law from being repatriated to
the United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in Section 2.4(a), or the Borrower shall not be required to make a prepayment at
the time provided in Section 2.05(b), as the case may be, and instead, such
amounts may be retained by the applicable Restricted Subsidiary so long, but
only so long, as the applicable local law will not permit repatriation to the
United States (the Borrower hereby agreeing to cause the applicable Restricted
Subsidiary to promptly take all commercially reasonable actions available under
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable local law, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than three (3) Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.4 to the extent provided
herein and (ii) to the extent that the Borrower has determined in good faith
that repatriation of any of or all the Net Cash Proceeds of any Restricted
Subsidiary Disposition, any Restricted Subsidiary Recovery Event or Excess Cash
Flow would have an adverse tax cost consequence (taking into account any foreign
tax credit or benefit actually realized in connection with such repatriation)
with respect to such Net Cash Proceeds or Excess Cash Flow, the Net Cash
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Restricted Subsidiary, provided that, if not applied, or repatriated and
applied, to prepayments pursuant to this Section 2.4 within twelve (12) months
after the date on which such Net Cash Proceeds or Excess Cash Flow so retained
would otherwise have been required to be applied to prepayments pursuant to this
Section 2.4, such Net Cash Proceeds or Excess Cash Flow shall be applied (x) by
the Borrower to such prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Borrower rather than such Restricted Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Restricted Subsidiary) or (y) to the repayment of Indebtedness
of a Restricted Subsidiary.
 
(h)           Notwithstanding any of the other provisions of this Section 2.4,
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this Section
2.4 prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.4 in respect of any such Eurocurrency Rate
Loan prior to the last day of the Interest Period therefor, the Borrower may, in
its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.4.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.4.
 
 
75

--------------------------------------------------------------------------------

 
 
SECTION 2.5         Reduction and Termination of Commitments.
 
(a)           The Borrower may, upon at least three (3) Business Days’ prior
notice to the Administrative Agent, terminate in whole or reduce in part ratably
the unused Commitments of any Class, in each case, without premium or penalty
other than any amount required to be paid by the Borrower pursuant to Section
3.5; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof or, if less, the entire amount thereof.  Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed.
 
(b)           The Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the making of such Lender’s Loans pursuant to
Section 2.1.
 
SECTION 2.6        Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (a) on
the last Business Day of each March, June, September and December, commencing
with the last Business Day of March, 2012, an aggregate principal amount equal
to 0.25% of the aggregate principal amount of all Loans outstanding on the
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.3) and (b) on the Termination Date, the aggregate principal amount of all
Loans outstanding on such date.
 
SECTION 2.7         Evidence of Indebtedness.
 
(a)           The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
 
(b)           (2) Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.7(a) and by each Lender in its account or
accounts pursuant to Section 2.7(a) shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)         Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes, if any, evidencing such Loans) are
registered obligations and the right, title, and interest of the Lenders and
their assignees in and to such Loans shall be transferable only upon notation of
such transfer in the Register.  A Note shall only evidence the Lender’s or a
registered assignee’s right, title and interest in and to the related Loan, and
in no event is any such Note to be considered a bearer instrument or
obligation.  This Section 2.7(b) and Section 12.2 shall be construed so that the
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(or any successor provisions of the Code or such regulations).
 
(c)           The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above and Section 12.2 hereof shall,
to the extent permitted by applicable Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.  In addition,
the Loan Parties, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender for all purposes of
this Agreement.  Information contained in the Register with respect to any
Lender shall be available for inspection by the Borrower, the Administrative
Agent, such Lender (as to its interest only) at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a Note payable to
such Lender in order to evidence the Indebtedness owing to such Lender by the
Borrower hereunder, the Borrower shall promptly execute and deliver such Note to
such Lender evidencing the Loans of such Lender, substantially in the form of
Exhibit O.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto; provided that the failure to do so shall in no way affect the
obligations of the Borrower or any other Loan Party under any Loan Document.
 
SECTION 2.8        Interest.
 
(a)           Rate of Interest.  All Loans and the outstanding amount of all
other Obligations owing under the Loan Documents shall bear interest, in the
case of any Class of Loans, on the unpaid principal amount thereof from the date
such Loans are made and, in the case of such other Obligations, from the date
such other Obligations are due and payable until, in all cases, paid in full,
except as otherwise provided in clause (c) below, as follows:
 
 
77

--------------------------------------------------------------------------------

 
 
(i)         if a Base Rate Loan or such other Obligation (except as otherwise
provided in this Section 2.8(a)), at a rate per annum equal to the sum of (A)
the Base Rate as in effect from time to time and (B) the Applicable Margin for
Base Rate Loans; and
 
(ii)         if a Eurocurrency Rate Loan, at a rate per annum equal to the sum
of (A) the Adjusted Eurocurrency Rate determined for the applicable Interest
Period and (B) the Applicable Margin applicable to Eurocurrency Rate Loans in
effect from time to time during such Interest Period.
 
(b)           Interest Payments.  (i) Interest accrued on each Base Rate Loan
shall be payable in arrears (A) on the first Business Day of each January,
April, July and October, commencing on the first such day following the making
of such Base Rate Loan, and (B) if not previously paid in full, at maturity
(whether by acceleration or otherwise) of such Base Rate Loan, (ii) interest
accrued on each Eurocurrency Rate Loan shall be payable in arrears (A) on the
last day of each Interest Period applicable to such Loan and, if such Interest
Period has a duration of more than three (3) months, on each date during such
Interest Period occurring every three (3) months from the first day of such
Interest Period, (B) upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurocurrency Rate Loan and (iii) interest accrued on the
amount of all other Obligations shall be payable on demand from and after the
time such Obligation becomes due and payable (whether by acceleration or
otherwise).
 
(c)           Default Interest.  Following the occurrence and during the
continuation of an Event of Default under Section 10.1(a) or Section 10.1(f),
the Borrower shall pay interest on past due amounts hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
SECTION 2.9        Fees.  The Borrower shall pay to the Administrative Agent and
the Arrangers such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.  Except as otherwise provided in any
written agreement among the Borrower, the Administrative Agent and the
Arrangers, such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
SECTION 2.10       Payments and Computations.
 
(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.  The
Borrower shall make each payment and prepayment hereunder (including fees and
expenses) not later than 2:00 p.m. on the day when due, in Dollars, in each case
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds without condition or deduction for any defense,
recoupment, set-off or counterclaim.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall, in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
 
 
78

--------------------------------------------------------------------------------

 
 
(b)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 days or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(c)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurocurrency Rate Loan to be made in the next calendar
month, such payment shall be made on the immediately preceding Business
Day.  All repayments of any Loans shall be applied as follows:  first, to repay
any such Loans outstanding as Base Rate Loans and then, to repay any such Loans
outstanding as Eurocurrency Rate Loans, with those Eurocurrency Rate Loans, as
applicable, having earlier expiring Interest Periods being repaid prior to those
having later expiring Interest Periods.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may (but
shall not be so required to), in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have made
such payment to the Administrative Agent in Same Day Funds in Dollars, then each
Lender shall repay to the Administrative Agent forthwith on demand the portion
of such assumed payment that was made available to such Lender in Same Day Funds
in Dollars, together with interest thereon in respect of each day from and
including the date such amount was made available to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds in Dollars
at the applicable Overnight Rate from time to time in effect.
 
(e)           Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of Section
10.2(b) below (or required to be applied in accordance with Section 2.4), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Obligations then due and
payable and third, as the Borrower so designates.  Payments in respect of Loans
received by the Administrative Agent shall be distributed to each Lender in
accordance with such Lender’s Ratable Portion; and all payments of fees and all
other payments in respect of any other Obligation shall be allocated among such
of the Lenders as are entitled thereto and, for such payments allocated to the
Lenders, in proportion to their respective Ratable Portions.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 2.11      Determination of Adjusted Eurocurrency Rate.  The Adjusted
Eurocurrency Rate for each Interest Period for Eurocurrency Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurocurrency Rate”.  The Administrative Agent’s determination
shall be presumed to be correct and binding on the Loan Parties, absent manifest
error.
 
SECTION 2.12       Incremental Borrowings.
 
(a)           The Borrower may at any time or from time to time after the
Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of Loans (the “Incremental Loans”);
provided that (i) before and after giving effect to the incurrence of such
Incremental Loans, no Default or Event of Default shall exist, (ii) any
Incremental Loans will rank pari passu in right of payment with existing Loans
and the Liens securing any Incremental Loans will rank pari passu with the Liens
securing the existing Loans, (iii) the final maturity date of such Incremental
Loans shall be no earlier than the then Latest Maturity Date of any other Loans
hereunder, (iv) the Weighted Average Life to Maturity of such Incremental Loans
shall not be shorter than that of the then-existing Loans, (v) the
representations and warranties contained in Article V or any other Loan Document
shall be true and correct in all material respects both before and after the
effectiveness of any Incremental Amendment; provided that, any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects both before and after the effectiveness
of any Incremental Amendment, and (vi) the Senior Secured Leverage Ratio shall
be no greater than 3.50 to 1.00 as of the end of the Test Period most recently
ended after giving Pro Forma Effect to such Incremental Loans and any
Acquisition permitted under this Agreement and/or any other transactions related
to such Incremental Loans. Each tranche of Incremental Loans shall be in an
aggregate principal amount that is not less than $25,000,000 (provided that such
amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence).  Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Loans
shall not exceed $150,000,000. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Loans.  Incremental Loans may be provided by any existing Lender (it
being understood that no existing Lender will have an obligation to provide a
portion of any Incremental Loans), in each case on terms permitted in this
Section 2.12 and otherwise on terms reasonably acceptable to the Administrative
Agent, or by any other bank or other financial institution or institutional
lender or investor (any such other bank or other financial institution or
institutional lender or investor being called an “Additional Lender”), provided
that the Administrative Agent shall have consented (in each case, such consent
not to be unreasonably withheld, delayed or conditioned) to such Lender’s or
Additional Lender’s providing such Incremental Loans if such consent by the
Administrative Agent would be required under Section 12.2(b) for an assignment
of Loans to such Lender or Additional Lender. Commitments in respect of
Incremental Loans shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by Holdings, the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any Person other than the Administrative Agent, the Borrower and the Lenders
providing the applicable Incremental Loans, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. The effectiveness of any Incremental Amendment
and the Borrowing of Incremental Loans hereunder shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Effective
Date”) of each of the conditions set forth in Section 4.2 (it being understood
that all references to “the date of such Loan” or similar language in such
Section 4.2 shall be deemed to refer to the effective date of such Incremental
Amendment) and the satisfaction of such other conditions (if any) as the parties
thereto shall agree and, to the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received legal
opinions, Board of Director resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date,
together with such supplements and/or amendments to the Collateral Documents as
the Administrative Agent shall reasonably request (including, in the case of the
Mortgages, mortgage amendments and date down endorsements with respect to the
applicable title insurance policies.  The Borrower shall use the proceeds of the
Incremental Loans for any purpose not prohibited by this Agreement.  Subject to
clauses (iii) and (iv) of the first proviso of this clause (a), the amortization
schedule applicable to any Incremental Loans shall be determined by the Borrower
and the lenders thereunder. The interest rate margin, upfront fees and OID
applicable to any Incremental Loans will be determined by the Borrower and the
lenders providing such Incremental Loans, provided that, in the event that the
All-In Yield applicable to such Incremental Loans exceeds the All-In Yield of
any Class of Loans existing at such time by more than 50 basis points, then the
interest rate margins for each such Class of Loans shall be increased to the
extent necessary so that the All-In Yield of such Loans is equal to the All-In
Yield of such Incremental Loans minus 50 basis points.  Except as otherwise
required or permitted in this Section 2.12, all other terms of such Incremental
Loans, if not consistent with the terms of the existing Loans, shall be
reasonably satisfactory to the Administrative Agent.  Any Incremental Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Incremental Amendment.
 
 
80

--------------------------------------------------------------------------------

 
 
(b)           This Section 2.12 shall supersede any provisions in Section 12.1
or Section 12.7 to the contrary.
 
SECTION 2.13       Extensions of Loans.
 
(a)           Extension of Loans.  The Borrower may at any time and from time to
time request that all or a portion of the Loans of a given Class (each, an
“Existing Tranche”) be amended to extend the Scheduled Termination Date with
respect to all or a portion of any principal amount of such Loans (any such
Loans which have been so amended, “Extended Loans”) and to provide for other
terms consistent with this Section 2.13; provided that there shall be no more
than three (3) Classes of Loans outstanding pursuant to this Section 2.13 at any
time.  In order to establish any Extended Loans, the Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Tranche) (each, an “Extension
Request”) setting forth the proposed terms (which shall be determined in
consultation with the Administrative Agent) of the Extended Loans to be
established, which shall (x) be identical as offered to each Lender under such
Existing Tranche (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Tranche and (y) be
identical to the Loans under the Existing Tranche from which such Extended Loans
are to be amended, except that: (i) the Scheduled Termination Date of the
Extended Loans shall be later than the Scheduled Termination Date of the Loans
of such Existing Tranche, (ii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Loans); and (iii) all
borrowings of the Loans and repayments thereof shall be made on a pro rata basis
(except for (I) payments of interest and fees at different rates on Extended
Loans and (II) repayments required upon the Termination Date of the
non-extending Loans); provided, further, that (A) the conditions precedent to a
Borrowing set forth in Section 4.2 shall be satisfied or duly waived as of the
date of such Extension Amendment and at the time when any Extended Loans, (B) in
no event shall the final maturity date of any Extended Loans of a given
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Loans hereunder, (C) any such Extended Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect) and (D) all documentation in respect of the such Extension Amendment
shall be consistent with the foregoing.  Any Extended Loans amended pursuant to
any Extension Request shall be designated a series (each, an “Extension Series”)
of Extended Loans for all purposes of this Agreement; provided that any Extended
Loans amended from an Existing Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Extension Series with respect to such Existing Tranche.  Each
Extension Series of Extended Loans incurred under this Section 2.13 shall be in
an aggregate principal amount equal to not less than $35,000,000.
 
 
81

--------------------------------------------------------------------------------

 
 
(b)           Extension Request.  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior to the date on which Lenders under
the Existing Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably, to accomplish the purposes
of this Section 2.13.  No Lender shall have any obligation to agree to provide
any Extended Loans pursuant to any Extension Request.  Any Lender (each, an
“Extending Lender”) wishing to have all or a portion of its Loans under the
Existing Tranche subject to such Extension Request amended into Extended Loans
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Loans
under the Existing Tranche which it has elected to request be amended into
Extended Loans (subject to any minimum denomination requirements imposed by the
Administrative Agent).  In the event that the aggregate principal amount of
Loans under the Existing Tranche in respect of which applicable Lenders shall
have accepted the relevant Extension Request exceeds the amount of Extended
Loans requested to be extended pursuant to the Extension Request, Loans subject
to Extension Elections shall be amended to reflect allocations of the Extended
Loans, which Extended Loans shall be allocated as agreed by Administrative Agent
and the Borrower.
 
 
82

--------------------------------------------------------------------------------

 
 
(c)           New Lenders.  Following any Extension Request made by the Borrower
in accordance with Sections 2.13(a) and 2.13(b), if the Lenders shall have
declined to agree during the period specified in Section 2.13(b) above to
provide Extended Loans in an aggregate principal amount equal to the amount
requested by the Borrower in such Extension Request, the Borrower may request
that banks, financial institutions or other institutional lenders or investors
other than the Lenders or Extending Lenders (the “New Lenders”), which New
Lenders may elect to provide an Extended Loan hereunder (each, a “New Loan”);
provided that such Extended Loans of such New Lenders (i) shall be in an
aggregate principal amount for all such New Lenders not to exceed the aggregate
principal amount of Extended Loans so declined to be provided by the existing
Lenders and (ii) shall be on identical terms to the terms applicable to the
terms specified in the applicable Extension Request (and any Extended Loans
provided by existing Lenders in respect thereof); provided further that, as a
condition to the effectiveness of any Extended Loans of any New Lender, the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld, delayed or conditioned) to each New Lender if such consent would be
required under Section 12.2(b)(iii) for an assignment of Loans to such
Person.  Notwithstanding anything herein to the contrary, any Extended Loans
provided by New Lenders shall be pro rata to each New Lender.  The Extended
Loans of New Lenders will be incorporated as Loans hereunder in the same manner
in which Extended Loans of existing Lenders are incorporated hereunder pursuant
to this Section 2.13, and for the avoidance of doubt, all Borrowings and
repayments of Loans from and after the effectiveness of such Extension Amendment
shall be made pro rata across all Classes of Loans including such New Lenders
(based on the outstanding principal amounts of the respective Classes of Loans)
except for (x) payments of interest and fees at different rates for each Class
of Loans (and related outstanding amounts thereof) and (y) repayments required
on the Termination Date for any particular Class of Loans.
 
(d)           Extension Amendment.  Extended Loans and New Loans shall be
established pursuant to an amendment (each, an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
and each New Lender, if any, providing an Extended Loan or a New Loan, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.13(a), (b) and (c) above (and shall not require the consent of any
other Person).  The effectiveness of any Extension Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Sections 4.2(a) and (b) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Effective Date other than changes to such legal opinion resulting from a
Change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Collateral Agent in order to ensure that the Extended Loans or
the New Loans, as the case may be, are provided with the benefit of the
applicable Loan Documents (including, in the case of the Mortgages, mortgage
amendments and date down endorsements with respect to the applicable title
insurance policies).  The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Extension Amendment.  Each of the parties hereto
hereby agrees that this Agreement and the other Loan Documents may be amended
pursuant to an Extension Amendment, without the consent of any other Person
other than the Administrative Agent, the Borrower and the Lenders providing the
applicable Extended Loans, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended Loans or the New Loans, as
the case may be, incurred pursuant thereto, (ii) make such other changes to this
Agreement and the other Loan Documents (without the consent of the Requisite
Lenders) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section, and the Requisite Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment.
 
 
83

--------------------------------------------------------------------------------

 
 
(e)           No conversion of Loans pursuant to any Extension in accordance
with this Section 2.13 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.
 
SECTION 2.14       Refinancing Amendments.  After the Effective Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans then
outstanding under this Agreement in each case pursuant to a Refinancing
Amendment; provided that there shall be no obligors in respect of any Credit
Agreement Refinancing Indebtedness that are not Loan Parties; provided, further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  Any Other Loans may participate
on a pro rata basis or on a less than pro rata basis (but not on a greater than
pro rata basis) in any voluntary or mandatory prepayments hereunder, as
specified in the applicable Refinancing Amendment.  The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.2 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.1 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent) (including, in the case of the
Mortgages, mortgage amendments and date down endorsements with respect to the
applicable title insurance policies). Each incurrence of Credit Agreement
Refinancing Indebtedness under this Section 2.14 shall be in an aggregate
principal amount of not less than $75,000,000.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments).  Any
Refinancing Amendment may, without the consent of any Person other than the
Administrative Agent, the Borrower and the Lenders providing the applicable
Credit Agreement Refinancing Indebtedness, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.14.  This Section 2.14 shall supersede any
provisions in Section 12.7 or 12.1 to the contrary.  It is understood that (x)
any Lender approached to provide all or a portion of Credit Agreement
Refinancing Indebtedness may elect or decline, in its sole discretion, to
provide such Credit Agreement Refinancing Indebtedness (it being understood that
there is no obligation to approach any existing Lenders to provide any Other
Commitment), and (y) the Administrative Agent shall have consented (such consent
not to be unreasonably withheld, delayed or conditioned) to such Person’s
providing such Credit Agreement Refinancing Indebtedness if such consent would
be required under Section 12.2 for an assignment of Loans or Commitments to such
Person.
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 2.15       Loan Repricing Protection.  In the event that, on or prior to
the date that is two years after the Effective Date, the Borrower (a) makes any
prepayment of Initial Loans in connection with any Repricing Transaction or (b)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each applicable Lender, (i) in the case of clause (a), a prepayment premium of
(A) 2.0% of the amount of the Initial Loans being prepaid if such Repricing
Transaction occurs on or prior to the first anniversary of the Effective Date
and (B) 1.0% of the amount of the Initial Loans being prepaid if such Repricing
Transaction occurs after the first anniversary of the Effective Date but on or
prior to the second anniversary of the Effective Date and (ii) in the case of
clause (b), a payment equal to (A) 2.0% of the aggregate amount of the
applicable Initial Loans outstanding immediately prior to such amendment if such
Repricing Transaction occurs on or prior to the first anniversary of the
Effective Date and (B) 1.0% of the aggregate amount of the applicable Initial
Loans outstanding immediately prior to such amendment if such Repricing
Transaction occurs after the first anniversary of the Effective Date but on or
prior to the second anniversary of the Effective Date.  Such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction.
 
ARTICLE III
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
SECTION 3.1         Taxes.
 
(a)           Except as required by law, any and all payments by the Borrower or
any Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, in each case (A) imposed by the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (B) taxes imposed by reason of any connection between such Agent or Lender
and the taxing jurisdiction imposing such tax (other than a connection arising
solely by executing or entering into any Loan Document, receiving payments
thereunder or having been a party to, performed its obligations under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced, any Loan Documents), (iii) subject to Section 3.1(e),
any U.S. federal tax that is (or would be) required to be withheld with respect
to amounts payable hereunder in respect of an interest arising under any Loan
Document that is assigned to an Eligible Assignee (pursuant to an assignment
under Section 12.2) on the date such assignee becomes an Eligible Assignee to
the extent such tax is in excess of the tax that would have been applicable had
such assigning Lender not assigned its interest arising under any Loan Document
(unless such assignment is made at the express written request of the
Borrower), (iv) in the case of any Foreign Lender, any U.S. federal withholding
taxes imposed as a result of the failure of any Agent or Lender to comply with
the provisions of Sections 3.1(b) and 3.1(c), (v) in the case of any U.S.
Lender, any U.S. federal withholding taxes imposed as a result of the failure of
any Agent or Lender to comply with the provisions of Section 3.1(d), (vi) any
taxes imposed on any amount payable to or for the account of any Agent or Lender
as a result of the failure of such recipient to comply with its obligations
under Section 3.1(l), (vii) amounts excluded pursuant to Section 3.1(e) hereto,
and (viii) penalties and interest on the foregoing amounts (all such non
excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower, Guarantor or other applicable withholding agent is
required to deduct any Taxes or Other Taxes (as defined below) from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.1(a)), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower, Guarantor or other applicable withholding agent shall make
such deductions, (iii) the Borrower, Guarantor or other applicable withholding
agent shall pay the full amount deducted to the relevant taxing authority, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrower or Guarantor shall furnish to such Agent or Lender (as
the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the
Borrower or Guarantor (or other evidence of payment reasonably satisfactory to
the Administrative Agent).  If the Borrower or Guarantor fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence that has been made available to the Borrower or Guarantor, the Borrower
or Guarantor shall indemnify such Agent and such Lender for any incremental
Taxes that may become payable by such Agent or such Lender arising out of such
failure.
 
 
85

--------------------------------------------------------------------------------

 
 
(b)           To the extent it is legally able to do so, each Agent or Lender
(including an Eligible Assignee to which a Lender assigns its interest in
accordance with Section 12.2) that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) agrees to
complete and deliver to the Borrower and the Administrative Agent on or prior to
the date on which the Agent or Lender (or Eligible Assignee) becomes a party
hereto, two (2) accurate, complete and original signed copies of whichever of
the following is applicable:  (i) in the case of a Foreign Lender claiming the
benefits under an income tax treaty to which the United States is a party, an
IRS Form W-8BEN certifying that it is entitled to such benefits; (ii) in the
case of a Foreign Lender claiming that the income receivable pursuant to any
Loan Document is effectively connected with the conduct of a trade or business
in the United States, an IRS Form W-8ECI certifying to this effect; (iii) if the
Foreign Lender is claiming the benefits of the exemption for portfolio interest
under either Section 871(h) or Section 881(c) of the Code and is not (A) a bank
described in Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder
described in Section 871(h)(3)(B) of the Code, or (C) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d) of the
Code, a certificate to that effect in substantially the form attached hereto as
Exhibit P (a “Non-Bank Certificate”) and an IRS Form W-8BEN, certifying that the
Foreign Lender is not a United States person; (iv) to the extent a Lender is not
the beneficial owner for U.S. federal income tax purposes, an IRS Form W-8IMY
(or any successor form thereto) of the Lender, accompanied by, as and to the
extent applicable, an IRS Form W-8BEN, an IRS Form W-8ECI, Non-Bank Certificate,
an IRS Form W-9, additional IRS Forms W-8IMY (further accompanied by required
attachments thereto) and any other required supporting information from each
beneficial owner (it being understood that a Lender need not provide
certificates or supporting documentation from beneficial owners if (x) the
Lender is a “qualified intermediary” or “withholding foreign partnership” for
U.S. federal income tax purposes and (y) such Lender is as a result able to
establish, and does establish, that payments to such Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding taxes without providing
such certificates or supporting documentation); or (v) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made except and
solely for the purposes of this clause (v) to the extent, in the Agent or
Lender’s reasonable judgment, such completion, execution, or submission would
subject such Agent or Lender to any material unreimbursed costs or expenses or
would materially prejudice the legal or commercial position of such Agent or
Lender.
 
 
86

--------------------------------------------------------------------------------

 
 
(c)           In addition, each such Lender shall, to the extent it is legally
entitled to do so, (i) promptly submit to the Borrower and the Administrative
Agent two (2) accurate, complete and original signed copies of such other or
additional forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant taxing authorities) as may
then be applicable or available to secure an exemption from or reduction in the
rate of U.S. federal withholding tax (A) on or before the date that such
Lender’s most recently delivered form, certificate or other evidence expires or
becomes obsolete or inaccurate in any material respect, (B) after the occurrence
of a change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent in writing of any change in the
Foreign Lender’s circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(d)           Each Agent or Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to
complete and deliver to the Borrower and the Administrative Agent two (2)
original copies of accurate, complete and signed IRS Form W-9 or successor form
certifying that such Agent or Lender is not subject to United States backup
withholding (i) on or prior to the Effective Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or inaccurate in any material respect, (iii) after
the occurrence of a change in the Agent’s or Lender’s circumstances requiring a
change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.
 
 
87

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding anything else herein to the contrary (but subject
to the succeeding sentence), if a Lender, Eligible Assignee or Agent is subject
to any U.S. federal tax that is required to be withheld with respect to amounts
payable hereunder at a rate in excess of zero percent at the time such Lender,
Eligible Assignee or Agent becomes a party to this Agreement or otherwise
acquires an interest in the Loan, or pursuant to a law or other legal
requirement in effect at such time, such tax (including additions to tax,
penalties and interest imposed with respect to such tax) shall be considered
excluded from Taxes (unless and until such time as such Lender, Eligible
Assignee or Agent subsequently provides forms and certifications that establish
to the reasonable satisfaction of Borrower and the Administrative Agent that
such Lender, Eligible Assignee or Agent is subject to a lower rate of tax, at
which time tax at such lower rate (including additions to tax, penalties and
interest imposed with respect to such tax) shall be considered so excluded for
periods during which such forms and certifications remain valid and are
sufficient, under the law in effect at the time such forms and certifications
are provided (including any law with a delayed effective date), to establish
that such Lender, Eligible Assignee or Agent is subject to such lower rate of
tax) except, in the case of an Eligible Assignee, to the extent the Lender’s
assignor was entitled to additional amounts or indemnity payments immediately
prior to the assignment.  Further, the Borrower shall not be required pursuant
to this Section 3.1 to pay any additional amount to, or to indemnify, any
Lender, Eligible Assignee or Agent, as the case may be, to the extent that such
Lender, Eligible Assignee or Agent becomes subject to Taxes subsequent to the
Effective Date (or, if later, the date such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan)
solely as a result of a change in the place of organization or place of doing
business of such Lender, Eligible Assignee or Agent (or any applicable
beneficial owner), a change in the Lending Office of such Lender or Eligible
Assignee (or any applicable beneficial owner) (other than at the written request
of the Borrower to change such Lending Office), or a change that results in such
Lender or Eligible Assignee (or any applicable beneficial owner) being described
in clauses (A), (B) or (C) of Section 3.1(b)(iii), occurring after the date that
such Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in the Loan.  If an Eligible Assignee acquires an
additional interest in a Loan after the date on which it became a party to this
Agreement or previously acquired an interest in any Loan, the provisions of this
Section 3.1(e) shall apply to such additional interest as of the date such
additional interest was acquired.
 
(f)           The Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such Assignment
and Assumption, grant of a participation, transfer, assignment or designation is
requested in writing by the Borrower subsequent to the date hereof (all such
non-excluded taxes described in this Section 3.1(f) being hereinafter referred
to as “Other Taxes”).
 
 
88

--------------------------------------------------------------------------------

 
 
(g)           If any Taxes or Other Taxes are directly asserted against any
Agent or Lender with respect to any payment received by such Agent or Lender in
respect of any Loan Document, such Agent or Lender may pay such Taxes or Other
Taxes and the Borrower will promptly indemnify and hold harmless such Agent or
Lender for the full amount of such Taxes and Other Taxes (and any Taxes and
Other Taxes imposed on amounts payable under this Section 3.1), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or
asserted.  Payments under this Section 3.1(g) shall be made within ten (10) days
after the date Borrower receives written demand for payment from such Agent or
Lender.
 
(h)           A Participant shall not be entitled to receive any greater payment
under Section 3.1 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless (i) the sale
of the participation to such Participant is made with the Borrower’s express
written consent to such participation at the time such participation is sold to
such Participant or (ii) such entitlement to a greater payment results from a
change in any law after the sale of the participation takes place.
 
(i)           If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the relevant Agent, as applicable, shall
cooperate with the Borrower in a reasonable challenge of such taxes if so
requested by the Borrower, provided that (a) such Lender or Agent determines in
its reasonable discretion that it would not be prejudiced by cooperating in such
challenge, (b) the Borrower pays all related expenses of such Agent or Lender
and (c) the Borrower indemnifies such Lender or Agent for any liabilities or
other costs incurred by such party in connection with such challenge.
 
(j)            If any Agent or any Lender has received or is entitled to receive
a refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or Holdings, as the case may be or with respect to
which the Borrower or Holdings, as the case may be has paid additional amounts
pursuant to this Section 3.1, it shall use commercially reasonable efforts to
obtain such refund (to the extent not yet received) (provided that doing so
would not otherwise materially disadvantage the Agent or Lender) and it shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or Holdings, as the case may be
under this Section 3.1 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or Holdings, as the case may be, upon the
written request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or Holdings (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority), as the case may
be, to the Administrative Agent or such Lender in the event the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority (provided that such Lender or the Administrative Agent may delete any
information therein that such Lender or the Administrative Agent deems
confidential in its reasonable discretion).  The Administrative Agent or such
Lender, as the case may be, shall provide the Borrower with a copy of any notice
of assessment or other evidence reasonably available of the requirement to repay
such refund received from the relevant Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
is reasonably deems confidential) to the Borrower, Holdings or any other Person.
 
 
89

--------------------------------------------------------------------------------

 
 
(k)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.1(a) or (g) with respect to such Lender, it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan affected by such
event and by completing and delivering or filing any tax-related forms which
such Lender is legally able to deliver and which would reduce or eliminate any
amount of Taxes or Other Taxes required to be deducted or withheld or paid by
the Borrower; provided that such efforts are made at the Borrower’s expense and
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.1(k) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.1(a) or (g).
 
(l)            If a payment made to a recipient under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such
recipient were to fail to comply with the applicable reporting requirements of
FATCA, such recipient shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by FATCA and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by FATCA requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA, to determine that
such recipient has or has not complied with such recipient’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.
 
(m)           Notwithstanding any other provision of this Agreement, the
Borrower and the Administrative Agent may deduct and withhold any taxes required
by any Laws to be deducted and withheld from any payment under any of the Loan
Documents, subject to the provisions of this Section 3.1.
 
(n)           With respect to any Lender’s claim for compensation under this
Section 3.1, the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrower in writing of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
(o)           The agreements in this Section 3.1 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
SECTION 3.2        Illegality.  If any Lender reasonably determines that any Law
has made it unlawful or that any Governmental Authority has asserted that it is
unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Loans (and, in the reasonable opinion of such Lender (subject to overall
policy considerations of such Lender), the designation of a different applicable
Lending Office or the assignment by such Lender of its rights hereunder to
another of its offices, branches or affiliates would either not avoid such
unlawfulness or would be disadvantageous to such Lender in any economic, legal
or regulatory respect) whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate or Adjusted Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof within a reasonable time thereafter (if by telephone, confirmed
in writing) by such Lender to the Borrower through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurocurrency Rate, or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the Adjusted
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which notice such Lender agrees to
give at such time when such circumstances no longer exist).  Upon receipt of
such notice within a reasonable time thereafter, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans, and shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (and the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans, to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans, and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Adjusted Eurocurrency Rate component of the Base Rate with
respect to any Base Rate Loans, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Adjusted Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
 
 
90

--------------------------------------------------------------------------------

 
 
SECTION 3.3         Inability to Determine Rates.  If the Requisite Lenders
reasonably determine that for any reason in connection with any request for a
Eurocurrency Rate Loan, or a conversion to or continuation thereof that (a)
deposits in Dollars are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan or in connection with an existing
or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) each Eurocurrency Rate Loan shall automatically, on the
last day of the current Interest Period for such Loan, convert into a Base Rate
Loan, (y) the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended, and (z) in the event of a determination described in
the preceding sentence with respect to the Adjusted Eurocurrency Rate component
of the Base Rate, the utilization of the Adjusted Eurocurrency Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Requisite Lenders) notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist (which notice the Administrative Agent agrees to give at such
time when such circumstances no longer exist).  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans, or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.
 
 
91

--------------------------------------------------------------------------------

 
 
SECTION 3.4         Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted
Eurocurrency Rate);
 
(ii)        subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Taxes covered
by Section 3.1 and any taxes and other amounts described in clauses (i) through
(viii) of the first sentence of Section 3.1(a) that are imposed with respect to
payments for or on account of any Agent or any Lender under any Loan Document,
and except for Other Taxes); or
 
(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender that is not otherwise accounted for in the definition of
Adjusted Eurocurrency Rate or this clause (a);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender reasonably determines that
any Change in Law affecting such Lender or any Lending Office of such Lender or
such Lender’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time promptly following demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent),
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
 
92

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.4 and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.4
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.4 for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower in writing
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(e)           Without duplication of any reserves specified in the definition of
“Eurocurrency Rate”, the Borrower shall pay to each Lender, as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Aggregate Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Company shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional costs from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional costs shall be due and payable fifteen (15) days from
receipt of such notice.
 
SECTION 3.5        Funding Losses.  Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, which demand shall set
forth in reasonable detail the basis for requesting such amount, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
 
 
93

--------------------------------------------------------------------------------

 
 
(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day prior to the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)            (any assignment of a Eurocurrency Rate Loan on a day prior to the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 3.7;
 
including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.
 
SECTION 3.6         Matters Applicable to All Requests for Compensation.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.1, or if any Lender gives a notice pursuant to
Section 3.2, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.2, as applicable, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender in any material economic, legal or regulatory respect.
 
(b)           Suspension of Lender Obligations.  If any Lender requests
compensation by the Borrower under Section 3.4, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue Eurocurrency Rate Loans from one Interest Period
to another Interest Period, or to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.6(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
 
(c)           Conversion of Eurocurrency Rate Loans.  If any Lender gives notice
to the Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Sections 3.2, 3.3 or 3.4 hereof that gave rise to the conversion of
such Lender’s Eurocurrency Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans of a
given Class held by the Lenders of such Class holding Eurocurrency Rate Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.
 
 
94

--------------------------------------------------------------------------------

 
 
SECTION 3.7         Replacement of Lenders under Certain Circumstances.  If (i)
any Lender requests compensation under Section 3.4 or ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.2 or
Section 3.4, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, (iii) any Lender is a Non-Consenting Lender or (iv) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.2), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
(any of which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.2(b)(iv);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c)           such Lender being replaced pursuant to this Section 3.7 shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;
 
(d)           the Eligible Assignee shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;
 
(e)            in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(f)            such assignment does not conflict with applicable Laws.
 
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Requisite Lenders or the requisite
Lenders of the applicable Class or Classes of the Loans, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
 
 
95

--------------------------------------------------------------------------------

 
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 3.8        Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder and resignation of the Administrative Agent or
the Collateral Agent.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
SECTION 4.1        Conditions Precedent to Initial Borrowing.  The obligations
of the Lenders to make Loans shall be subject to the satisfaction or due waiver
in accordance with Section 12.1 of each of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent
(the date on which such conditions are satisfied or waived herein in accordance
with Section 12.1 shall be the “Effective Date”):
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)            a Committed Loan Notice in accordance with the requirements
hereof provided that such notice shall not include any representation or
statement as to the absence (or existence) of any Default;
 
(ii)           executed counterparts of this Agreement and the Guaranty;
 
(iii)          a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days in advance of the Effective
Date;
 
(iv)         each Collateral Document set forth on Schedule 1.1A required to be
executed on the Effective Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:
 
(A)          copies of certificates, if any, representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank;
 
(B)           [Reserved]; and
 
 
96

--------------------------------------------------------------------------------

 
 
(C)           evidence that all other actions, recordings and filings that the
Administrative Agent and the Collateral Agent has reasonably requested to be
taken, completed or otherwise provided for to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;
 
(v)           such certificates of good standing from the applicable secretary
of state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Effective Date;
 
(vi)          an opinion from Proskauer Rose, LLP, New York and California
counsel to the Loan Parties substantially in the form of Exhibit Q-1;
 
(vii)         an opinion from Greenberg Traurig, LLP, Nevada counsel to the Loan
Parties substantially in the form of Exhibit Q-2;
 
(viii)        a solvency certificate from the chief financial officer of the
Borrower (as of the Effective Date and after giving effect to the Transaction)
substantially in the form attached hereto as Exhibit R;
 
(ix)           evidence that all insurance (excluding title insurance) required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect as of the Effective Date and that the Collateral Agent has been named as
loss payee and/or additional insured, as applicable, under each insurance policy
with respect to such insurance as to which the Collateral Agent (i) is entitled
under the Loan Documents to be so named, and (ii) shall have requested to be so
named;
 
(x)            certified copies of the Merger Agreement and schedules and other
attachments thereto, duly executed by the parties thereto, together with all
material agreements, instruments and other documents delivered in connection
therewith as the Administrative Agent shall reasonably request, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Effective Date; and
 
(xi)           copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties;
 
provided, however, that, each of the requirements set forth in clauses (iv) and
(ix) above, including the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement (except for the execution and
delivery of the Security Agreement and to the extent that a Lien on such
Collateral may be perfected (x) by the filing of a financing statement under the
Uniform Commercial Code or (y) by the delivery of stock certificates of the
Borrower and its wholly owned Domestic Subsidiaries) shall not constitute
conditions precedent to the Credit Extensions on the Effective Date after the
Borrower’s use of commercially reasonable efforts, without undue burden or cost,
to provide such items on or prior to the Effective Date if the Borrower agrees
to deliver, or cause to be delivered, such search results, documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Effective
Date (or such later date as the Administrative Agent and the Borrower mutually
agree in good faith).  Notwithstanding anything in this Agreement, the terms of
the Loan Documents shall be in a form such that they do not impair the
availability or funding of the Facility on the Effective Date if the conditions
set forth in this Section 4.1 are satisfied or waived by the Arrangers.
 
 
97

--------------------------------------------------------------------------------

 
 
(b)           All fees and reasonable and documented out-of-pocket expenses
required to be paid on or before the Effective Date hereunder and invoiced at
least three (3) Business Days before the Effective Date shall have been paid in
full in cash (which such amounts, notwithstanding the foregoing, may be offset
against the proceeds of the Facility).
 
(c)           Prior to or substantially simultaneously with the initial
Borrowing on the Effective Date, (i) the Equity Contribution shall have been
consummated; and (ii) the Merger shall be consummated in all material respects
in accordance with the terms of the Merger Agreement.
 
(d)           Prior to or substantially simultaneously with the initial
Borrowings on the Effective Date, the Borrower shall have received at least
$250,000,000 in gross cash proceeds from the issuance of the Senior Notes.
 
(e)           The Intercreditor Agreement and the ABL Facility Documentation
shall have been duly executed and delivered by each party thereto, and shall be
in full force and effect.
 
(f)           Prior to or substantially simultaneously with the initial
Borrowing on the Effective Date, the Loan Parties shall have taken all other
necessary actions such that, after giving effect to the Transaction, the
Borrower and the Restricted Subsidiaries shall have outstanding no material
third-party Indebtedness for borrowed money or preferred Equity Interests other
than (A) the Loans, (B) borrowings and letter of credit obligations under the
ABL Facility, (C) borrowings under the Senior Notes and (D) Indebtedness
permitted the Loan Documents, the Merger Agreement and/or the Schedules thereto.
 
(g)           The Arrangers shall have received the Annual Financial Statements
and the Quarterly Financial Statements.
 
(h)           The Arrangers shall have received the Pro Forma Financial
Statements.
 
(i)           The Administrative Agent and the Arrangers shall have received all
documentation and other information reasonably requested in writing by them at
least ten (10) days prior to the Effective Date in order to allow the Arrangers,
the Administrative Agent and the Lenders to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
 
 
98

--------------------------------------------------------------------------------

 
 
(j)            Since October 11, 2011, there shall not have been any Event,
change or occurrence that, individually or together with any other Event, has
had or would reasonably be expected to have a Closing Date Material Adverse
Effect.
 
(k)           The Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects (or, if
qualified by “materiality”, “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Effective Date; provided that a failure of any Merger Agreement Representation
to be true and correct shall not result in a failure of the condition to the
initial availability of the Facility on the Effective Date, unless such failure
gives Holdings the right to terminate its obligations under the Merger
Agreement.
 
(l)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent, certifying to the matters set forth in
Section 4.1(c), (j) and (k).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Borrowing on the Effective Date specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing.
 
SECTION 4.2        Conditions Precedent to Each Loan.  The obligation of each
Lender to honor a Committed Loan Notice after the Effective Date is subject to
the satisfaction of each of the following conditions precedent:
 
(a)           Request for Borrowing.  With respect to any Loan, the
Administrative Agent shall have received a duly executed Committed Loan Notice;
provided that, with respect to extensions of credit made on the Effective Date,
no such notice shall include any representation, warranty or statement as to the
absence (or existence) of any Default.
 
(b)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of such Loan, both immediately before and
immediately after giving effect thereto and giving effect to the application of
the proceeds of such Loan by, or at the direction of, the Borrower:
 
(i)         The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document (limited to, in the
case of the initial Credit Extensions on the Effective Date, the Specified
Representations) shall be true and correct in all material respects on and as of
the date of such Borrowing; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and
 
 
99

--------------------------------------------------------------------------------

 
 
(ii)        except in the case of the initial Credit Extension on the Effective
Date, no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom by, or at the
direction of, the Borrower.
 
Each submission by the Borrower to the Administrative Agent of a Committed Loan
Notice (other than a Committed Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) shall be deemed
to constitute a representation and warranty by the Borrower that the conditions
specified in clause (b) above have been satisfied or duly waived on and as of
the date of the making of such Loan.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into this Agreement,
each of Holdings and the Borrower represents and warrants each of the following
to the Lenders and the Administrative Agent, on and as of the Effective Date and
after giving effect to the making of the Loans and the other financial
accommodations on the Effective Date and on and as of each date as required by
Section 4.2(b)(i):
 
SECTION 5.1         Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of the Restricted Subsidiaries that is a
Material Subsidiary (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect.
 
SECTION 5.2         Authorization; No Contravention.
 
(a)           The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action by such Person; and
 
(b)           Neither the execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party nor the consummation of
the Transaction will (i) contravene the terms of any of such Person’s
Constituent Documents, (ii) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of such Person or any of
the Restricted Subsidiaries (other than as permitted by Section 9.1) under (A)
any Contractual Obligation to which such Person is a party or by which such
Person or its properties are bound or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable Law; except with respect to
any breach, contravention or violation (but not creation of Liens) referred to
in clauses (ii) and (iii), to the extent that such breach, contravention or
violation would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
 
100

--------------------------------------------------------------------------------

 
 
SECTION 5.3         Governmental Authorization.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (i) filings necessary to create and perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect.
 
SECTION 5.4        Binding Effect.  This Agreement and each other Loan Document
to which a Loan Party is a party has been duly executed and delivered by each
Loan Party that is party thereto.  This Agreement and each other Loan Document
to which a Loan Party is a party constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.
 
SECTION 5.5         Financial Statements; No Material Adverse Effect.
 
(a)           (i) The Annual Financial Statements and the Quarterly Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the respective periods covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year end adjustments and
the absence of footnotes.
 
(ii) The unaudited pro forma Consolidated balance sheet of the Borrower and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-Fiscal Quarter period ended at least forty-five
(45) days (or ninety (90) days in case such four-Fiscal Quarter period is the
end of the Company’s Fiscal Year) prior to the Effective Date, prepared after
giving effect to the Transaction as if the Transaction had occurred as of such
date (including the notes thereto) (the “Pro Forma Balance Sheet”) and the
unaudited pro forma Consolidated statement of income of the Borrower and its
Subsidiaries for the 12-month period ended at least forty-five (45) days (or
ninety (90) days in case such four-Fiscal Quarter period is the end of the
Company’s Fiscal Year) prior to the Effective Date, prepared after giving effect
to the Transaction as if the Transaction had occurred at the beginning of such
period (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at October 1, 2011, and their estimated results of operations
for the period covered thereby.
 
 
101

--------------------------------------------------------------------------------

 
 
(b)           Since the Effective Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
 
(c)           All Projections delivered pursuant to Section 7.1(d) have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts, are subject
to significant uncertainties and contingencies, and actual results may vary
materially from such Projections.
 
SECTION 5.6         Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, overtly
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Borrower or any of the
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.7        Ownership of Property; Liens.  Each Loan Party and each of
the Restricted Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for (i) Liens permitted by Section
9.1 and (ii) where the failure to have such title or other interest would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
 
SECTION 5.8         Environmental Matters.
 
(a)            Except as would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, (i) each Loan Party
and each of its Subsidiaries is in compliance with all Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of the Borrower, threatened Environmental Claim or any other
Environmental Liability that remains outstanding or unresolved.
 
(b)            None of the Loan Parties or any of their respective Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at or from
any currently or formerly operated real estate or facility relating to its
business in a manner that would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.9        Taxes.  Except would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, Holdings, the
Borrower and its Subsidiaries have timely filed all Federal and state and other
tax returns and reports required to be filed under applicable Law, and have
timely paid all Federal and state and other taxes, assessments, fees and other
governmental charges (including satisfying their withholding tax obligations)
levied or imposed on their properties, income or assets that have become due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves (in the good faith
judgment of management of Holdings, the Borrower or the Restricted Subsidiaries)
have been provided in accordance with GAAP.
 
 
102

--------------------------------------------------------------------------------

 
 
SECTION 5.10       ERISA Compliance.
 
(a)           Except as set forth in Schedule 5.10(a) or as would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.
 
(b)           (i) No ERISA Event has occurred within the one-year period prior
to the date on which this representation is made or deemed made; (ii) no Pension
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4242 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the foregoing clauses of this Section 5.10(b),
as would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 5.11      Subsidiaries.  As of the Effective Date, neither Holdings nor
any other Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.11, and all of the outstanding Equity Interests in the
Borrower and the Subsidiaries (in each case, to the extent constituting
Collateral) have been validly issued and are fully paid and (if applicable)
nonassessable, and all Equity Interests owned by Holdings or any other Loan
Party are owned free and clear of all security interests of any person except
(i) those created under the Collateral Documents or under the ABL Facility
Documentation (which Liens shall be subject to the Intercreditor Agreement) and
(ii) any other Lien that is permitted under Section 9.1.  As of the Effective
Date, Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary the Equity Interests of which are required to be
pledged on the Effective Date pursuant to the Collateral and Guarantee
Requirement.
 
 
103

--------------------------------------------------------------------------------

 
 
SECTION 5.12       Margin Regulations; Investment Company Act.
 
(a)           As of the Effective Date, none of the Collateral is comprised of
any Margin Stock.  No Loan Party is engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U.
 
(b)           Neither the Borrower nor any Guarantor is an “investment company”
under the Investment Company Act of 1940.
 
SECTION 5.13      Disclosure.  None of the written information and written data
heretofore or contemporaneously furnished in writing by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document when furnished and when taken as a whole contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained therein, when taken as a whole, in
the light of the circumstances under which such statements were made, not
materially misleading; it being understood that for purposes of this Section
5.13, such information and data shall not include projections and pro forma
financial information (including financial estimates, financial models,
forecasts and other forward-looking information) or information of a general
economic or general industry nature.
 
SECTION 5.14       Intellectual Property; Licenses, Etc.  The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted (collectively, “IP Rights”), except
where the failure to have any such title, license or other rights would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of the Restricted Subsidiaries as currently conducted does not infringe upon,
misuse, misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations that would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
 
SECTION 5.15      Solvency.  On the Effective Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a Consolidated basis, are
Solvent.
 
SECTION 5.16     Subordination of Junior Financing.  The Obligations are
“Designated Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any indenture or document governing any applicable Junior
Financing Documentation in respect of Indebtedness that is subordinated in right
of payment to the Obligations.
 
 
104

--------------------------------------------------------------------------------

 
 
SECTION 5.17       USA PATRIOT Act.  ii) To the extent applicable, each of
Holdings, the Borrower and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act.  No part of the
proceeds of the Loans will be used by Holdings, the Borrower or any of their
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
(b)           None of the Borrower or any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Borrower or any Restricted Subsidiary, (i) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or otherwise knowingly make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
SECTION 5.18       Collateral Documents.  As of the Effective Date, except as
otherwise contemplated hereby or under any other Loan Documents, the provisions
of the Collateral Documents, together with such filings and other actions
required to be taken hereby or by the applicable Collateral Documents (including
the filings of appropriate financing statements with the office of the Secretary
of State of the state of organization of each Loan Party, the filing of
appropriate assignments or notices with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, and the proper recordation of Mortgages and fixture
filings with respect to Material Real Properties, in each case in favor of the
Collateral Agent and the delivery to Collateral Agent of any Pledged Debt and
any Pledged Equity required to be delivered pursuant to the applicable
Collateral Documents), are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 9.1 and subject to the
Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein, to the extent that a security
interest therein can be perfected by the foregoing actions.
 
SECTION 5.19       Use of Proceeds.  The proceeds of the initial Borrowings
shall be used to pay Merger Consideration.
 
SECTION 5.20       Insurance.  The insurance maintained by the Loan Parties
complies with the requirements set forth in Section 8.5.
 
SECTION 5.21      Broker’s or Finder’s Commissions.  No broker’s or finder’s fee
or commission will be payable with respect to the execution and delivery of this
Agreement and the other Loan Documents.
 
 
105

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
[RESERVED]
 
ARTICLE VII
 
REPORTING COVENANTS
 
Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 7.1, 7.2 and 7.3)
cause each of the Restricted Subsidiaries to:
 
SECTION 7.1         Financial Statements, Etc.
 
Deliver to the Administrative Agent for prompt further distribution to each
Lender each of the following and shall take the following actions:
 
(a)           within ninety (90) days after the end of each Fiscal Year of the
Borrower (beginning with the Fiscal Year ending March 31, 2012 and, with respect
to such Fiscal Year only, one hundred twenty (120) days after the end thereof),
a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Year, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Year together with related notes
thereto and management’s discussion and analysis describing results of
operations, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of BDO USA, LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (other than a going concern or like
qualification or exception resulting solely from an upcoming maturity date under
the Facility, the ABL Facility or the Senior Notes occurring within one year
from the time such opinion is delivered) or any qualification or exception as to
the scope of such audit;
 
(b)           within forty-five (45) days after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year of the Borrower (beginning with
the Fiscal Quarter ending June 30, 2012), a condensed Consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and
the related (i) condensed Consolidated statements of income or operations for
such Fiscal Quarter and for the portion of the Fiscal Year then ended and (ii)
condensed Consolidated statements of cash flows for the portion of the Fiscal
Year then ended, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes, together with management’s
discussion and analysis describing results of operations;
 
 
106

--------------------------------------------------------------------------------

 
 
(c)           within thirty (30) days after the end of each of the first two (2)
months of each Fiscal Quarter of the Borrower beginning with the Fiscal Quarter
ending March 31, 2012), a Consolidated (and consolidating to the extent prepared
by the Borrower) balance sheet of the Borrower and its Subsidiaries as of the
end of such month, and the related Consolidated (and consolidating to the extent
prepared by the Borrower) statements of income or operations, for such month, in
the form prepared by management of the Borrower;
 
(d)           within ninety (90) days after the end of each Fiscal Year of the
Borrower (beginning with the Fiscal Year ending March 31, 2012), a reasonably
detailed Consolidated budget for the following Fiscal Year as customarily
prepared by management of the Borrower for its internal use (including a
projected Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following Fiscal Year, the related Consolidated statements of
projected operations or income and projected cash flow and setting forth the
material underlying assumptions applicable thereto) in each case on a fiscal
quarter basis (collectively, the “Projections”), which Projections shall in each
case be accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that actual results may vary from such Projections and
that such variations may be material;
 
(e)           concurrently with the delivery of each set of Consolidated
financial statements referred to in Sections 7.1(a) and 7.1(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
Consolidated financial statements; and
 
(f)            quarterly, at a time mutually agreed with the Administrative
Agent that is promptly after the delivery of the information required pursuant
to clause (a) above and the information delivered pursuant to clause (b) above
for each Fiscal Quarter, participate in a conference call for Lenders to discuss
the financial condition and results of operations of the Borrower and its
Subsidiaries for the most recently-ended period for which financial statements
have been delivered, which requirement may be satisfied by including the Lenders
and the Administrative Agent on quarterly conference calls with the ABL Facility
Lenders or the noteholders in respect of the Senior Notes.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 7.1(a), such
materials are accompanied by a report and an opinion of BDO USA, LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (other than a going concern or like
qualification or exception resulting solely from an upcoming maturity date under
the Facility or the ABL Facility or other Indebtedness permitted under Section
9.3 occurring within one year from the time such opinion is delivered) or any
qualification or exception as to the scope of such audit.
 
 
107

--------------------------------------------------------------------------------

 
 
Any financial statements required to be delivered pursuant to Sections 7.1(a)
and (b) shall not be required to contain all purchase or recapitalization
accounting adjustments relating to the Transaction to the extent it is not
practicable to include any such adjustments in such financial statements.
 
SECTION 7.2         Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 7.1(a) and Section 7.1(b), a duly completed Compliance
Certificate signed by the chief financial officer of the Borrower;
 
(b)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
or with any national securities exchange, as the case may be (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be delivered to the Administrative Agent pursuant to any other clause of this
Section 7.2;
 
(c)           promptly after the furnishing thereof, copies of any material
statements or material reports furnished to any holder of any class or series of
debt securities of any Loan Party having an aggregate outstanding principal
amount greater than $25,000,000 or pursuant to the terms of the ABL Facility
Credit Agreement or the Senior Notes Indenture, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than $25,000,000
and not otherwise required to be furnished to the Administrative Agent pursuant
to any other clause of this Section 7.2;
 
(d)           together with the delivery of each Compliance Certificate
delivered pursuant to Section 7.2(a), (i) a report setting forth the information
required by Section 3.03(c) of the Security Agreement (or confirming that there
has been no change in such information since the Effective Date or the date of
the last such report), (ii) a description of each event, condition or
circumstance during the last Fiscal Quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.4 and (iii) a list
of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary at the end of such Fiscal
Year or Fiscal Quarter, as the case may be or a confirmation that there is no
change in such information since the later of the Effective Date and the end of
the preceding Fiscal Year or Fiscal Quarter, as applicable;
 
 
108

--------------------------------------------------------------------------------

 
 
(e)           on the date on which the delivery of financial statements is
required to be made pursuant to Section 7.1(a), the Borrower shall furnish to
the Administrative Agent a summary, in reasonable detail, of all material
insurance coverage required to be maintained by the Loan Parties pursuant to
Section 8.5;
 
(f)            prior to or concurrent with the making of any Specified Payment
subject to compliance with the Payment Condition, a reasonably detailed
calculation of the Total Leverage Ratio as required pursuant to clause (b) of
the definition of “Payment Conditions”, together with a certification that no
Event of Default exists immediately prior to the making of the subject Specified
Payment or would thereafter result from the making of such subject Specified
Payment; and
 
(g)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Restricted
Subsidiary, or compliance by any such Person with the terms of the Loan
Documents to which it is a party, as the Administrative Agent may from time to
time on its own behalf or on behalf of any Lender reasonably request in writing.
 
Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 12.8 and so notifies the Administrative
Agent; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:  (i)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is received by the Borrower from the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.
 
SECTION 7.3         Notices.  Promptly after a Responsible Officer obtains
actual knowledge thereof, notify the Administrative Agent:
 
(a)           of the occurrence of any Default; and
 
(b)           of (i) any dispute, litigation, investigation or proceeding
between any Loan Party and any arbitrator or Governmental Authority, (ii) the
filing or commencement of, or any material development in, any litigation or
proceeding against any Loan Party that or any Subsidiary, including pursuant to
any applicable Environmental Laws or in respect of IP Rights, the occurrence of
any noncompliance by any Loan Party or any of its Restricted Subsidiaries with,
or liability under, any Environmental Law or Environmental Permit, or (iii) the
occurrence of any ERISA Event that, in any such case referred to in clauses (i),
(ii) or (iii), has resulted or would reasonably be expected to result in a
Material Adverse Effect.
 
 
109

--------------------------------------------------------------------------------

 
 
Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
cause each of the Restricted Subsidiaries to:
 
SECTION 8.1         Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization and (b) take all reasonable action to obtain,
preserve, renew and keep in full force and effect its the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, except in the case of clause (a) or (b)
to the extent (other than with respect to the preservation of the existence of
Holdings and the Borrower) that failure to do so would not reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect or pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article IX.
 
SECTION 8.2         Compliance with Laws, Etc.  Comply in all material respects
with its Constituent Documents and the requirements of all Laws (including,
without limitation, ERISA and the USA PATRIOT Act), and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
 
SECTION 8.3         Designation of Subsidiaries.  The Board of Directors of the
Borrower may at any time designate any Subsidiary of the Borrower (including any
newly acquired or newly formed Subsidiary of the Borrower) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on any property of, the
Borrower or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated; provided that (i) before and after such
designation, no Event of Default shall have occurred and be continuing, (ii)
before and after such designation, the Total Leverage Ratio shall not be greater
than 4.50 to 1.00 after giving Pro Forma Effect thereto, and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if, after such designation, it
would be a “Restricted Subsidiary” for the purpose of the ABL Facility, the
Senior Notes, or any other Junior Financing or any other Indebtedness of any
Loan Party.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value as determined by the
Borrower in good faith of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein.  The Board of Directors of the Borrower may at any time
designate or re-designate any Unrestricted Subsidiary of the Borrower to be a
Restricted Subsidiary, so long as such designation or re-designation would not
result in an Event of Default.  The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and a return on any Investment by the Borrower in such Unrestricted
Subsidiary pursuant to the preceding sentence in an amount equal to the Fair
Market Value as determined by the Borrower in good faith at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.
 
 
110

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary, unless such re-designation would not result in an
Event of Default.
 
SECTION 8.4        Payment of Taxes, Etc.  Pay, discharge or otherwise satisfy,
before they become delinquent, all material liabilities in respect of taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (i) any such tax, assessment, charge or levy is being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP or (ii) the failure to pay, discharge or
otherwise satisfy the same would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.
 
SECTION 8.5        Maintenance of Insurance.  Maintain with insurance companies
that the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in at least such amounts (after giving
effect to any self-insurance the Borrower believes (in the good faith judgment
of its management) as is reasonable and prudent in light of the size and nature
of its business), and will furnish to the Administrative Agent (for further
delivery to the Lenders), upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so required to be
carried.  Each such policy of insurance shall, as appropriate, (i) name the
Collateral Agent, on behalf of the Lenders, as an additional insured thereunder
as its interests may appear with respect to any such required general liability
insurance and/or (ii) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement that names the Collateral Agent, on behalf of
the Lenders as the loss payee thereunder.
 
SECTION 8.6        Inspection Rights.  Permit officers, employees and designated
representatives of the Administrative Agent and each Lender to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 8.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year, and only one
(1) such time shall be at the Borrower’s expense; provided further that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 8.6, none of Holdings, the Borrower or
any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any bona fide arm’s length third party
contract or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.
 
 
111

--------------------------------------------------------------------------------

 
 
SECTION 8.7         Books and Records.  Maintain proper books of record and
account (a) in which entries that are full, true and correct in all material
respects shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower or such Restricted
Subsidiary, as the case may be, and (b) that permit financial statements in
conformity with GAAP to be derived therefrom.
 
SECTION 8.8        Maintenance of Properties.  Except if the failure to do so
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect, keep and maintain all of its material properties and
equipment used in the operation of its business in good working order, repair
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted.
 
SECTION 8.9        Use of Proceeds.  Use the proceeds of the Loans only in
compliance with (and not in contravention of) applicable Laws and each Loan
Document.
 
SECTION 8.10      Compliance with Environmental Laws.  Except, in each case, to
the extent that the failure to do so would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all commercially reasonable actions to cause any lessees, tenants and
subtenants to comply with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and, (c) in each case to the extent required by
applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.
 
SECTION 8.11       Covenant to Guarantee Obligations and Give Security.  At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement is
satisfied, including:
 
 
112

--------------------------------------------------------------------------------

 
 
(a)           (x) upon the formation or acquisition of any new Wholly-Owned
Subsidiary that is a Material Domestic Subsidiary (in each case, other than an
Excluded Subsidiary, but including any Subsidiary that ceases to constitute an
Excluded Subsidiary) by any Loan Party, the designation in accordance with
Section 8.3 of any existing Wholly-Owned Subsidiary that is a Material Domestic
Subsidiary as a Restricted Subsidiary or any Subsidiary becoming a Wholly-Owned
Subsidiary that is a Material Domestic Subsidiary, (y) upon the acquisition of
any material assets (including Material Real Property) by the Borrower or any
other Loan Party or (z) with respect to any Subsidiary at the time it becomes a
Loan Party, for any material assets held by such Subsidiary (in each case, other
than (1) assets constituting Collateral under a Collateral Document that becomes
subject to the Lien created by such Collateral Document upon acquisition thereof
(without limitation of the obligations to perfect such Lien), and (2) Excluded
Property (as defined in the Security Agreement)):
 
(i)            within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, cause each such Material Domestic Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
furnish to the Collateral Agent a description of the Material Real Properties
owned by such Material Domestic Subsidiary in detail reasonably satisfactory to
the Collateral Agent;
 
(ii)           within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent, Security
Agreement Supplements, Intellectual Property Security Agreements and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Collateral Agent (consistent with the
Security Agreement, Intellectual Property Security Agreements and other
Collateral Documents in effect on the Effective Date), in each case granting
Liens required by the Collateral and Guarantee Requirement; provided that
Holdings, the Borrower and any of their respective Subsidiaries shall not be
required to enter into any Collateral Documents or other pledge or security
agreements governed or purported to be governed by foreign law;
 
(iii)          within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver (A) any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and (B) instruments evidencing the
intercompany Indebtedness held by such Material Domestic Subsidiary and required
to be pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent; provided that no such Material Domestic Subsidiary shall be
required to enter into any Collateral Documents or other pledge or security
agreements governed or purported to be governed by foreign law;
 
 
113

--------------------------------------------------------------------------------

 
 
(iv)          within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, take and cause the applicable Material Domestic
Subsidiary and each direct or indirect parent of the applicable Material
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to take whatever action (including the
filing of UCC financing statements and delivery of stock and membership interest
certificates to the extent certificated) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); provided that no such Material
Domestic Subsidiary shall be required to enter into any Collateral Documents or
other pledge or security documents governed or purported to be governed by
foreign law; and
 
(v)           within forty-five (45) days after the written request therefor by
the Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of a legal opinion, addressed to the Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this Section 8.11(a) as
the Administrative Agent may reasonably request; and
 
(vi)          after the Effective Date, promptly after the acquisition of any
Material Real Property by any Loan Party other than Holdings, if such Material
Real Property shall not already be subject to a perfected Lien pursuant to
Section 8.13, the Borrower shall give notice thereof to the Collateral Agent and
will take, or cause the relevant Loan Party to take, the actions set forth in
Section 8.13(b) with respect to such Material Real Property.
 
SECTION 8.12       Interest Rate Protection.  No later than 180 days following
the Effective Date, enter into and thereafter maintain for a minimum of two and
one half (2½) years interest rate Swap Contracts with one or more counterparties
reasonably acceptable to the Administrative Agent and with terms and conditions
(taken as a whole) reasonably acceptable to the Administrative Agent that result
in at least 50% of the aggregate principal amount of the Loans being effectively
subject to a fixed or maximum interest rate reasonably determined by the
Borrower.
 
SECTION 8.13      Further Assurances and Post-Closing Covenants.  Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the reasonable
expense of the Loan Parties:
 
(a)           Promptly upon reasonable request by the Administrative Agent or
the Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that is discovered in the execution, acknowledgment,
filing or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or Collateral Agent may reasonably request from time to
time, in order to grant, preserve and perfect the security interests created or
intended to be created by the Collateral Documents.
 
 
114

--------------------------------------------------------------------------------

 
 
(b)           In the case of Material Real Property, provide the Collateral
Agent with a Mortgage with respect to such Material Real Property within (x) in
the case of Material Real Property acquired by the Loan Parties after the
Effective Date, ninety (90) days (or such longer period as the Collateral Agent
may agree in its reasonable discretion) after the acquisition of such Material
Real Property, (y) in the case of Material Real Property
constituting  distribution centers owned by the Loan Parties on the Effective
Date, ninety (90) days (or such longer period as the Collateral Agent may agree
in its reasonable discretion) after the Effective Date and (z) in the case of
Material Real Property (other than distribution centers) owned by the Loan
Parties on the Effective Date, ninety (90) days (or such longer period as the
Collateral Agent may agree in its reasonable discretion) after the first
anniversary of the Effective Date; provided that, any Designated Sale-Leaseback
Property shall not be subject to the requirements of this clause (b); in each
case together with:
 
(i)            evidence that counterparts of the Mortgage have been duly
executed, acknowledged and delivered and that such Mortgages are in form
suitable for filing or recording in all filing or recording offices that the
Collateral Agent deems reasonably necessary or desirable in order to create a
valid and subsisting perfected Lien on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
and that all filing and recording taxes and fees have been paid or otherwise
provided for in a manner reasonably satisfactory to the Collateral Agent;
 
(ii)           a fully paid American Land Title Association Lender’s Extended
Coverage title insurance policy or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements available in the applicable jurisdiction and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the lesser of (i)
the Fair Market Value (as determined in good faith by the Borrower) of the real
properties covered thereby and (ii) the aggregate amounts of Loans and
Incremental Loans), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgage to be a valid Liens on
the property described therein, subject only to Liens permitted by Section 9.1,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Collateral Agent may reasonably request and is available in
the applicable jurisdiction;
 
(iii)          an opinion of local counsel for the Loan Parties in the state in
which the Material Real Property is located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filing in form and
substance reasonably satisfactory to the Administrative Agent; and
 
(iv)          such other evidence that all other actions that the Administrative
Agent or Collateral Agent reasonably deems necessary or desirable in order to
create a valid Lien on the property described in the Mortgage has been taken.
 
 
115

--------------------------------------------------------------------------------

 
 
(c)           As promptly as practicable, and in any event within the time
periods after the Effective Date specified in Schedule 8.13 or such later date
as the Administrative Agent may agree in its discretion, the Loan Parties shall
deliver the documents or take the actions specified in Schedule 8.13, in each
case except to the extent otherwise agreed by the Administrative Agent in its
discretion.
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
Until the Discharge of Obligations, Holdings and the Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to:
 
SECTION 9.1        Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and set forth on Schedule
9.1(b);
 
(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are not subject to
penalties for non-payment or that are being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP;
 
(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens or other customary Liens in favor of landlords, so long as, in
each case, such Liens secure amounts not overdue for a period of more than
thirty (30) days or, if more than thirty (30) days overdue, are unfiled and no
other action has been taken to enforce such Lien or that are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
 
(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;
 
(f)           (i) good faith deposits to secure the performance of bids,
tenders, contracts and leases (other than Indebtedness for borrowed money),
public or statutory obligations, surety, stay, customs and appeal bonds,
performance bonds, other obligations of a like nature (including those to secure
health, safety and environmental obligations) and deposits as security for
contested taxes or import duties, in each case, incurred in the ordinary course
of business and (ii) Liens in favor of issuers of performance and surety bonds
or bid bonds or with respect to other regulatory requirements or letters of
credit issued pursuant to the request of and for the account of a Loan Party in
the ordinary course of business;
 
 
116

--------------------------------------------------------------------------------

 
 
(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances, minor
survey exceptions and title defects affecting real property or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties, in each case, that were not incurred in connection with Indebtedness
and that, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries taken as a
whole, or materially impair the use of the property for its intended purpose,
and any other exceptions to title on the Mortgage Policies accepted by the
Collateral Agent in accordance with this Agreement;
 
(h)           Liens arising from judgments or orders for the payment of money
not constituting an Event of Default under Section 10.1(g) and notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;
 
(i)            Liens securing obligations in respect of Indebtedness permitted
under Section 9.3(e) (provided that such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, replacements
thereof and improvements, additions and accessions to such property and the
proceeds and the products thereof and customary security deposits; provided that
individual financings of equipment provided by one lender or lessor may be cross
collateralized to other financings of equipment provided by such lender or
lessor);
 
(j)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business (including with respect to real property) which
do not (i) interfere in any material respect with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) secure any
Indebtedness;
 
(k)           Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods (and the proceeds of the foregoing) of any
Loan Party securing such Loan Party’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such Loan
Party to facilitate the purchase, shipment or storage of such inventory or such
other goods in the ordinary course of business;
 
(l)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(m)           Liens (i) on, or consisting of, cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Sections 9.2(i), (m), (r) or (s) to be applied against the purchase price for
such Investment or (ii) consisting of an agreement to Dispose of any property in
a Disposition permitted under Section 9.5, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;
 
 
117

--------------------------------------------------------------------------------

 
 
(n)           Liens on property of any Restricted Subsidiary that is not a
Guarantor securing Indebtedness of such Restricted Subsidiary incurred pursuant
to Section 9.3(r);
 
(o)           Liens in favor of Holdings, the Borrower or a Subsidiary
Guarantor;
 
(p)           Liens existing on property or shares of stock of a Person at the
time of its acquisition or existing on the property of any Person at the time
such Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 8.3), in each case after the Effective
Date; provided that (i) such Lien does not extend to or cover any other assets
or property  or shares of stock (other than (A) the proceeds or products
thereof, (B) improvements, additions and accessions to such property, and (C)
after-acquired property of such acquired Restricted Subsidiary to the extent
that such property is of a type covered by such Lien at such time of
acquisition), and (ii) any Indebtedness secured thereby is permitted under
Sections 9.3(e), (i) or (u);
 
(q)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases (other than Capitalized Leases) or licenses entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;
 
(r)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Holdings,
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;
 
(s)            Liens solely on, or consisting of, any cash earnest money
deposits made by Holdings, the Borrower or any of the Restricted Subsidiaries in
connection with an Acquisition permitted under this Agreement or any other
Investment or any letter of intent or purchase agreement permitted hereunder;
 
(t)            ground leases in respect of real property on which facilities
owned or leased by Holdings, the Borrower or any of its Subsidiaries are
located;
 
(u)           purported Liens evidenced by the filing of precautionary UCC and
PPSA financing statements or similar public filings;
 
(v)           Liens securing obligations in respect of Indebtedness permitted
under Section 9.3(p)(i) and obligations in respect of any Secured Hedge
Agreement and any Cash Management Obligation (in each case, as defined in the
ABL Facility Credit Agreement) permitted under Section 9.3(p)(ii) (or, in each
case, any Permitted Refinancing in respect thereof, and subject to the
Intercreditor Agreement or, in the case of any Permitted Refinancing thereof,
another intercreditor agreement containing terms, taken as a whole, that are at
least as favorable to the Secured Parties as those contained in the
Intercreditor Agreement, taken as a whole);
 
 
118

--------------------------------------------------------------------------------

 
 
(w)           Liens (i) of a collecting bank arising under Section 4-208 of the
UCC on the items in the course of collection, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry;
 
(x)            any zoning, building code or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;
 
(y)           the modification, replacement, renewal or extension (or successive
modifications, replacements, renewals or extensions), in whole or in part, of
any Lien permitted by clauses (b) and (p) of this Section 9.1; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 9.3(e),
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 9.3;
 
(z)            rights of set-off against credit balances of the Borrower or any
of its Restricted Subsidiaries with Credit Card Issuers or Credit Card
Processors (each as defined in the ABL Facility Credit Agreement) or amounts
owing by such Credit Card Issuers or Credit Card Processors to the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business, but not
rights of set-off against any other property or assets of the Borrower or any of
its Restricted Subsidiaries pursuant to the Credit Card Agreements (as defined
in the ABL Facility Credit Agreement), as in effect on the date hereof, to
secure the obligations of the Borrower or any of its Restricted Subsidiaries to
the Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks;
 
(aa)          without duplication of any other clause of this Section 9.1, other
Liens securing obligations outstanding in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding;
 
(bb)          Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course of business and not given in
connection with the issuance of Indebtedness or (ii) relating to pooled deposit
or sweep accounts of Holdings, the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries;
 
(cc)          Liens on the Equity Interests of Unrestricted Subsidiaries or
Joint Ventures; provided that any such Lien is in favor of a creditor or partner
of such Unrestricted Subsidiary or Joint Venture, as applicable;
 
(dd)         Liens of the Escrow Agent on the Escrowed Funds and any Lien
contemplated under the Escrow Agreement; and
 
 
119

--------------------------------------------------------------------------------

 
 
(ee)          customary Liens granted to an indenture trustee or similar
representative to secure fees, expenses and other amounts owed to such Person
under the terms of the related indenture or other definitive documentation.
 
SECTION 9.2         Investments.
 
Make or hold any Investments, except, subject to the provisions of the last
paragraph of Section 9.14:
 
(a)           Investments by Holdings, the Borrower or any of the Restricted
Subsidiaries in assets that are, and the use of, cash and Cash Equivalents;
 
(b)           loans or advances to officers, directors, employees and
consultants of Holdings (or any direct or indirect parent thereof), the Borrower
or any of the Restricted Subsidiaries (i) for reasonable business-related
travel, entertainment, relocation and similar ordinary business purposes, (ii)
in connection with such Person’s purchase of Equity Interests of the Borrower or
Holdings (or any direct or indirect parent thereof) and (iii) for any other
purpose, in an aggregate principal amount outstanding under this clause (iii)
not to exceed $5,000,000;
 
(c)           Investments (i) by the Borrower or any Restricted Subsidiary that
is a Loan Party in the Borrower or any Restricted Subsidiary that is a Loan
Party, (ii) by any Non-Loan Party in any other Non-Loan Party that is a
Restricted Subsidiary, (iii) by any Non-Loan Party in the Borrower or any
Restricted Subsidiary that is a Loan Party and (iv) without duplication of any
other clauses of this Section 9.2, by any Loan Party in any Non-Loan Party that
is a Restricted Subsidiary; provided that (A) any such Investments made pursuant
to this clause (iv) in the form of intercompany loans shall be evidenced by
notes that have been pledged to the extent required by the Collateral Documents,
the Collateral and Guarantee Requirement, Section 8.11 or Section 8.13
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Effective
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Effective Date (or such later date as may be consented
to by the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed))) and (B) the aggregate amount of Investments made
pursuant to this clause (iv) shall not exceed $15,000,000 at any time
outstanding (determined at the time such Investment was made);
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
 
(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 9.1, 9.3
(other than 9.3(c)(ii) or (d)), 9.4 (other than 9.4(c)(ii), (d) or (e)), 9.5
(other than 9.5(d)(ii) or (e)) and 9.6 (other than 9.6(d) or (g)(iv)),
respectively;
 
 
120

--------------------------------------------------------------------------------

 
 
(f)            Investments existing on the date hereof or made pursuant to
legally binding commitment in existence on the Effective Date, in each case, set
forth on Schedule 9.2(f) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 9.2(f) is not increased from
the amount of such Investment on the Effective Date except pursuant to the terms
of such Investment as of the Effective Date (including the terms of any legally
binding commitment in respect thereof in effect as of the Effective Date) or as
otherwise permitted by another clause of this Section 9.2;
 
(g)           Investments in Swap Contracts permitted under Section 9.3;
 
(h)           promissory notes and other non-cash consideration that is
permitted to be received in connection with Dispositions permitted by Section
9.5;
 
(i)            Permitted Acquisitions;
 
(j)            Investments made to effect the Transaction;
 
(k)           Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy, workout, recapitalization or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers, suppliers or other issuer of
an Investment or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
 
(l)            loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such direct or
indirect parent) in accordance with Section 9.6(f) or (g);
 
(m)           without duplication of any other clauses of this Section 9.2,
other Investments that do not exceed when combined with all Restricted Payments
made under Section 9.6(k), the greater of $40,000,000 and 2.0% of Total Assets
(determined as of the date such Investment was made) in the aggregate at any
time outstanding;
 
(n)           advances of payroll payments to employees in the ordinary course
of business;
 
(o)           Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of Holdings (or any direct or
indirect parent thereof);
 
(p)           Investments held by a Restricted Subsidiary acquired after the
Effective Date or of a Person merged into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 9.4 after the Effective
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
 
121

--------------------------------------------------------------------------------

 
 
(q)           Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;
 
(r)            without duplication of any other clause of this Section 9.2, the
Borrower and the Restricted Subsidiaries may make other Investments from the
Available Amount as long as the Payment Conditions are satisfied with respect
thereto;
 
(s)           Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment made pursuant to clauses (c)(iv),
(i) or (m) of this Section 9.2.
 
(t)            Guarantees by the Borrower or any of the Restricted Subsidiaries
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
 
(u)           Investments consisting of cash earnest money deposits made in
accordance with Section 9.1(s);
 
(v)           Investments in Joint Ventures in an aggregate amount outstanding
at any time under this clause (v) not to exceed $15,000,000;
 
(w)           Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
 
(x)            Investments consisting of purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property in the ordinary course of
business; and
 
(y)           to the extent constituting an Investment, the exercise by Holdings
of its rights under the Shareholders Agreement.
 
SECTION 9.3         Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, other than, subject to the provisions of the last
paragraph of Section 9.14:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           (i) Indebtedness existing on the date hereof set forth on Schedule
9.3(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the date hereof; provided that all such Indebtedness of any Loan
Party owed to any Non-Loan Party shall be subject to the Intercompany
Subordination Agreement;
 
(c)           (i) Guarantees by the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of the Restricted Subsidiaries
otherwise permitted hereunder (other than Guarantees by a Loan Party of
Indebtedness of a Non-Loan Party and except that a Restricted Subsidiary that is
not a Loan Party may not, by virtue of this Section 9.3(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 9.3); provided that (A) no Guarantee by any Restricted Subsidiary
of any Junior Financing shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Obligations substantially on the
terms set forth in the Guaranty, and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms (taken as a whole) at least as favorable to the Lenders as
those contained in the subordination terms of such Indebtedness (taken as a
whole), and (ii) any Guarantee by a Loan Party of Indebtedness of a Restricted
Subsidiary that would have been permitted as an Investment by such Loan Party in
such Restricted Subsidiary under Section 9.2(c);
 
 
122

--------------------------------------------------------------------------------

 
 
(d)           Indebtedness of the Borrower or any of the Restricted Subsidiaries
owing to the Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 9.2; provided that all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the Intercompany Subordination Agreement;
 
(e)           (i) Capitalized Lease Obligations of the Borrower and the
Restricted Subsidiaries, (ii) mortgage financings and other purchase money
obligations or Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries or (iii) Disqualified Equity Interests issued by the Borrower or
any of the Restricted Subsidiaries, in each case, incurred to finance the
acquisition, lease, construction, repair, replacement or improvement of
property, real or personal, and whether through the direct purchase of property
or the Equity Interests of any Person owning such property; provided that such
Indebtedness or Disqualified Equity Interests is incurred prior to or within two
hundred seventy (270) days after the applicable acquisition, lease,
construction, repair, replacement or improvement; provided further that the
aggregate principal amount of such Indebtedness and Disqualified Equity
Interests at any one time outstanding incurred pursuant to this clause (e) (and
any Permitted Refinancing thereof) shall not exceed the greater of $50,000,000
and 2.75% of Total Assets (measured at the time of incurrence); provided,
further, that the aggregate principal amount of such Indebtedness incurred on
behalf of or representing Guarantees of Indebtedness of Joint Ventures of the
Borrower or any Restricted Subsidiary under this clause (e) shall not exceed
$10,000,000 at any time outstanding;
 
(f)            Indebtedness in respect of Swap Contracts that are not for
speculative purposes and that are designed to hedge against Holdings’, the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks;
 
(g)           Indebtedness representing deferred compensation to employees of
the Borrower and its Subsidiaries incurred in the ordinary course of business;
 
(h)           Indebtedness to future, current or former officers, directors,
managers, consultants and employees of the Borrower (or any direct or indirect
parent thereof) and its Restricted Subsidiaries, their respective estates,
spouses or former spouses, in each case, to finance the purchase or redemption
of Equity Interests of the Borrower (or any direct or indirect parent of the
Borrower) permitted by Section 9.6(f);
 
 
123

--------------------------------------------------------------------------------

 
 
(i)            Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in an Acquisition permitted under this Agreement, any other
Investment expressly permitted hereunder or any Disposition, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments; provided, in
the case of any Disposition, any such Indebtedness shall at no time exceed the
gross proceeds, including the Fair Market Value of non-cash proceeds (measured
at the time received and without giving effect to any subsequent changes in
value), actually received by the Borrower and its Restricted Subsidiaries in
connection with such Disposition;
 
(j)            Indebtedness consisting of obligations of the Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements with employees incurred by such Person in connection with the
Transaction and Acquisitions expressly permitted under this Agreement or any
other Investment expressly permitted hereunder;
 
(k)           Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;
 
(l)            Indebtedness or Disqualified Equity Interests of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount or liquidation
preference at any time outstanding not to exceed the greater of $75,000,000 and
4.0% of Total Assets (measured at the time of incurrence);
 
(m)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in ordinary course supply
arrangements;
 
(n)           Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other benefits to employees, former employees or
their families or property, casualty or liability insurance or self-insurance or
letters of credit in connection with the maintenance, or pursuant to the
requirements, of environmental or other permits or licenses from Governmental
Authorities, or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims;
 
(o)           obligations (including reimbursement obligations with respect to
letters of credit and bank guarantees) in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of the Restricted Subsidiaries, in
each case in the ordinary course of business or consistent with past practice or
industry practice;
 
(p)           (i) Indebtedness in an aggregate principal amount not to exceed
$225,000,000 at any time outstanding under the ABL Facility and (ii) the amount
of obligations in respect of (ii)(A) obligations under Secured Hedge Agreements
and (B) Cash Management Obligations (in the case of each of the foregoing
clauses (A) and (B), as defined in the ABL Facility Credit Agreement) at any
time outstanding and not incurred in violation of Section 9.3(f), in each case
and, in respect of clauses (i) and (ii), any Permitted Refinancing thereof;
 
 
124

--------------------------------------------------------------------------------

 
 
(q)           (i) Indebtedness in respect of the Senior Notes (including any
guarantees thereof) and (ii) any Permitted Refinancing thereof;
 
(r)            Indebtedness incurred by a Non-Loan Party which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
clause (r) and then outstanding, does not exceed $25,000,000, at any one time
outstanding;
 
(s)           other unsecured Indebtedness of the Borrower or any Subsidiary
Guarantor; provided that (i) the maturity date and Weighted Average Life to
Maturity of such Indebtedness are at least ninety-one (91) days after the Latest
Maturity Date determined at the time of incurrence of such Indebtedness (and any
Permitted Refinancing thereof); (ii) no Event of Default exists immediately
prior to, or would thereafter result from, the incurrence of such Indebtedness;
(iii) the Total Leverage Ratio as of the end of the most recently ended Test
Period for which financial statements have been or are required to have been
delivered pursuant to Section 7.1(a) or (b) shall not be greater than 4.50 to
1.00 after giving Pro Forma Effect to the incurrence of such Indebtedness as if
such Indebtedness had been incurred as of the first day of such period; and (iv)
the terms and conditions of such Indebtedness (except (A) as otherwise provided
in clause (i) above, (B) with respect to pricing (including interest rate, fees,
funding discounts and other pricing terms), prepayment or other premiums,
optional prepayment or redemption terms and subordination, and (C) for covenants
or other provisions applicable only to periods after the Latest Maturity Date
determined at the time of incurrence of such Indebtedness) are (taken as a
whole) are no more favorable to the lenders or holders providing such
Indebtedness than those under the Loan Documents, taken as a whole (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the material
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause (iv)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees));
 
(t)            Indebtedness in respect of letters of credit issued for the
account of any of the Subsidiaries of Holdings to finance the purchase of
inventory so long as (x) such Indebtedness is unsecured and (y) the aggregate
principal amount of such Indebtedness does not exceed $7,500,000 at any time;
 
(u)           Indebtedness or Disqualified Equity Interests (i) of the Borrower
or any Restricted Subsidiary incurred to finance any Acquisition permitted under
this Agreement and any Permitted Refinancing thereof, (ii) of any Person that
becomes a Restricted Subsidiary after the date hereof, which Indebtedness or
Disqualified Equity Interests is existing at the time such Person becomes a
Restricted Subsidiary, and is not incurred in contemplation of such Person
becoming a Restricted Subsidiary that is non-recourse to the Borrower, Holdings
or any other Restricted Subsidiary (other than any Subsidiary of such Person
that is a Subsidiary on the date such Person becomes a Restricted Subsidiary)
and is either (A) unsecured or (B) secured only by Liens on the assets of such
Restricted Subsidiary permitted under Section 9.1(p) and, in each case, any
Permitted Refinancing thereof, and (iii) of the Borrower or any Restricted
Subsidiary incurred or assumed in connection with any Acquisition permitted
under this Agreement that is secured only by Liens permitted under Section
9.1(p) (and any Permitted Refinancing of any of the foregoing), so long as the
aggregate principal amount of such Indebtedness or Disqualified Equity Interests
and all Indebtedness or Disqualified Equity Interests resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to clause (u)(i)
above and this clause (u)(iii) does not exceed $35,000,000 in the aggregate at
any one time outstanding together with all other Indebtedness or Disqualified
Equity Interests incurred or assumed by Non-Loan Parties under this Section
9.3(u);
 
 
125

--------------------------------------------------------------------------------

 
 
(v)           Indebtedness due to any landlord in connection with the financing
by such landlord of leasehold improvements;
 
(w)           Indebtedness of the Borrower or any Restricted Subsidiary
supported by, and recourse only to, a letter of credit permitted under this
Section 9.3, in a principal amount not in excess of the face amount of such
letter of credit; and
 
(x)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (w) above.
 
The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness or Disqualified
Equity Interests, as applicable, the accretion of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies shall not be deemed to be an incurrence of Indebtedness or
Disqualified Equity Interests for purposes of this Section 9.3.
 
SECTION 9.4        Fundamental Changes.  Merge, amalgamate, dissolve, liquidate,
consolidate with or into or wind up or convert into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:
 
(a)           Holdings or any Restricted Subsidiary may merge, consolidate or
amalgamate with or into, or convert or wind up into the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger, consolidation, amalgamation, conversion or
winding up does not result in the Borrower ceasing to be organized under the
Laws of the United States, any state thereof or the District of Columbia, and
(z) in the case of a merger, consolidation or amalgamation of Holdings with and
into or converting or winding up into the Borrower, Holdings shall not be an
obligor in respect of any Indebtedness that is not permitted to be Indebtedness
of the Borrower under this Agreement, shall have no direct Subsidiaries at the
time of such merger, consolidation, amalgamation, conversion or winding up other
than the Borrower and, after giving effect to such merger, consolidation,
amalgamation, conversion or winding up, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent;
 
 
126

--------------------------------------------------------------------------------

 
 
(b)           (i) any Restricted Subsidiary that is not a Loan Party may merge,
consolidate or amalgamate with or into or convert or wind up into any other
Restricted Subsidiary of the Borrower that is not a Loan Party, (ii) any
Restricted Subsidiary may merge, consolidate or amalgamate with or into or
convert or wind up into any other Restricted Subsidiary of the Borrower that is
a Loan Party, (iii) any merger, consolidation, amalgamation, conversion or
winding up the sole purpose of which is to reincorporate or reorganize a Loan
Party in another jurisdiction in the United States shall be permitted and (iv)
any Restricted Subsidiary may wind up, liquidate, convert or dissolve or change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower and the Restricted Subsidiaries and is not
materially disadvantageous to the Lenders; provided, in the case of clauses (ii)
through (iv) of this paragraph (b), that (A) no Event of Default shall result
therefrom, (B) no Change of Control shall result therefrom and (C) the surviving
Person (or, with respect to clause (iv), the Person who receives the assets of
such dissolving or liquidated Restricted Subsidiary that is a Guarantor) shall
be a Loan Party;
 
(c)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) such Investment must be a permitted Investment in a Restricted Subsidiary
which is not a Loan Party in accordance with Section 9.2 (other than clause (e)
thereof) and must be a permitted Disposition in accordance with Section 9.5;
 
(d)           so long as no Default would exist immediately after giving effect
thereto, the Borrower may merge, consolidate or amalgamate with or into, or
convert into, any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger, consolidation, amalgamation or conversion is not the Borrower
(any such Person, the “Successor Borrower”), (A) the Successor Borrower shall be
an entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have by a supplement to the
Guaranty confirmed that its Guarantee of the Obligations shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger, consolidation or amalgamation,
shall have by a supplement to the Security Agreement confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (E) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger, consolidation or amalgamation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Collateral Agent) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger, consolidation, amalgamation or conversion and such supplement to this
Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;
 
 
127

--------------------------------------------------------------------------------

 
 
(e)           so long as no Default would exist immediately after giving effect
thereto, any Restricted Subsidiary may merge, consolidate, amalgamate with or
into, or convert or wind up into any other Person in order to effect an
Investment permitted pursuant to Section 9.2 (other than Section 9.2(e));
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of the Restricted Subsidiaries,
shall have complied with the applicable requirements of Sections 8.11 and 8.13;
 
(f)            the Transaction may be consummated; and
 
(g)           so long as no Default would exist immediately after giving effect
thereto, a merger, dissolution, liquidation, consolidation, amalgamation,
conversion, winding up or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 9.5 (other than Section 9.5(e)).
 
SECTION 9.5         Dispositions.  Make any Disposition, except:
 
(a)           Dispositions of obsolete, worn out or damaged property or
equipment, whether now owned or hereafter acquired, in the ordinary course of
business;
 
(b)           Dispositions of inventory and goods held for sale in the ordinary
course of business;
 
(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property; provided that to the extent the property
being transferred constitutes Term Priority Collateral, such replacement
property shall constitute Term Priority Collateral;
 
(d)           Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party (i)
the transferee thereof must be a Loan Party, (ii) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition must be a permitted Investment in a Restricted Subsidiary that is
not a Loan Party in accordance with Section 9.2 (other than Section 9.2(e)) or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair value (as determined by the
Person making such Disposition in good faith) and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with Section 9.2
(other than Section 9.2(e) or (h));
 
(e)           Dispositions permitted by Section 9.2 (other than Section 9.2(e)),
Section 9.4 (other than Section 9.4(g)) and Section 9.6 (other than Section
9.6(d)) and Liens permitted by Section 9.1 (other than Section 9.1(m)(ii));
 
 
128

--------------------------------------------------------------------------------

 
 
(f)            Dispositions of property pursuant to Permitted Sale-Leaseback
Transactions;
 
(g)           any issuance or sale of Equity Interests in, or issuance or sale
of Indebtedness or other securities of, an Unrestricted Subsidiary;
 
(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;
 
(i)            Dispositions of property subject to Recovery Events;
 
(j)            Dispositions of property (other than in connection with any sale
and leaseback transaction) not otherwise permitted under this Section 9.5;
provided that: (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default would exist immediately after giving effect thereto), no Default
would exist immediately after giving effect to such Disposition; and (ii) the
Borrower or any of the Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than Liens permitted by
Section 9.1); provided, however, that for the purposes of this clause (ii), (A)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the payment in cash of the Obligations
(other than contingent indemnification and reimbursement obligations as to which
no claim has been asserted by the Person entitled thereto), that are assumed by
the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash (to the extent of the cash received) within one hundred
eighty (180) days following the closing of the applicable Disposition and (C)
any Designated Non-Cash Consideration received in respect of such Disposition
having an aggregate Fair Market Value as determined by the Borrower in good
faith, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
the greater of $25,000,000 and 1.5% of Total Assets (measured at the time such
Designated Non-Cash Consideration is received), with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
 
(k)           Dispositions of Investments in Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
Joint Venture parties set forth in Joint Venture arrangements and similar
binding arrangements;
 
(l)           bulk sales or other Dispositions of the inventory of a Loan Party
not in the ordinary course of business in connection with Store closings, at
arm’s length;
 
 
129

--------------------------------------------------------------------------------

 
 
(m)           the unwinding of any Swap Contract;
 
(n)           the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any IP Rights that are
immaterial to the business of the Borrower and the Restricted Subsidiaries,
taken as a whole;
 
(o)           to the extent allowable under Section 1031 of the Code (or
comparable or successor provision) of comparable or greater market value or
usefulness to the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Restricted Subsidiaries that is not in contravention of Section
9.7;
 
(p)           Dispositions of accounts receivable in connection with the
collection or compromise thereof other than in connection with a financing
transaction;
 
(q)           sales or other Dispositions by the Borrower or any Restricted
Subsidiary of assets in connection with the closing or sale of a Store in the
ordinary course of business of the Borrower and its Subsidiaries which consist
of leasehold interests in the premises of such Store, the equipment and fixtures
located at such premises and the books and records relating directly to the
operations of such Store; provided that as to each and all such sales and
closings, (A) no Event of Default shall result therefrom and (B) each such sale
shall be on commercially reasonable prices and terms in a bona fide arm’s length
transaction; and
 
(r)            Dispositions of cash and Cash Equivalents;
 
provided that any Disposition of any property pursuant to this Section 9.5
(except pursuant to Sections 9.5(a), (e), (i), (k), (m), (n), (o) and (p) and
except for Dispositions from the Borrower or a Restricted Subsidiary that is a
Loan Party to the Borrower or a Restricted Subsidiary that is a Loan Party),
shall be for no less than the Fair Market Value of such property at the time of
such Disposition as determined by the Borrower in good faith.  To the extent any
Collateral is Disposed of as expressly permitted by this Section 9.5 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by a Responsible Officer of the Borrower that such
Disposition is permitted by this Agreement, the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.
 
SECTION 9.6        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except, subject to the provisions of the
last paragraph of Section 9.14:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any of its other Restricted Subsidiaries and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);
 
 
130

--------------------------------------------------------------------------------

 
 
(b)           the Borrower and each of the Restricted Subsidiaries may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 9.3) of such Person;
 
(c)            Restricted Payments used to fund the Transaction and the payment
of any fees and expenses incurred in connection with the Transaction or owed by
the Borrower or any direct or indirect parent of the Borrower or the Restricted
Subsidiaries to Affiliates, and any other payments made, including any such
payments made to any direct or indirect parent of the Borrower to enable it to
make payments in connection with the consummation of the Transaction or as
contemplated by the Acquisition Documents, whether payable on the Effective Date
or thereafter, in each case, to the extent permitted by Section 9.8 and set
forth on Schedule 9.6(c);
 
(d)           to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 9.2 (other than
Section 9.2(e) or (l)) or 9.4 (other than a merger, amalgamation or
consolidation of Holdings and the Borrower);
 
(e)           repurchases of Equity Interests in Holdings, the Borrower or any
of the Restricted Subsidiaries deemed to occur upon the non-cash exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
 
(f)            the Borrower may pay (or make Restricted Payments to allow
Holdings or any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
Holdings (or of any direct or indirect parent of Holdings) held directly or
indirectly by any future, present or former employee, director or consultant (or
any spouses, former spouses, successors, executors, administrators, estate or
tax planning entities, heirs, legatees or distributees of any of the foregoing)
of the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or any agreement or arrangement with
any employee, director or consultant of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries in an aggregate amount after
the Effective Date together with the aggregate amount of loans and advances to
Holdings made pursuant to Section 9.2(l) in lieu of Restricted Payments
permitted by this clause (f) not to exceed $10,000,000 in any calendar year
(with any unused amounts in any calendar year being carried over to the two
immediately succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $30,000,000 in any calendar year); provided,
that such amount in any calendar year may be increased by an amount not to
exceed the sum of:
 
(i)            the cash proceeds of key man life insurance policies received by
the Borrower, any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) or any of the Restricted Subsidiaries after the
Effective Date, other than in connection with, or pursuant to, the Equity
Contribution; plus
 
 
131

--------------------------------------------------------------------------------

 
 
(ii)           the cash proceeds received by the Borrower or any of the
Restricted Subsidiaries from the sale of Qualified Equity Interests (other than
any amount designated as a Cure Amount (as defined in the ABL Facility Credit
Agreement) or any amount increasing the Available Amount) of the Borrower or any
direct or indirect parent of the Borrower (to the extent contributed to the
Borrower) to members of management, directors or consultants of the Borrower and
the Restricted Subsidiaries or any direct or indirect parent of the Borrower
that occurs after the Effective Date; plus
 
(iii)          the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of the Borrower or any of the Restricted
Subsidiaries or any of the Borrower’s direct or indirect parents in connection
with the Transaction that are foregone in return for the receipt of Equity
Interests of the Borrower or any of its direct or indirect parents; minus
 
(iv)          the aggregate amount of Restricted Payments previously made with
the cash proceeds described in foregoing clauses (i), (ii), and (iii);
 
(g)           the Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:
 
(i)            the proceeds of which will be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) foreign,
federal, state or local income taxes (as the case may be) imposed directly on
such parent in respect of which a consolidated, combined, unitary or affiliated
return is filed by Holdings (or such direct or indirect parent) that includes
the Borrower and/or any of its Subsidiaries, to the extent such income tax
liability does not exceed the lesser of (A) the taxes that would have been
payable by the Borrower and/or its Restricted Subsidiaries as a stand-alone
group and (B) the actual tax liability of Holdings’ consolidated, combined,
unitary or affiliated group (or, if Holdings is not the parent of the actual
group, the taxes that would have been paid by Holdings, the Borrower and/or the
Borrower’s Restricted Subsidiaries as a stand-alone group), reduced by any such
taxes paid or to be paid directly by the Borrower or its Restricted
Subsidiaries;
 
(ii)           the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) operating costs
and expenses of Holdings or its direct or indirect parents incurred in the
ordinary course of business and other corporate overhead costs and expenses,
which are incurred in the ordinary course of business to the extent attributable
to the ownership or operations of the Borrower and its Subsidiaries;
 
(iii)          the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes
and other fees, taxes and expenses required to maintain its (or any of such
direct or indirect parent’s) corporate existence to the extent attributable to
the ownership or operations of the Borrower and its Subsidiaries;
 
(iv)          to finance any Investment permitted to be made pursuant to Section
9.2; provided that (A) such Restricted Payment shall be made concurrently with
the closing of such Investment (and no earlier than one (1) Business Day prior
to the closing of such Investment), (B) such parent shall, immediately following
the closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Restricted Subsidiary or (2)
the merger, consolidation, amalgamation, conversion, winding up or Disposition
(to the extent permitted in Section 9.4) of the Person formed or acquired into
the Borrower or a Restricted Subsidiary in order to consummate such Investment,
in each case, in accordance with the requirements of Sections 8.11, 8.13 and
9.2, (C) such direct or indirect parent company and its Affiliates (other than
the Borrower or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction, except to the extent the Borrower
or a Restricted Subsidiary could have given such consideration or made such
payment in compliance with Section 9.8, (D) any property received by the
Borrower shall not increase the Available Amount pursuant to clause (c) of the
definition thereof and (E) such Investment shall be deemed to be made by the
Borrower or such Restricted Subsidiary pursuant to a provision of Section 9.2
(other than clause (o) thereof);
 
 
132

--------------------------------------------------------------------------------

 
 
(v)           the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering of such parent;
 
(vi)          the proceeds of which (A) shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries or (B) shall be used to make payments
permitted under Sections 9.8(c), (g) and (i) (but only to the extent such
payments have not been and are not expected to be made by the Borrower or a
Restricted Subsidiary); and
 
(vii)         the proceeds of which shall be used to pay interest and/or
principal on Indebtedness the proceeds of which Indebtedness have been
contributed to the Borrower or any of its Restricted Subsidiaries and that has
been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
incurred in accordance with Section 9.3 and any such interest in respect of such
Indebtedness paid or required to be paid by the Borrower or any of its
Restricted Subsidiaries is included in Consolidated Interest Expense;
 
(h)           Holdings, the Borrower or any of the Restricted Subsidiaries may
pay cash in lieu of the issuance of fractional Equity Interests upon the
exercise of options or warrants or the conversion or exchange of Equity
Interests of any such Person or such Person’s direct or indirect parents;
 
(i)            the declaration and payment of dividends on the Borrower’s common
stock (or a dividend or other distribution to any direct or indirect parent of
the Borrower to fund the payment by such direct or indirect parent of the
Borrower of dividends on such entity’s common stock) following the first public
offering of the Borrower’s common stock or the common stock of any of its direct
or indirect parents after the Effective Date, of up to 6.0% per annum of the net
proceeds received by or contributed to the Borrower in or from any such public
offering, other than public offerings with respect to the Borrower’s common
stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;
 
 
133

--------------------------------------------------------------------------------

 
 
(j)            repurchases of Equity Interests (i) deemed to occur upon the
non-cash exercise of options by the delivery of Equity Interests in satisfaction
of the exercise price of such options or (ii) in consideration of withholding or
similar Taxes payable directly or indirectly by any future, present or former
employee, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, estate or tax planning entities, heirs,
legatees or distributes of any of the foregoing), including deemed repurchases
in connection with the exercise of stock options;
 
(k)            without duplication of any other clauses of this Section 9.6,
other Restricted Payments in an aggregate amount, when combined with any
Investments made under Section 9.2(m), not to exceed the greater of $40,000,000
and 2.0% of Total Assets (measured at the time made);
 
(l)             Restricted Payments out of the Available Amount so long as the
Payment Conditions shall have been satisfied with respect thereto;
 
(m)           Restricted Payments made with the proceeds of Excluded
Contributions; provided that (i) the aggregate amount of such Restricted
Payments does not exceed $10,000,000 in any Fiscal Year, (ii) no Event of
Default would result immediately thereafter from the making of any such
Restricted Payment, (iii) each such Restricted Payment shall be made within one
year following the receipt of the related Excluded Contributions, and (iv) there
is no increase in the Revolving Credit Outstandings (under and as defined in the
ABL Facility Credit Agreement) immediately after giving effect thereto.
 
(n)           Restricted Payments by the Borrower, including to a direct or
indirect parent of the Borrower, for the purpose of funding the obligation to
repurchase shares pursuant to the Rollover Investor Put in an aggregate amount
not to exceed $37,500,000; provided that, with respect to such Restricted
Payment pursuant to this clause (n), at the time of such Restricted Payment and
after giving pro forma effect thereto, the Total Leverage Ratio would not exceed
3.25 to 1.00;
 
(o)           the payment of any dividend or distribution within sixty (60) days
after the date of declaration thereof, if at the date of declaration (i) such
payment would have complied with the provisions of this Agreement and (ii) no
Event of Default occurred and was continuing;
 
(p)           payments or distributions to dissenting stockholders pursuant to
applicable Law, pursuant to or in connection with the Acquisition Documents; and
 
(q)           the distribution, by dividend or otherwise, of Equity Interests
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries.
 
SECTION 9.7        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Effective Date or
any business reasonably related or ancillary thereto.
 
 
134

--------------------------------------------------------------------------------

 
 
SECTION 9.8        Transactions with Affiliates.  Enter into any transaction of
any kind with any Affiliate (other than Holdings) of the Borrower, whether or
not in the ordinary course of business, other than:
 
(a)           transactions between or among the Borrower or any of the
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction;
 
(b)           transactions on terms not materially less favorable to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;
 
(c)           the execution of the Transaction and the payment of fees and
expenses related to the Transaction, other than in connection with any Sponsor
Management Agreement and the Lease Letter Agreement;
 
(d)           the issuance of Equity Interests of Holdings to any officer,
director, employee or consultant of the Borrower or any of its Subsidiaries or
any direct or indirect parent of Holdings in connection with the Transaction;
 
(e)           the entering into of any Sponsor Management Agreement or any other
agreement (and any amendment or modification of any such agreement) to pay, and
the payment of management, consulting, monitoring, advisory, termination and
other fees, indemnities, expenses and reimbursements to the Sponsors pursuant to
any Sponsor Management Agreement (plus any unpaid management, consulting,
monitoring, advisory and other fees, indemnities, expenses and reimbursements
accrued in any prior year) and any Sponsor Termination Fees pursuant to any
Sponsor Management Agreement in an aggregate amount not in excess of $5,000,000
in any fiscal year; provided that during any period in which an Event of Default
shall have occurred and be continuing or would immediately thereafter result
from the making of such payment, the annual fixed management fee and any
termination fees pursuant to any Sponsor Management Agreement may accrue, but
not be paid, and following the waiver or cure of such Event of Default, such
accrued management fee may be paid to the Sponsors; provided, further, that any
payment not made in any Fiscal Year may be carried forward and paid in any
succeeding Fiscal Year;
 
(f)            the issuance of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Borrower or any direct or
indirect parent of the Borrower or of a Restricted Subsidiary, as appropriate,
in good faith;
 
(g)           the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnities provided on behalf of, directors, officers,
employees and consultants of Holdings, the Borrower and the Restricted
Subsidiaries or any direct or indirect parent of Holdings;
 
 
135

--------------------------------------------------------------------------------

 
 
(h)           any agreement, instrument or arrangement as in effect as of the
Effective Date and set forth on Schedule 9.8(h), or any amendment thereto (so
long as any such amendment, taken together with all other amendments thereto
since the Effective Date, is not more adverse to the Lenders in any material
respect as compared to the applicable agreement as in effect on the Effective
Date) or any transaction contemplated thereby as determined in good faith by the
Borrower;
 
(i)             Investments permitted under Section 9.2;
 
(j)             Restricted Payments permitted under Section 9.6;
 
(k)            payments by the Borrower and any of the Restricted Subsidiaries
to the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the Board of Directors of the
Borrower in good faith;
 
(l)            transactions in which the Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of clause (b) of this Section 9.8;
 
(m)           the issuance of Qualified Equity Interests of Holdings to any
Permitted Holder or to any member of the Management Group;
 
(n)            payments to or from, and transactions with, Joint Ventures (other
than Joint Ventures in which any Affiliate of the Borrower (other than the
Borrower and its Restricted Subsidiaries) has an ownership or control interest)
in the ordinary course of business to the extent otherwise permitted under
Section 9.2;
 
(o)           employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers, employees or consultants
in the ordinary course of business;
 
(p)           the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, the Acquisition
Documents, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Effective Date (other than any Sponsor Management Agreement) and any
amendment thereto or similar transactions, arrangements or agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of the Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
arrangement or agreement or under any similar transaction, arrangement or
agreement entered into after the Effective Date shall only be permitted by this
clause (p) to the extent that the terms of any such existing transaction,
arrangement or agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, arrangement or agreement as in
effect on the Effective Date in the reasonable determination of a Responsible
Officer of the Borrower;
 
 
136

--------------------------------------------------------------------------------

 
 
(q)           transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and the Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Borrower, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party;
 
(r)            the entering into of any tax sharing agreement or arrangement and
payments made with respect thereto, in each case between or among the Borrower
(and/or any direct or indirect parent thereof) and its Subsidiaries; provided
that in each case the amount of such payments in any taxable year does not
exceed the amount that the Borrower, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent of the amount received from
Unrestricted Subsidiaries) would be required to pay in respect of foreign,
federal, state and local taxes for such taxable year were the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such direct or indirect
parent company of the Borrower;
 
(s)           transactions between the Borrower or any Restricted Subsidiaries
and any Person other than an Unrestricted Subsidiary which would constitute a
transaction with an Affiliate solely because a director of such Person is also a
director of the Borrower or any direct or indirect parent of the Borrower;
provided, however, that such director abstains from voting as a director of the
Borrower or such direct or indirect parent, as the case may be, on any matter
involving such other Person;
 
(t)            any contribution to the capital of the Borrower;
 
(u)           the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Lease Letter
Agreement; and
 
(v)           pledges of Equity Interests of Unrestricted Subsidiaries.
 
SECTION 9.9         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of (a)
any Restricted Subsidiary that is not a Loan Party to make Restricted Payments
to (directly or indirectly) or to make or repay loans or advances to any Loan
Party or to Guarantee the Obligations of any Loan Party under the Loan Documents
or (b) any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facility and the Obligations under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that:
 
 
137

--------------------------------------------------------------------------------

 
 
(i)            (x) exist on the date hereof (including the Acquisition
Documents) and (to the extent not otherwise permitted by this Section 9.9) are
listed on Schedule 9.9 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such Contractual Obligation;
 
(ii)           are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary and such Contractual Obligations are not
applicable to any other Person, or the properties of any other Person, other
than the Person and its Subsidiaries, or the property (and the proceeds and
products thereof) of the Person and its Subsidiaries, so acquired;
 
(iii)          represent Indebtedness of a Restricted Subsidiary that is not a
Loan Party that is permitted by Section 9.3, so long as such Contractual
Obligations will not materially affect the Borrower’s ability to make
anticipated principal or interest payments on the Loans (as determined in good
faith by the Borrower);
 
(iv)          are customary restrictions that arise in connection with (x) any
Lien permitted by Section 9.1 or any document or restriction governing or
evidencing such permitted Lien, and relate only to the property subject to such
Lien or (y) any Disposition permitted by Section 9.5 applicable pending such
Disposition solely to the assets subject to such Disposition;
 
(v)           are customary provisions in Joint Venture agreements and other
similar agreements applicable to Joint Ventures permitted under Section 9.2 and
applicable solely to such Joint Venture entered into in the ordinary course of
business;
 
(vi)          are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 9.3 but solely to the extent any
negative pledge or restriction on Lien relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof and, in
the case of the ABL Facility and any Permitted Refinancing thereof, permit the
Liens securing the Obligations without restriction (subject to the Intercreditor
Agreement);
 
(vii)         are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto;
 
(viii)        comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 9.3 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
 
 
138

--------------------------------------------------------------------------------

 
 
(ix)           are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;
 
(x)            are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
 
(xi)           are restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;
 
(xii)          are restrictions contained in the ABL Facility Credit Agreement,
the ABL Facility Documentation, the Senior Notes Indenture or the Senior Notes
and any Permitted Refinancing of any of the foregoing;
 
(xiii)         comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Effective Date and permitted under Section
9.3 that are, taken as a whole, in the good faith judgment of the Borrower, no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive, taken as a whole, than the restrictions contained in this
Agreement, taken as a whole), so long as the Borrower shall have determined in
good faith that such restrictions will not affect its obligation or ability to
make any payments required hereunder;
 
(xiv)        exist under or by reason of applicable Law;
 
(xv)         exist under or by reason of any Contractual Obligation of a Person
acquired by the Borrower or any Restricted Subsidiary in an Acquisition
permitted under this Agreement which was in existence at the time of such
Acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;
 
(xvi)        are restrictions contained in Letter of Credit Reimbursement
Agreements (as defined in the ABL Facility Credit Agreement as in effect on the
date hereof) and other standard documentation that any Issuer (as defined in the
ABL Facility Credit Agreement as in effect on the date hereof) requires to be
executed by any Loan Party with respect to the issuance of any Letter of Credit
(as defined in the ABL Facility Credit Agreement as in effect on the date
hereof);
 
(xvii)       are restrictions contained in the Escrow Agreement;
 
(xviii)      are restrictions contained in the Shareholders Agreement; or
 
(xix)         are imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xviii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such dividend and other restrictions than those contained in the dividend or
other restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
 
 
139

--------------------------------------------------------------------------------

 
 
For purposes of determining compliance with this Section 9.9, the subordination
of loans or advances made to Holdings, the Borrower or a Restricted Subsidiary
to other Indebtedness incurred by Holdings, the Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advance.
 
SECTION 9.10       Fiscal Year.
 
Make any change in its Fiscal Year; provided, however, that Holdings, the
Borrower and the Restricted Subsidiaries may, upon written notice to the
Administrative Agent, change their Fiscal Year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that the Borrower and the Administrative
Agent mutually agree, acting reasonably, are necessary to reflect such change in
fiscal year.
 
SECTION 9.11       Prepayments, Etc. of Junior Financing.
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Junior Financing (it being understood that
payments of regularly scheduled principal and interest and mandatory offers to
repay any Junior Financing or mandatory prepayments of principal, premium and
interest shall be permitted), except (i) so long as the Payment Conditions are
satisfied after giving effect thereto, any prepayment, redemption, purchase,
defeasance or other satisfaction of any Junior Financing may be made out of the
Available Amount; (ii) [Reserved]; (iii) the conversion (or exchange) of any
Junior Financing to Qualified Equity Interests or Indebtedness of any of
Holdings’ direct or indirect parents; (iv) the prepayment of Junior Financing of
the Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary; (v) any Permitted Refinancing of any Junior Financing;
(vi) any prepayment, redemption, purchase, defeasance or other satisfaction with
the Net Cash Proceeds of any Permitted Equity Issuance; (vii) the prepayment of
Junior Financing incurred pursuant to clauses  (e), (f), (h), (k) and (u) of
Section 9.3; and (viii) any prepayment, redemption, purchase, defeasance or
other satisfaction with the Net Cash Proceeds of any Permitted Sale-Leaseback
Transactions; provided that after giving pro forma effect thereto, the Senior
Secured Leverage Ratio would not exceed 2.75 to 1.00.
 
SECTION 9.12       Modification of Agreements.
 
Amend, modify or change in any manner materially adverse to the interest of the
Lenders (i) any term or condition of any Junior Financing Documentation (other
than as a result of a Permitted Refinancing thereof and in any event excluding
the ABL Facility and any Permitted Refinancing thereof and any Indebtedness
under the Loan Documents), (ii) any Constituent Documents of Holdings, the
Borrower or any Restricted Subsidiaries, (iii) any Sponsor Management Agreement
and (iv) the Shareholders Agreement, in each case, without the consent of the
Administrative Agent (not to be unreasonably withheld,  delayed or conditioned).
 
 
140

--------------------------------------------------------------------------------

 
 
SECTION 9.13      Holdings.  In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than the following (and
activities or operations incidental thereto):  (i) its ownership of the Equity
Interests of the Borrower, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents, the ABL Facility, any Senior Notes, or the Senior Notes Indenture,
the Lease Letter Agreement, the Shareholders Agreement, the Acquisition
Documents or the other agreements contemplated by the ABL Facility, the Senior
Notes, the Senior Notes Indenture and the Acquisition Documents, (iv) any public
offering of its common stock or any other issuance of its Equity Interests or
making payments or restricted payments with any amounts received in any
transaction permitted under Section 9.6, (v) the issuance of Qualified Equity
Interests, (vi) making contributions to the capital of its Subsidiaries, (vii)
guaranteeing the obligations of the Borrower and its Subsidiaries solely to the
extent such obligations of the Borrower and its Subsidiaries are not prohibited
hereunder, (viii) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings, any direct or
indirect parent of Holdings, and the Borrower, (ix) holding any cash or property
received in connection with Restricted Payments made by the Borrower in
accordance with Section 9.6 pending application or further distribution thereof
by Holdings, (x) providing indemnification to officers and directors, (xi) the
performance of its obligations with respect to the documentation for any
Indebtedness of Holdings permitted under Section 9.3, (xii) any other actions
expressly permitted to be undertaken by Holdings under any of the Loan Documents
or the Acquisition Documents; and (xiii) activities or operations incidental to
the businesses or activities described in clauses (i) to (xii) of this Section
9.13.
 
SECTION 9.14      Capital Expenditures.  Incur, or permit to be incurred by the
Borrower and the Restricted Subsidiaries, Capital Expenditures in the aggregate
during each Fiscal Year set forth below in excess of the maximum amount set
forth below for such Fiscal Year:
 
FISCAL YEAR ENDING (ON OR ABOUT)
 
MAXIMUM CAPITAL EXPENDITURES
 
Fiscal Year ending March 31, 2013
  $ 48,800,000  
Fiscal Year ending March 31, 2014
  $ 51,200,000  
Fiscal Year ending March 31, 2015
  $ 54,500,000  
Fiscal Year ending March 31, 2016
  $ 51,000,000  
Fiscal Year ending March 31, 2017
  $ 56,000,000  
Fiscal Year ending March 31, 2018 and thereafter
  $ 60,000,000  

 
 
141

--------------------------------------------------------------------------------

 
 
provided, however, that, (a) to the extent that actual Capital Expenditures
incurred in any such Fiscal Year shall be less than the maximum amount set forth
above for such Fiscal Year (without giving effect to the carryover permitted by
this clause (a)), 100% of the difference between such stated maximum amount and
such actual Capital Expenditures shall, in addition to any amount permitted
above, be available for Capital Expenditures in the next succeeding Fiscal Year;
which Capital Expenditures incurred in any Fiscal Year shall be deemed to have
been incurred first, in respect of amounts permitted pursuant to this Section
9.14 without giving effect to this clause (a) and then, in respect of any amount
permitted solely by reason of this clause (a), and (b) to the extent that
Capital Expenditures for any Fiscal Year exceed the applicable amount set forth
above for such Fiscal Year (without giving effect to the pull-forward permitted
by this clause (b)), an amount equal to up to 50% of the amount allocated to the
succeeding year (but not any year thereafter) may be carried back and utilized
to make Capital Expenditures during such Fiscal Year (and the amount permitted
in such subsequent year shall be reduced by the amount so carried back);
provided further that with respect to any Fiscal Year in which an Acquisition
permitted under this Agreement is consummated and for each Fiscal Year
subsequent thereto, the maximum amount Capital Expenditures for any Fiscal Year
set forth above shall be increased (subject to the next succeeding proviso) by
an amount equal to 130% of the quotient obtained by dividing (A)(i) the amount
of Capital Expenditures made by the acquired entity, business or asset(s) for
the thirty-six (36) month period immediately preceding the consummation of such
Acquisition by (ii) three (3) (the “Acquired Capital Expenditure Amount”) or (B)
if the acquired entity, business or asset(s) has been in existence for less than
thirty-six (36) months prior to the consummation of the Acquisition, (i) the
amount of Capital Expenditures made by the acquired entity, business or asset(s)
for the number of months such acquired entity, business or asset(s) has been in
existence prior to the consummation of such Acquisition by (ii) the number of
years rounded to the nearest 1/12 of one year such acquired entity, business or
asset(s) has been in existence prior to the consummation of such Acquisition;
provided still further that, with respect to any Fiscal Year during which any
such Acquisition occurs, the permitted Capital Expenditures amount applicable to
such Fiscal Year shall be increased by an amount equal to the product of (x) the
Acquired Capital Expenditure Amount, and (y) a fraction, the numerator of which
is the number of days remaining in such Fiscal Year and the denominator of which
is 365 or 366, as applicable.
 
Notwithstanding anything to the contrary herein, and without limiting the
provisions of the immediately preceding paragraph, the Borrower and the
Restricted Subsidiaries may make Capital Expenditures in excess of the maximum
amounts set forth above for any Fiscal Year by utilizing amounts that would
otherwise have been available to the Borrower and the Restricted Subsidiaries to
(i) create, incur or assume Indebtedness or Disqualified Equity Interests under
Sections 9.3(l), (ii) to make Investments under Sections 9.2(m), or (iii) to
make Restricted Payments under Sections 9.6(k); provided that the Borrower shall
have designated to the Administrative Agent in writing signed by a Responsible
Officer such amounts so utilized; and provided further that the amount (or
liquidation value, in the case of Disqualified Equity Interests) of any such
Indebtedness, Disqualified Equity Interests, Investments or Restricted Payments
that could otherwise have been created, incurred, assumed or made, as
applicable, under any such Section by the Borrower or any Restricted Subsidiary
that is instead utilized to make Capital Expenditures in any Fiscal Year in
excess of the amounts otherwise permitted pursuant to this Section 9.14 in such
Fiscal Year (taking into account the carryover and pull-forward provisions in
the immediately preceding paragraph) shall be reduced Dollar-for-Dollar by the
amount thereof utilized to make any such Capital Expenditures in any such Fiscal
Year.
 
 
142

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
EVENTS OF DEFAULT
 
SECTION 10.1       Events of Default.  Each of the events referred to in clauses
(a) through (l) of this Section 10.1 shall constitute an “Event of Default”
 
(a)           Non-Payment.  The Borrower fails to pay (i) when due, any amount
of principal of any Loan, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower, any Restricted Subsidiary or,
in the case of Section 9.13, Holdings, fails to perform or observe any term,
covenant or agreement contained in (A) Section 7.2(a) or Section 8.1(a) (solely
with respect to the Borrower), (B) Section 8.9 or (C) Article IX; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 10.1(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect when
made or deemed made; or
 
(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary (i)
fails to make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
$25,000,000, or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party) the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due or subject to a mandatory offer
to repurchase, prepay, defease or redeem such Indebtedness as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; provided further that such failure is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Aggregate Commitments or acceleration of the Loans pursuant
to Section 10.2; and, provided, further, that no such event under the ABL
Facility (other than a payment default or any default relating to insolvency or
any proceeding under any Debtor Relief Law) shall constitute an Event of Default
under this Section 10.1(e) until the earliest to occur of (x) the date that is
thirty (30) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the ABL Facility and (z) the exercise of any remedies by the
ABL Facility Administrative Agent or collateral agent or any lenders under the
ABL Facility in respect of any Collateral; or
 
 
143

--------------------------------------------------------------------------------

 
 
(f)            Insolvency Proceedings, Etc. Holdings, the Borrower or any
Material Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
 
(g)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or
 
(h)           ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party or their respective ERISA Affiliates under
Title IV of ERISA in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect, or (ii) any Loan Party or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect; or
 
(i)            Invalidity of Loan Documents.  Any material provision of any Loan
Document at any time after its execution and delivery by any Loan Party and for
any reason other than as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under Section 9.4 or 9.5) or the
Discharge of Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
such Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any such Loan Document (other than as a
result of the Discharge of Obligations), or purports in writing to revoke or
rescind any such Loan Document; or
 
 
144

--------------------------------------------------------------------------------

 
 
(j)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.1 or 8.11 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 9.4 or 9.5) cease to create, or any Lien purported to be
created by any Collateral Document shall be asserted in writing by any Loan
Party not to be, a valid and perfected Lien, with the priority required by the
Collateral Documents (or other security purported to be created on the
applicable Collateral) on and security interest in any material portion of the
Collateral purported to be covered thereby, subject to Liens permitted under
Section 9.1, except (x) to the extent that any such loss of perfection or
priority results from acts or omissions of the Collateral Agent, any co-agent or
sub-agent of the Collateral Agent appointed in accordance with Article XI or any
Lender, including the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file UCC
continuation statements, or (y) as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; provided that, for purposes of this
paragraph (j), the Guaranty shall be deemed not to be a Collateral Document; or
 
(k)           Junior Financing Documentation.  (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than
$25,000,000 or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than $25,000,000 shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any such Junior Financing, if applicable; or
 
(l)            Change of Control.  There occurs any Change of Control.
 
SECTION 10.2       Remedies upon Event of Default.
 
(a)           If any Event of Default (other than as set forth in the proviso
hereto) occurs and is continuing, the Administrative Agent may with the consent
of, and shall at the request of, the Requisite Lenders take any or all of the
following actions by notice to the Borrower:
 
(i)         declare the Commitments of each Lender to be terminated, whereupon
such Commitments shall be terminated;
 
(ii)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
 
 
145

--------------------------------------------------------------------------------

 
 
(iii)         exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document as aforesaid shall automatically become due and payable, in each
case without further act of the Administrative Agent or any Lender.
 
(b)           The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default.
 
SECTION 10.3       Application of Funds.  After the occurrence and during the
continuance of the exercise of remedies following the occurrence and during the
continuance of an Event of Default provided for in Section 10.2 (or after the
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 10.2), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, ratably, pay any reasonable and documented out-of-pocket fees,
indemnities, or expense reimbursements then due to the Administrative Agent from
the Borrower (other than in connection with Cash Management Obligations or
Obligations in respect of Secured Hedge Agreements);
 
Second, ratably, to pay any reasonable and documented out-of-pocket fees or
expense reimbursements then due to the Lenders from the Borrower (other than in
connection with Cash Management Obligations or Obligations in respect of Secured
Hedge Agreements);
 
Third, to pay interest due and payable in respect of any Loans, ratably;
 
Fourth, to pay principal on the Loans and to pay any amounts owing with respect
to Obligations in respect of Secured Hedge Agreements, ratably;
 
Fifth, to pay any amounts owing with respect to Cash Management Obligations,
ratably;
 
Sixth, to the payment of any other Obligation due to the Administrative Agent or
any Lender by the Borrower;
 
Seventh, as provided for under the Intercreditor Agreement; and
 
Eighth, after all of the Obligations have been paid in full, to the Borrower or
as the Borrower shall direct or as otherwise required by Law.
 
 
146

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses First through Seventh above, the available funds being applied with
respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligation ratably,
based on the proportion of the Administrative Agent’s and each Lender’s interest
in the aggregate outstanding Secured Obligations described in such clauses.  The
order of priority set forth in clauses First through Sixth above may be changed
only with the prior written consent of the Administrative Agent in addition to
that of all Lenders.
 
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1       Appointment and Authorization.
 
(a)           Each of the Lenders hereby irrevocably appoints Royal Bank of
Canada to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
XI (other than Sections 11.6 and 11.11) are solely for the benefit of the
Administrative Agent, the Lenders, and the Borrower shall not have rights as a
third party beneficiary of any such provision.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and/or Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or in trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 11.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article XI and Article XII (including Sections 11.3,
11.13, 12.3, 12.4 and 12.5, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders.
 
SECTION 11.2       Rights as a Lender.  Any Person serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.  The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them.
 
 
147

--------------------------------------------------------------------------------

 
 
SECTION 11.3      Exculpatory Provisions.  Neither the Administrative Agent nor
any other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, an Agent (including the Administrative Agent):
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as an Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 and 12.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender.
 
 
148

--------------------------------------------------------------------------------

 
 
No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) to inspect the properties, books or records of
any Loan Party or any Affiliate thereof.
 
SECTION 11.4       Reliance by the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Requisite Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Requisite Lenders (or such greater number or percentage of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders; provided that the Administrative Agent shall not be required to
take any action that, in its opinion or in the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law.
 
SECTION 11.5       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Documents by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons.  The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Agent-Related Persons
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
 
149

--------------------------------------------------------------------------------

 
 
SECTION 11.6       Resignation of Administrative Agent or the Collateral
Agent.  The Administrative Agent or the Collateral Agent may at any time give
notice of its resignation to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Requisite Lenders shall have the right, with the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent of the Borrower shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate of any such Lender or bank with an
office in the United States.  If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or Collateral Agent, as applicable, may on behalf of the Lenders, with the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent of the Borrower shall not be unreasonably withheld or
delayed), appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent or Collateral Agent, as applicable, shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Administrative Agent or Collateral Agent, as applicable, shall continue
to hold such collateral security until such time as a successor Administrative
Agent or such Collateral Agent, as applicable, is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Requisite Lenders with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed)
appoint a successor Administrative Agent as provided for above in this Section
11.6.  Upon the acceptance of a successor’s appointment as Administrative Agent
or Collateral Agent, as applicable, hereunder and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Requisite Lenders may
request, in order to (i) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (ii) otherwise ensure
that the Collateral and Guarantee Requirement is satisfied, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent or Collateral Agent, as
applicable, and the retiring Administrative Agent or Collateral Agent, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent or Collateral Agent, as applicable, shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s or
Collateral Agent’s, as applicable, resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 12.3, 12.4 and 12.5
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, as applicable, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent or Collateral Agent, as applicable, was
acting as Administrative Agent or Collateral Agent, as applicable.
 
 
150

--------------------------------------------------------------------------------

 
 
SECTION 11.7      Non-Reliance on Administrative Agent and Other Lenders;
Disclosure of Information by Agents.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their
possession.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Agent-Related Persons and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
 
SECTION 11.8      No Other Duties; Other Agents, Arrangers, Managers, Etc.  Each
of BMO Capital Markets· and Deutsche Bank Securities Inc. is hereby appointed as
a Co-Syndication Agent hereunder, and each Lender hereby authorizes each of BMO
Capital Markets and Deutsche Bank Securities Inc. to act as a Co-Syndication
Agent in accordance with the terms hereof and the other Loan Documents.  Each
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Loan Documents, as applicable.  Anything herein
to the contrary notwithstanding, none of the Joint Bookrunners, Arrangers or
other Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent or a Lender hereunder and such Persons shall have the benefit of this
Article XI.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any agency or fiduciary or
trust relationship with any Lender, Holdings, the Borrower or any of their
respective Subsidiaries.  Each Lender acknowledges that it has not relied, and
will not rely, on any of the Lenders or other Persons so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.  Each
Co-Syndication Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.  Each Co-Syndication Agent and any other Agent may resign from such
role at any time, with immediate effect, by giving prior written notice thereof
to the Administrative Agent and the Borrower.
 

--------------------------------------------------------------------------------

· BMO Capital Markets is a brand name for the capital markets activities of Bank
of Montreal and its affiliates.
 
 
151

--------------------------------------------------------------------------------

 
 
SECTION 11.9      Intercreditor Agreement.  The Administrative Agent and the
Collateral Agent are authorized to enter into the Intercreditor Agreement, and
the parties hereto acknowledge that the Intercreditor Agreement is binding upon
them.  Each Lender (a) hereby consents to the subordination of the Liens on the
Collateral securing the Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement and (c) hereby
authorizes and instructs the Administrative Agent and Collateral Agent to enter
into the Intercreditor Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.  The foregoing provisions
are intended as an inducement to the Secured Parties to extend credit to the
Borrower and such Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement.
 
SECTION 11.10    Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9, 12.3  and 12.4) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 
(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9, 12.3 and 12.4.
 
 
152

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 11.11     Collateral and Guaranty Matters.
 
Each of the Lenders (including in its capacities as a potential or actual Cash
Management Bank and a potential Hedge Bank) irrevocably authorizes the
Administrative Agent and the Collateral Agent, and each of the Administrative
Agent and the Collateral Agent agrees that it will:
 
(a)           release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
the Discharge of Obligations, (ii) at the time the property subject to such Lien
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Loan Document (including in
connection with a Permitted Sale-Leaseback Transaction) to any Person other than
Holdings, the Borrower or any of the Guarantors, (iii) subject to Section 12.1,
if the release of such Lien is approved, authorized or ratified in writing by
the Requisite Lenders, or (iv) if the property subject to such Lien is owned by
a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;
 
(b)           release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 9.1(i);
 
(c)           release any Guarantor from its obligations under the Guaranty if
(i) in the case of any Subsidiary, such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder or
(ii) in the case of Holdings, as a result of a transaction permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the ABL Facility, Senior Notes, any Credit Agreement
Refinancing Indebtedness or any Junior Financing; and
 
(d)           if any Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer of the Borrower), and the Borrower
notifies the Administrative Agent in writing that it wishes such Guarantor to be
released from its obligations under the Guaranty and provides the Administrative
Agent and the Collateral Agent such certifications or documents with respect
thereto as either such Agent shall reasonably request, (i) release such
Subsidiary from its obligations under the Guaranty and (ii) release any Liens
granted by such Subsidiary or Liens on the Equity Interests of such Subsidiary;
provided that no such release shall occur if such Subsidiary continues to be a
guarantor in respect of the ABL Facility, the Senior Notes, any Credit Agreement
Refinancing Indebtedness or any other Junior Financing.
 
 
153

--------------------------------------------------------------------------------

 
 
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its security interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
11.11.
 
Notwithstanding the foregoing, in each case as specified in this Section 11.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, promptly execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
11.11.  In connection with the delivery of any such release or subordination
documentation by the Administrative Agent pursuant to this Section 11.11, the
Borrower shall have delivered to the Administrative Agent, prior to the date of
the proposed release or subordination, a written request for release or
subordination identifying the relevant Guarantor and/or Collateral and the terms
of the sale or other disposition or transaction in reasonable detail, including
such other information as the Administrative Agent shall reasonably request,
together with a certification by the Borrower stating that such transaction is
in compliance with this Agreement and the other Loan Documents.
 
SECTION 11.12     Secured Cash Management Agreements and Secured Hedge
Agreements.
 
(a)           Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 10.3, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than
solely in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XI to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
 
(b)           Each Secured Party hereby agrees that the benefit of the
provisions of the Loan Documents directly relating to the Collateral or any Lien
granted thereunder shall extend to and be available to any Secured Party that is
not an Agent or a Lender party hereto as long as, by accepting such benefits,
such Secured Party agrees, as among the Administrative Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance reasonably acceptable to the Administrative Agent) this Article XI and
Sections 3.1, Sections 12.4, 12.6, 12.16, 12.19 and 12.22 and the Intercreditor
Agreement, and the decisions and actions of any Agent and the Requisite Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (x) such Secured Party shall be bound by Sections 12.3, 12.4 and 12.5
only to the extent of liabilities, reimbursement obligations, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements with respect to or otherwise relating to the Liens and Collateral
held for the benefit of such Secured Party, in which case the obligations of
such Secured Party thereunder shall not be limited by any concept of pro rata
share or similar concept, (y) each of the Agents and the Lenders party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (z) such Secured Party shall not have any right to be notified
of, consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.
 
 
154

--------------------------------------------------------------------------------

 
 
SECTION 11.13     Indemnification of Agents.
 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the
obligation, if any, of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Requisite Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 11.13.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 11.13 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations (if any) with respect thereto, provided further that
the failure of any Lender to indemnify or reimburse the Administrative Agent
shall not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 11.13 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
 
 
155

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
MISCELLANEOUS
 
SECTION 12.1       Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Requisite Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly and adversely affected thereby (it being
understood that (i) a waiver of any condition precedent set forth in Section 4.1
or Section 4.2 or (ii) the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments, in each case, shall not constitute an
extension or increase of any Commitment of any Lender);
 
(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.6 or 2.8 without the written
consent of each Lender directly and adversely affected thereby (it being
understood that (i) any change to the definitions of Total Leverage Ratio or
Senior Secured Leverage Ratio or, in each case, in the component definitions
thereof, (ii) a waiver of any condition precedent set forth in Section 4.1 or
Section 4.2, (iii) the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments or (iv) a waiver of applicability of any
post-default increase in interest rates, in each case, shall not constitute a
postponement of any date scheduled for the payment of principal or interest or a
reduction in the amount of any payment of interest); provided that only the
consent of the Requisite Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Loan Party to pay interest at
the Default Rate);
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (i) of the second proviso to this Section
12.1) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby (it being understood that (i) any change to the definitions of
Total Leverage Ratio or Senior Secured Leverage Ratio or, in each case, in the
component definitions thereof, (ii) a waiver of any condition precedent set
forth in Section 4.1 or Section 4.2, (iii) the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments or (iv) a waiver of
applicability of any post-default increase in interest rates, in each case,
shall not constitute a reduction in the rate of interest); provided that only
the consent of the Requisite Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of any Loan Party to pay interest
at the Default Rate;
 
(d)           change any provision of this Section 12.1, the definition of
“Requisite Lenders”, “Requisite Class Lenders” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents, without the written consent of each Lender
directly and adversely affected thereby;
 
 
156

--------------------------------------------------------------------------------

 
 
(e)           other than in a transaction permitted under Section 9.4 or 9.5 or
pursuant to Section 11.11,, release all or substantially all of the Collateral
in any transaction or series of related transactions (except as expressly
permitted by the Collateral Documents or this Agreement), without the written
consent of each Lender;
 
(f)            other than in a transaction permitted under Section 9.4 or 9.5 or
pursuant to Section 11.11,, release all or substantially all of the Guarantors
(except as expressly permitted by the Guaranty or this Agreement), without the
written consent of each Lender directly and adversely affected thereby;
 
(g)           without the prior written consent of all Lenders directly and
adversely affected thereby, (i) subordinate the Obligations hereunder to any
other Indebtedness, or (ii) except as provided by operation of applicable Law or
in the Intercreditor Agreement or pursuant to Section 11.11, subordinate the
Liens granted hereunder or under the other Loan Documents to any other Lien; or
 
(h)           change the order of the application of funds specified in Section
10.3 without the written consent of each Lender directly affected thereby;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 12.2(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; (iii) the consent of Requisite Class Lenders shall be required
with respect to any amendment that by its terms directly and adversely affects
the rights of such Class in respect of payments hereunder in a manner different
than such amendment affects other Classes; (iv) no Lender consent is required to
effect any amendment or supplement to the Intercreditor Agreement, (A) that is
for the purpose of adding the holders of Indebtedness incurred or issued
pursuant to a Permitted Refinancing of the ABL Facility (or any agent or trustee
of such holders) as parties thereto, as expressly contemplated by the terms of
the Intercreditor Agreement and permitted under Section 9.3(p) (it being
understood that any such amendment or supplement may make such other changes to
the Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (B) that is expressly contemplated by Sections 5.2(c) or 7.4 of
the Intercreditor Agreement with respect to a Permitted Refinancing of the ABL
Facility permitted under Section 9.3(p) (or the comparable provisions, if any,
of any successor intercreditor agreement with respect to a Permitted Refinancing
of the ABL Facility permitted under Section 9.3(p)); provided further that no
such agreement shall, pursuant to this clause (iv), amend, modify or otherwise
directly and adversely affect the rights or duties of the Administrative Agent
or the Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or the Collateral Agent, as
applicable, and (v) only the consent of the Administrative Agent and the
Borrower is required to effect any amendment or supplement of the Fee Letter.
 
 
157

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in this Section 12.1 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.12, 2.13 and 2.14, (ii) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified, or
any provision thereof waived, with the consent of the Administrative Agent and
the Borrower without the need to obtain the consent of any Lender, if such
amendment, supplement, modification or waiver is delivered in order to (A) cure
ambiguities, omissions, mistakes or defects or (B) cause any Collateral Document
to be consistent with this Agreement and the other Loan Documents and (iii)
without the consent of any Lender, the Borrower and the Administrative Agent or
any other collateral agent may enter into any amendment, supplement or
modification of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.  The Agent shall make available to the Lenders copies of each such
amendment or other modification to this Agreement.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Requisite
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 3.7; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
 
Notwithstanding anything to the contrary contained in this Section 12.1, in
connection with any “Requisite Lenders” or “Requisite Class Lenders” votes,
Lenders that are Debt Fund Affiliates shall not be permitted, in the aggregate,
to account for more than 49.9% of the amounts includable in determining whether
the “Requisite Lenders” or “Requisite Class Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote.
 
SECTION 12.2       Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Holdings nor the Borrower may, except as permitted by Section 9.4,
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (g) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
 
158

--------------------------------------------------------------------------------

 
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)             Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans of any Class at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment or, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 10.1(a) or (f), has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld,
delayed or conditioned); provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default under Section 10.1(a) or Section 10.1(f), has occurred and is continuing
at the time of such assignment, or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to an assignment (including any consent required under
subsection (b)(i)(B) of this Section) unless it shall have objected thereto by
written notice (including via e-mail) to the Administrative Agent within ten
(10) Business Days after having received written notice thereof from the
Administrative Agent;
 
 
159

--------------------------------------------------------------------------------

 
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; provided, however, that the
consent of the Administrative Agent shall not be required for any assignment to
an Affiliated Lender or a Person that upon effectiveness of an assignment would
be an Affiliated Lender, except for the separate consent rights of the
Administrative Agent pursuant to Section 12.2(h)(iv).
 
(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) Holdings, the Borrower or any of the Borrower’s Subsidiaries except
as permitted under Section 2.3(d), (B) subject to Section 12.2(h), any of the
Borrower’s Affiliates, (C) a natural person or (D) a Disqualified Lender.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of Section 12.2(h)), from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, 12.3, 12.4 and 12.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall, subject to Section 12.2(h), be
conclusive absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.  This Section 12.2(c) and
Section 2.7 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
 
 
160

--------------------------------------------------------------------------------

 
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any  provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.1 (other than clause (d) thereof) that directly and adversely affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1
(subject to the requirements of Sections 3.1(b), (c) or (d), as applicable),
Section 3.4 and Section 3.5 (through the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 12.6 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.7 as
though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.1, 3.4 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s express prior written consent to
such sale.  A Participant shall not be entitled to the benefits of Section 3.1
unless the Borrower is notified of the participation sold to such Participant
(provided, that the receipt of such notice without more shall not be deemed to
imply or constitute the Borrower’s consent to such sale for purposes of this
Section or Section 3.1(e)) and such Participant agrees, for the benefit of the
Borrower, to comply and does in fact comply with Section 3.1 as though it were a
Lender.  Each Lender that sells a participation shall (acting solely for this
purpose as an agent of the Borrower) maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and the
Treasury regulations issued thereunder on which is entered the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  A Lender shall be obligated to disclose the
Participant Register to any Person (including for the avoidance of doubt the
Borrower and the Administrative Agent) to the extent such disclosure is
necessary to establish that any Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
 
161

--------------------------------------------------------------------------------

 
 
(f)           Any Lender may, at any time, pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.10(e).  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Sections 3.1, 3.4 and 3.5), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
 
162

--------------------------------------------------------------------------------

 
 
(h)           Any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement to a Person who is or will become, after
such assignment, an Affiliated Lender through (x) Dutch auctions open to all
Lenders in accordance with procedures of the type described in Section 2.3(d) or
(y) open market purchase on a non-pro rata basis, in each case subject to the
following limitations:
 
(i)            Affiliated Lenders will not receive information provided solely
to Lenders by the Administrative Agent or any Lender and will not be permitted
to attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of prepayments and
other administrative notices in respect of its Loans or Commitments required to
be delivered to Lenders pursuant to Article II;
 
(ii)            no Affiliated Lender shall have any right, (A) to require any
Agent or other Lender to undertake any action (or refrain from taking any
action) with respect to this Agreement or any other Loan Document or (B) to make
or bring (or participate in, other than as a passive participant or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against any
Agent or Lender with respect to any duties or obligations, or alleged duties or
obligations, of such Agent or Lender under the Loan Documents;
 
(iii)          each Affiliated Lender that (A) purchases any Loans pursuant to
this clause (h) shall represent and warrant to the seller and (B) sells any Loan
hereunder shall represent and warrant to the buyer, in each case, that it does
not possess material nonpublic information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information);
 
(iv)          (A) the aggregate principal amount of Loans held at any one time
by Affiliated Lenders shall not exceed 25% of the original principal amount of
all Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”), (B) unless otherwise agreed to in writing by the Requisite Lenders,
regardless of whether consented to by the Administrative Agent or otherwise, no
assignment which would result in Affiliated Lenders holding in excess of such
Affiliated Lender Cap shall be effective with respect to such excess amount of
the Loans (and such excess assignment shall be and be deemed null and void);
provided that each of the parties hereto agrees and acknowledges that the
Administrative Agent shall not be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person in connection
with any compliance or non-compliance with this clause (h)(iii) or any purported
assignment exceeding such 25% limitation or for any assignment being deemed null
and void hereunder and (C) in the event of an acquisition pursuant to the last
sentence of this clause (h) which would result in the Affiliated Lender Cap
being exceeded, the most recent assignment to an Affiliate of any Sponsor
involved in such acquisition shall be unwound and deemed null and void to the
extent that the Affiliated Lender Cap would otherwise be exceeded; and
 
 
163

--------------------------------------------------------------------------------

 
 
(v)           as a condition to each assignment pursuant to this clause (h), (A)
the Administrative Agent shall have been provided a notice in the form of
Exhibit S to this Agreement in connection with each assignment to an Affiliated
Lender or a Person that upon effectiveness of such assignment would constitute
an Affiliated Lender, and (without limitation of the provisions of clause (iii)
above) shall be under no obligation to record such assignment in the Register
until three (3) Business Days after receipt of such notice and (B) the
Administrative Agent shall have consented to such assignment (which consent
shall not be withheld unless the Administrative Agent reasonably believes that
such assignment would violate clause (h)(iii) of this Section 12.2).
 
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit S.
 
(i)            Notwithstanding anything in Section 12.1 or the definition of
“Requisite Lenders” to the contrary, for purposes of determining whether the
Requisite Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
Section 12.2(j), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, (x) no Affiliated Lender shall have any right to consent (or not
consent), otherwise act or direct or require the Administrative Agent or any
Lender to take (or refrain from taking) any such action, (y) all Loans held by
any Affiliated Lenders shall be deemed to be not outstanding for all purposes of
calculating whether the Requisite Lenders have taken any actions; and (z) all
Loans held by Affiliated Lenders shall be deemed to be not outstanding for all
purposes of calculating whether all Lenders have taken any action unless the
action in question adversely affects such Affiliated Lender in a material
respect in its capacity as a Lender as compared to other Lenders.
 
(j)           Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that is less favorable in any material respect to such
Affiliated Lender than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates of the Borrower.
 
 
164

--------------------------------------------------------------------------------

 
 
For avoidance of doubt, the foregoing limitations in clauses (h)(ii) through
(v), (i), and (j) shall not be applicable to Debt Fund Affiliates.
 
SECTION 12.3      Costs and Expenses.  The Borrower agrees (a) if the Effective
Date occurs, to pay or reimburse the Administrative Agent upon presentation of a
summary statement for all reasonable, documented and invoiced out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including (i) all Attorney Costs of Paul Hastings LLP and, if
reasonably necessary, a single firm of local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may include a single special counsel acting in multiple jurisdictions), and (ii)
reasonable, documented and invoiced out-of-pocket fees and expenses incurred in
connection with field examinations and inventory appraisals (including desktop
appraisals), and (b) to pay or reimburse the Administrative Agent and the
Lenders for all reasonable, documented and invoiced out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such reasonable,
documented and invoiced out-of-pocket costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of a single firm of counsel to the Administrative
Agent and the Lenders taken as a whole (and, if reasonably necessary, a single
firm of local counsel in any relevant material jurisdiction (which may include a
single special counsel acting in multiple jurisdictions).  The agreements in
this Section 12.3 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 12.3
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion
 
 
165

--------------------------------------------------------------------------------

 
 
SECTION 12.4      Indemnities.  The Borrower shall indemnify and hold harmless
the Agents, each Lender and their respective Affiliates, directors, officers,
employees, agents, controlling persons and other representatives and the
successors and permitted assigns of each of the foregoing (collectively the
“Indemnitees”) from and against any and all liabilities, losses, damages,
claims, and reasonable, documented and invoiced out-of-pocket fees and expenses
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (but limited, in the
case of Attorney Costs, to the reasonable, documented and invoiced out-of-pocket
fees, disbursements and other charges of a single firm of counsel to all
Indemnitees taken as a whole and, if necessary, a single firm of local counsel
for all Indemnitees taken as a whole in each appropriate jurisdiction (which may
include a single firm of special counsel acting in multiple jurisdictions), and
solely in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Borrower and thereafter retains
its own counsel, one additional firm of counsel for each group of affected
Indemnitees similarly situated taken as a whole) (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental
Liabilities, in each case, arising out of the activities or operations of the
Borrower, any Subsidiary or any other Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims, costs,
expenses or disbursements resulted from (A) (x) the gross negligence, bad faith
or willful misconduct of such Indemnitee or of any Related Indemnified Person or
(y) a breach of any obligations under any Loan Document by such Indemnitee or of
any Related Indemnified Person, in each case, as determined by a final, non
appealable judgment of a court of competent jurisdiction or (B) any dispute
solely between or among Indemnitees other than any claims against an Indemnitee
in its capacity or in fulfilling its role as an administrative agent or arranger
or any similar role under the Facility (excluding their role as a Lender) and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates.  To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 12.4 may be unenforceable in whole or in part
because they are violative of any applicable law or public policy, the Borrower
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Effective Date) (other than, in the case of any Loan Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party).  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 12.4 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this Section
12.4 shall be paid within twenty (20) Business Days after written demand thereof
from the Administrative Agent or the Indemnitee entitled thereto.  The
agreements in this Section 12.4 shall survive the resignation of the
Administrative Agent, the Collateral Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  This Section 12.4 shall not apply to
Taxes, or amounts excluded from the definition of Taxes pursuant to clauses (i)
through (viii) of the first sentence of Section 3.1(a), that are imposed with
respect to payments to or for account of any Agent or any Lender under any Loan
Document, which shall be governed by Section 3.1.  This Section 12.4 also shall
not apply to Other Taxes or to taxes covered by Section 3.4.
 
 
166

--------------------------------------------------------------------------------

 
 
SECTION 12.5      Limitation of Liability.  The Loan Parties agree that no
Indemnitee shall have any liability (whether in contract, tort or otherwise) to
any Loan Party or any of their respective Subsidiaries or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct or bad faith or breach by such Indemnitee of
its material obligations under this Agreement.  In no event, shall any party
hereto or any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings).  Each party hereto hereby waives, releases and
agrees (each for itself and on behalf of its Subsidiaries) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
SECTION 12.6       Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party  against any and all of the
obligations of the Borrower or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
SECTION 12.7       Sharing of Payments.
 
If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal of or interest on account of the Loans made
by it (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment of principal of or interest on
such Loans pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 12.13 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For avoidance of doubt, the provisions of this
paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder.  The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.6) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 12.7 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 12.7 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
 
167

--------------------------------------------------------------------------------

 
 
SECTION 12.8       Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)             if to Holdings, the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 12.8; and
 
(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
 
168

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
12.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
(c)           Receipt.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(d)           The Platform.  THE “PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Persons or any Arranger (collectively, the “Agent Parties”) have
any liability to Holdings, the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any Lender or any other Person under this
Section 12.8 for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
 
169

--------------------------------------------------------------------------------

 
 
(e)           Change of Address.  Each of Holdings, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(f)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower; provided that such indemnity shall not be available to the extent that
such losses, costs, expenses and liabilities resulted from (x) the gross
negligence, bad faith or willful misconduct of such Person or (y) a breach of
any obligations under any Loan Document by such Person, in each case, as
determined by a final, non appealable judgment of a court of competent
jurisdiction. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
 
170

--------------------------------------------------------------------------------

 
 
SECTION 12.9       No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.
 
SECTION 12.10    Binding Effect.  This Agreement shall become effective when (i)
it shall have been executed by the Borrower, Holdings and the Administrative
Agent and (ii) the Administrative Agent shall have been notified by each Lender
(and the Administrative Agent, in turn, shall have notified the Borrower
thereof) that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, Holdings, each Agent and each
Lender and their respective successors and assigns.
 
SECTION 12.11     Governing Law; Submission to Jurisdiction; Service of Process.
 
(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (EXCEPT AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT
THE INTERPRETATION OF ANY PROVISION OF THE MERGER AGREEMENT, INCLUDING THE
DETERMINATION OF THE ACCURACY OF ANY REPRESENTATION OR WARRANTY OR THE
SATISFACTION OF ANY CONDITION CONTAINED THEREIN (INCLUDING ANY DETERMINATION OR
DISPUTE CONCERNING A “CLOSING DATE MATERIAL ADVERSE EFFECT”) SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA AND SECTION 9.08 OF THE MERGER
AGREEMENT SHALL GOVERN WITH RESPECT THERETO.
 
(b)           THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL
COURTS OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT
THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
 
171

--------------------------------------------------------------------------------

 
 
(c)           THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.8.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
SECTION 12.12    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 12.13    Marshaling; Payments Set Aside.  None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Loan Parties or any other party or against or in payment of any or all of
the Obligations.  To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.
 
 
172

--------------------------------------------------------------------------------

 
 
SECTION 12.14    Execution In Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 12.15    Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
SECTION 12.16   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
employees, legal counsel, independent auditors, professionals and other experts
or agents who need to know such Information and who are informed of the
confidential nature of such Information are subject to customary confidentiality
obligations of professional practice or agree to be bound by the terms of this
Section 12.16 (or provisions at least as restrictive as those of this Section
12.16, taken as a whole) (with each such Administrative Agent and Lender
responsible for such Person’s compliance with this paragraph), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) in which case the Administrative Agent and the Lenders
agree (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority), to the extent practicable and not prohibited by
applicable Law, to notify the Borrower promptly thereof prior to disclosure by
such Person, (c) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the advice of
counsel (in which case the Administrative Agent or such Lender, as applicable,
agrees (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority), to the extent practicable and not prohibited by
applicable Law, to inform the Borrower promptly thereof prior to disclosure),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions at least as restrictive as those of this Section 12.16, taken as a
whole, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty to any swap or derivative
transaction relating to the Borrower and its obligations, in each case who agree
to be bound by the terms of this Section 12.16 (or provisions at least as
restrictive as those of this Section 12.16, taken as a whole), (g) with the
written consent of the Borrower; (h) to any rating agency in connection with
obtaining ratings for the Borrower, the Facility, the ABL Facility or the Senior
Notes; or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or improper disclosure by the
Administrative Agent or any Lender or any of their respective Affiliates or any
related parties thereto in violation of any confidentiality obligations owing to
the Borrower, the Company, any Permitted Holder or any of their respective
Affiliates or (ii) becomes available to the Administrative Agent, any Lender, or
any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower, the Company, any Permitted Holder
or any of their respective Affiliates.
 
 
173

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, it being understood that all information received from or on behalf of
Holdings, the Borrower or any Subsidiary after the date hereof shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so in accordance with its customary
procedures if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning any Loan
Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
 
174

--------------------------------------------------------------------------------

 
 
SECTION 12.17     Use of Name, Logo, etc.  Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark.  Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers.
 
SECTION 12.18     USA PATRIOT Act Notice.  Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
 
SECTION 12.19     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Agents and the Arrangers,
on the other hand, (B) each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrower and Holdings is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings or any of their respective Affiliates, or any other Person and (B) none
of the Agents, the Arrangers nor any Lender has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers, the Lender and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings their
respective Affiliates, and none of the Agents, the Arrangers nor any Lender has
any obligation to disclose any of such interests to the Borrower, Holdings or
any of their respective Affiliates.  To the fullest extent permitted by law,
each of the Borrower and Holdings hereby waives and releases any claims that it
may have against the Agents, the Arrangers nor any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
SECTION 12.20    Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
175

--------------------------------------------------------------------------------

 
 
SECTION 12.21    Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Discharge of Obligations.
 
SECTION 12.22    Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents (including the
exercise of any right of set-off, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party (including, without
limitation, with respect to any Secured Hedge Agreement), without the prior
written consent of the Administrative Agent (which shall not be withheld in
contravention of Section 11.4).  The provision of this Section 12.22 are for the
sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
 
SECTION 12.23     Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
176

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  NUMBER MERGER SUB, INC. (which on the Effective Date shall be merged with and
into 99¢ Only Stores, with 99¢ Only Stores surviving such merger as the
Borrower),          
By:
/s/Adam Stein
      Name: Adam Stein       Title: Vice President  

 

 
By:
/s/Shane Feeney
      Name: Shane Feeney       Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned hereby confirms that, as a result of its merger with Number
Merger Sub, Inc., it hereby assumes all of the rights and obligations of Number
Merger Sub, Inc. under this Agreement (in furtherance of, and not in lieu of,
any assumption or deemed  assumption as a matter of law) and hereby is joined to
this Agreement as the Borrower thereunder.
 

 

99¢ ONLY STORES      
By:
/s/Eric Schiffer         Name:  Eric Schiffer       Title: Chief Executive
Officer  

 
 
 

--------------------------------------------------------------------------------

 
 

 
NUMBER HOLDINGS, INC., as Holdings,
         
By:
/s/Eric Schiffer         Name:  Eric Schiffer       Title: Chief Executive
Officer  

 
 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent
         
By:
/s/Susan Khokher      
Name: Susan Khokher
     
Title: Manager, Agency
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as a Lender
         
By:
/s/Gordon MacArthur       Name: Gordon MacArthur      
Title: Authorized Signatory
 

 
 

--------------------------------------------------------------------------------